Exhibit 10.1



AMENDMENT NO. 7 TO
SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
THIS AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT, dated as of January 9, 2013 (this “Amendment”), is by and among:
(a)RED BIRD RECEIVABLES, LLC, a Delaware limited liability company formerly
known as Red Bird Receivables, Inc., a Delaware corporation (“Borrower”);
(b)    INTERNATIONAL PAPER COMPANY, a New York corporation (“International
Paper” and, together with Borrower, the “Loan Parties” and each, a “Loan
Party”), as Servicer;
(c)    GOTHAM FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, in its capacity as a Liquidity Bank to Gotham (together with its
successors, “BTMU” and, together with Gotham, the “Gotham Group”),
(d)    STARBIRD FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Starbird”), and BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in
its capacity as a Liquidity Bank to Starbird (together with its successors, “BNP
Paribas” and, together with Starbird, the “Starbird Group”);
(e)    WORKING CAPITAL MANAGEMENT CO., L.P., a California limited partnership
(together with its successors, “WCM”), and MIZUHO CORPORATE BANK, LTD., in its
capacity as a Liquidity Bank to WCM (together with its successors, “Mizuho” and,
together with WCM, the “WCM Group”);
(f)    ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(together with its successors, “Atlantic”), and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (f/k/a CALYON NEW YORK BRANCH), in its capacity as a Liquidity
Bank to Atlantic (together with its successors, “CACIB” and, together with
Atlantic, the “Atlantic Group”);
(g)    LIBERTY STREET FUNDING LLC, a Delaware limited liability company
(together with its successors, “Liberty Street”) and THE BANK OF NOVA SCOTIA, in
its capacity as a Liquidity Bank to Liberty Street (together with its
successors, “Scotiabank” and, together with Liberty Street, the “Liberty Street
Group”),
(h)    CAFCO, LLC, a Delaware limited liability company (together with its
successors, “CAFCO” and, together with Jupiter, Starbird, WCM and Atlantic, the
“Conduits”), and CITIBANK, N.A., in its capacity as a Liquidity Bank to CAFCO
(together with its successors, “Citibank” and, together with CAFCO, the “CAFCO
Group”);
(i)    BANK OF AMERICA, N.A., a national association (together with its
successors, “BOA”) in its capacity as a Liquidity Bank (the “BOA Group”);
(j)    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in its capacity
as agent for the Gotham Group (together with its successors in such capacity,
the “Gotham Agent” or a “Co-Agent”), BNP PARIBAS, ACTING

60859613.DOC

--------------------------------------------------------------------------------



THROUGH ITS NEW YORK BRANCH, in its capacity as agent for the Starbird Group
(together with its successors in such capacity, the “Starbird Agent” or a
“Co-Agent”), MIZUHO CORPORATE BANK, LTD., in its capacity as agent for the WCM
Group (together with its successors in such capacity, the “WCM Agent” or a
“Co-Agent”), CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, in its capacity as
agent for the Atlantic Group (together with its successors in such capacity, the
“Atlantic Agent” or a “Co-Agent”), THE BANK OF NOVA SCOTIA, in its capacity as
agent for the Liberty Street Group (together with its successors in such
capacity, the “Liberty Street Agent” or a “Co-Agent”), BANK OF AMERICA, N.A., in
its capacity as agent for the BOA Group (together with its successors in such
capacity, the “BOA Agent” or a “Co-Agent”) and CITIBANK, N.A., in its capacity
as agent for the CAFCO Group (together with its successors in such capacity, the
“CAFCO Agent” or a “Co-Agent”); and
(k)    CITICORP NORTH AMERICA, INC. (“CNAI”), as administrative agent for the
Jupiter Group, the Starbird Group, the WCM Group, the Atlantic Group, the CAFCO
Group, the BOA Group and the Co-Agents (in such capacity, together with any
successors thereto in such capacity, the “Administrative Agent” and together
with each of the Co-Agents, the “Agents”).
Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Credit Agreement (as defined below).
W I T N E S S E T H :
WHEREAS, the parties hereto, together with JUPITER SECURITIZATION COMPANY LLC, a
Delaware corporation (“Jupiter”) and JPMORGAN CHASE BANK, N.A., in its capacity
as a Liquidity Bank to Jupiter (“JPMorgan”, and, together with Jupiter, the
“Jupiter Group”) and in its capacity as agent for the Jupiter Group (together
with its successors in such capacity, the “Jupiter Agent”), are parties to that
certain Second Amended and Restated Credit and Security Agreement, dated as of
March 13, 2008, as heretofore amended (and as hereby and hereafter amended,
restated or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, no Loans are outstanding on the date hereof (as of the time that this
Amendment becomes effective);
WHEREAS, the Liquidity Termination Date for each of the Groups party to the
Credit Agreement is scheduled to occur on January 9, 2013, and each Group other
than the Jupiter Group desires to extend the Liquidity Termination Date for each
such Group as set forth herein;
WHEREAS, as a consequence of the foregoing, the Liquidity Termination Date for
the Jupiter Group will occur on January 9, 2013 and, by operation of the
definition thereof, the Facility Termination Date for Jupiter will occur on
January 9, 2013, and accordingly, pursuant to the terms of the Credit Agreement,
as of January 9, 2013, Jupiter will cease to be a Conduit, and JPMorgan will
cease to be a Liquidity Bank, the Jupiter Agent and a Co-Agent, and the Jupiter
Group will cease to be a Group under the Credit Agreement;
WHEREAS, following the removal of the Jupiter Group, each of the Liquidity Banks
party to the Credit Agreement wishes to amend their respective Commitment as set
forth in Schedule A of the Credit Agreement (as amended hereby);

60859613.DOC    22

--------------------------------------------------------------------------------





WHEREAS, in addition, the Loan Parties desire to amend the Credit Agreement as
hereinafter set forth; and
WHEREAS, the Agents and each of the Lenders are willing to agree to such
amendments on the terms and subject to the conditions set forth in this
Amendment.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
1.Amendment. Effective on the date hereof, upon satisfaction of each of the
conditions precedent set forth in Section 3 below, the Credit Agreement is
amended to read as set forth in Exhibit A hereto.
2.    Representations, Warranties and Covenants.
(i)    Borrower hereby represents and warrants to the other parties hereto that
the representations and warranties set forth in Section 6.1 of the Credit
Agreement are true and correct on and as of the date of this Amendment as though
made on and as of such date.
(ii)    Borrower further represents and warrants to the other parties hereto
that no event has occurred and is continuing that constitutes an Amortization
Event, and no event has occurred and is continuing that constitutes an Unmatured
Amortization Event.
(iii)    International Paper covenants and agrees that immediately following the
effectiveness of this Amendment it will notify General Mills, Inc. to cease
making any payment with respect to Excluded Receivables (as such term is defined
in the Receivables Sale and Contribution Agreement as amended as of the date
hereof) to any Lock Box or Collection Account and will direct General Mills,
Inc. to make future payments with respect to Excluded Receivables to an account
that is not a Lock Box or a Collection Account.
3.    Conditions Precedent. This Amendment shall become effective as of the date
first above written upon (a) execution and delivery to the Administrative
Agent’s counsel of each of the documents listed on Annex A hereto, (b) receipt
by the Co-Agents of the Amendment and Renewal Fee (as defined in the Co-Agents’
Fee Letter dated as of the date hereof) in immediately available funds and
(c) evidence of payment to the Jupiter Agent of all accrued and unpaid fees
payable to the Jupiter Agent pursuant to the Co-Agents’ Fee Letter (as in effect
immediately prior to giving effect to this Amendment).
4.    Miscellaneous.
(a)    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW.
(b)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same Amendment. Delivery

60859613.DOC    33

--------------------------------------------------------------------------------



of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.
(c)    Ratification. Except as expressly amended hereby, the Credit Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.
(d)    Confirmation of Borrowing Request. Each of the parties hereto
acknowledges that the Borrower (or the Servicer on the Borrower’s behalf) has,
in accordance with Section 2.1 of the Credit Agreement, requested an Advance in
an aggregate amount equal to $50,000,000 by delivering a Borrowing Request to
each of the Co-Agents party hereto with a requested Borrowing Date for such
Advance concurrent with the date hereof, which Advance is requested to be made
pursuant to the Credit Agreement, as amended hereby. Each Lender and Co-Agent
party hereto hereby confirms that it has either (i) received the related
Borrowing Request prior to 12:00pm (New York City time) on January 8, 2013, as
required by Section 2.1 of the Credit Agreement (the “Borrowing Request
Deadline”) or (ii) received the related Borrowing Request after the Borrowing
Request Deadline but hereby waives compliance with such Borrowing Request
Deadline with respect to such Borrowing Request.




[Remainder of page intentionally blank]







60859613.DOC    44

--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
RED BIRD RECEIVABLES, LLC
By:
/s/ Phillip M. Sisneros
Name: Phillip M. Sisneros
Title: President





INTERNATIONAL PAPER COMPANY, as Servicer
By:
/s/ Errol A. Harris
Name: Errol A. Harris    
Title: Vice President and Treasurer


60993798_4.DOC

--------------------------------------------------------------------------------



GOTHAM FUNDING CORPORATION
By:
/s/ David V. DeAngelis
Name: David V. DeAngelis    
Title: Vice President





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Liquidity Bank
By:
/s/ George Stoecklein
Name: George Stoecklein    
Title: Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Gotham Agent
By:
/s/ Richard Gregory Hurst
Name: Richard Gregory Hurst    
Title: Director








2
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



STARBIRD FUNDING CORPORATION
By:
/s/ David V. DeAngelis
Name: David V. DeAngelis    
Title: Vice President





BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, as a Liquidity Bank and as
Starbird Agent
By:
/s/ Philippe Mojon
Name: Philippe Mojon    
Title: Director

By:
/s/ Doo-Sik Nam
Name: Doo-Sik Nam    
Title: Vice President






3
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



ATLANTIC ASSET SECURITIZATION LLC
BY:
Credit Agricole Corporate and Investment Bank, as Attorney-in-fact

By:
/s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director

By:
/s/ Jorge Fries
Name: Jorge Fries
Title: Managing Director





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Liquidity Bank and as
Atlantic Agent
By:
/s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director

By:
/s/ Jorge Fries
Name: Jorge Fries
Title: Managing Director








4
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



WORKING CAPITAL MANAGEMENT CO., L.P.
By:
/s/ Shinichi Nochiide
Name: Shinichi Nochiide
Title: Attorney-In-Fact





MIZUHO CORPORATE BANK, LTD.,
as a Liquidity Bank and as WCM Agent
By:
/s/ Leon Mo
Name: Leon Mo
Title: Authorized Signatory






5
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



LIBERTY STREET FUNDING LLC
By:
/s/ Jill A. Russo
Name: Jill A. Russo    
Title: Vice President







THE BANK OF NOVA SCOTIA
as a Liquidity Bank and as Liberty Street Agent


By:    /s/ Laura Gimena
    Name: Laura Gimena    
    Title: Director

6
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



CAFCO, LLC,
By:    Citibank, N.A., its attorney-in-fact
By:
/s/ Steffen Lunde
Name: Steffen Lunde    
Title: Vice President





CITIBANK, N.A.,
as CAFCO Agent and as a Liquidity Bank
By:
/s/ Steffen Lunde
Name: Steffen Lunde    
Title: Vice President








7
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as BOA Agent and as a Liquidity Bank
By:
/s/ Margaux L. Karagosian
Name: Margaux L. Karagosian
Title: Vice President








8
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



CITICORP NORTH AMERICA, INC.,
as Administrative Agent
By:
/s/ Steffen Lunde
Name: Steffen Lunde    
Title: Vice President




9
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



ANNEX A


CLOSING DOCUMENTS


1.    Amendment No. 7 to Second Amended and Restated Credit and Security
Agreement, duly executed by each of the parties thereto.


2.    Filing of a UCC3 continuation for each of the following UCC financing
statements:


Debtor Name & Address
Secured Party Name
Jurisdiction
File No./ File Date
Expiration Date
International Paper Company


6400 Poplar Avenue, Memphis, TN 38197
Citicorp North America, Inc., as Administrative Agent


New York SOS
Original file #200803140188136 filed 03/14/2008




03/14/2013
Red Bird Receivables, LLC


6400 Poplar Avenue, Memphis, TN 38197
Citicorp North America, Inc., as Administrative Agent


Delaware SOS
Original file #20080917557 filed 03/13/2008
03/13/2013



3.    Amended and Restated Co-Agents’ Fee Letter dated as of the date hereof,
duly executed by each of the parties thereto.


4.    A certificate of Borrower’s Assistant Secretary certifying a copy of its
resolutions authorizing its execution delivery and performance of the above
documents and the names and titles of its authorized officers.


5.    A Certificate of IPCO’s financial officer certifying that, as of the
closing date, no Termination Event or Unmatured Termination Event exists and is
continuing under the Receivables Sale and Contribution Agreement.


6.    A Compliance Certificate in the form of Exhibit V to the Credit Agreement,
duly executed by Borrower.


7.    Amendment No. 4 to Receivables Sale and Contribution Agreement.


8.    A satisfactory UCC search and lien search with respect to TIN, Inc. in
Delaware.


9.    An Assignment and Acceptance between CAFCO and Citibank as assignors and
Gotham and BTMU, as assignees, pursuant to the Second Amended and Restated
Credit and Security Agreement, duly executed by each of the parties thereto.


10.    An Assignment and Acceptance between CAFCO and Citibank as assignors and
Liberty Street and Scotiabank, as assignees, pursuant to the Second Amended and
Restated Credit and Security Agreement, duly executed by each of the parties
thereto.



10
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



EXHIBIT A


CREDIT AGREEMENT






[Attached]

11
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------



Execution Version







--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


DATED AS OF MARCH 13, 2008


AMONG


RED BIRD RECEIVABLES, LLC,
AS BORROWER,


INTERNATIONAL PAPER COMPANY,
AS SERVICER,


THE CONDUITS AND LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH,
as GOTHAM Agent,


BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH,
AS STARBIRD AGENT,


CITIBANK, N.A.,
AS CAFCO AGENT,


MIZUHO CORPORATE BANK, LTD.,
AS WCM AGENT,


THE BANK OF NOVA SCOTIA,
AS LIBERTY STREET AGENT,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
AS ATLANTIC AGENT,


BANK OF AMERICA, N.A.,
AS BOA AGENT


AND


CITICORP NORTH AMERICA, INC.,
AS ADMINISTRATIVE AGENT

--------------------------------------------------------------------------------




12
CH\359015.24     027240-0021
CH\1027902.1     034732-0001

--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
ARTICLE I. THE CREDIT
3

Section 1.1
The Facility    3

Section 1.2
Funding Mechanics; Liquidity Fundings.    4

Section 1.3
Interest Rates.    5

Section 1.4
Payment Dates; Absence of Notes to Evidence Loans.    6

Section 1.5
Prepayments    6

Section 1.6
Reductions in Aggregate Commitment    8

Section 1.7
Distribution of Certain Notices; Notification of Interest Rates    8

ARTICLE II. BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS
9

Section 2.1
Method of Borrowing    9

Section 2.2
Selection of CP Tranche Periods and Interest Periods.    9

Section 2.3
Computation of Concentration Limits and Outstanding Balance    10

Section 2.4
Maximum Interest Rate    10

Section 2.5
Payments and Computations, Etc.    11

Section 2.6
Non-Receipt of Funds by the Co-Agents    11

ARTICLE III. SETTLEMENTS
11

Section 3.1
Collateral Reporting    11

Section 3.2
Turnover of Collections    12

Section 3.3
Non-Distribution of Servicer’s Fee    13

Section 3.4
Deemed Collections    13

ARTICLE IV. FEES AND YIELD PROTECTION
14


1
60993798_4.DOC    

--------------------------------------------------------------------------------



Section 4.1
Fees    14

Section 4.2
Yield Protection    14

Section 4.3
Funding Losses    16

ARTICLE V. CONDITIONS OF ADVANCES
17

Section 5.1
Conditions Precedent to Effectiveness    17

Section 5.2
Conditions Precedent to All Advances    17

ARTICLE VI. REPRESENTATIONS AND WARRANTIES
17

Section 6.1
Representations and Warranties of the Loan Parties    17

Section 6.2
Liquidity Bank Representations and Warranties    22

ARTICLE VII. COVENANTS
23

Section 7.1
Affirmative Covenants of the Loan Parties    23

Section 7.2
Negative Covenants of the Loan Parties    30

ARTICLE VIII. ADMINISTRATION AND COLLECTION
32

Section 8.1
Designation of Servicer.    32

Section 8.2
Duties of Servicer.    34

Section 8.3
Collection Notices    35

Section 8.4
Responsibilities of Borrower    36

Section 8.5
Collateral Reports    36

Section 8.6
Servicing Fee    36

ARTICLE IX. AMORTIZATION EVENTS
36

Section 9.1
Amortization Events    36

Section 9.2
Remedies    39


2
60993798_4.DOC    

--------------------------------------------------------------------------------



ARTICLE X. INDEMNIFICATION
40

Section 10.1
Indemnities by Borrower and Servicer    40

Section 10.2
Increased Cost and Reduced Return    42

Section 10.3
Other Costs and Expenses    44

ARTICLE XI. THE AGENTS
44

Section 11.1
Appointment    44

Section 11.2
Delegation of Duties    46

Section 11.3
Exculpatory Provisions    46

Section 11.4
Reliance by Agents.    46

Section 11.5
Notice of Amortization Event    47

Section 11.6
Non-Reliance on Other Agents and Lenders    47

Section 11.7
Indemnification of Agents    47

Section 11.8
Agents in their Individual Capacities    48

Section 11.9
Conflict Waivers.    48

Section 11.10
UCC Filings    49

ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS
50

Section 12.1
Restrictions on Assignments.    50

Section 12.2
Rights of Assignees and Participants.    50

Section 12.3
Terms and Evidence of Assignment    51

Section 12.4
Borrower’s Right to Require Group Assignment    51

ARTICLE XIII. SECURITY INTEREST
52

Section 13.1
Grant of Security Interest    52

Section 13.2
Termination after Final Payout Date    53


3
60993798_4.DOC    

--------------------------------------------------------------------------------



Section 13.3
Release of Certain Charged-Off Receivables    53

ARTICLE XIV. MISCELLANEOUS
53

Section 14.1
Waivers and Amendments    53

Section 14.2
Notices    53

Section 14.3
Ratable Payments    54

Section 14.4
Protection of Administrative Agent’s Security Interest.    54

Section 14.5
Confidentiality.    55

Section 14.6
Bankruptcy Petition    56

Section 14.7
Limitation of Liability    56

Section 14.8
CHOICE OF LAW    57

Section 14.9
CONSENT TO JURISDICTION    57

Section 14.10
WAIVER OF JURY TRIAL    57

Section 14.11
Integration; Binding Effect; Survival of Terms.    57

Section 14.12
Counterparts; Severability; Section References    58

Section 14.13
Federal Reserve    58




4
60993798_4.DOC    

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES
Exhibit I    Definitions
Exhibit II    Form of Borrowing Request
Exhibit III
Chief Executive Offices of the Loan Parties; Locations of Records; Federal
Employer Identification Numbers

Exhibit IV    Names of Collection Banks; Collection Accounts
Exhibit V    Form of Compliance Certificate
Exhibit VI    Form of Monthly Report
Exhibit VII    Form of Partial Release and Sale Documents
Exhibit VIII    Form of Weekly Report
Exhibit IX    Form of Daily Report




Schedule A    Commitments
Schedule B    Closing Documents

5
60993798_4.DOC    

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT, dated as of
March 13, 2008 is entered into by and among:
(a)    RED BIRD RECEIVABLES, LLC, a Delaware limited liability company formerly
known as Red Bird Receivables, Inc., a Delaware corporation (“Borrower”),
(b)    INTERNATIONAL PAPER COMPANY, a New York corporation (“International
Paper” and, together with Borrower, the “Loan Parties” and each, a “Loan
Party”), as Servicer,
(c)    GOTHAM FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, in its capacity as a Liquidity Bank to Gotham (together with its
successors, “BTMU” and, together with Gotham, the “Gotham Group”),


(d)    STARBIRD FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Starbird”), and BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in
its capacity as a Liquidity Bank to Starbird (together with its successors, “BNP
Paribas” and, together with Starbird, the “Starbird Group”),
(e)    WORKING CAPITAL MANAGEMENT CO., L.P., a California limited partnership
(together with its successors, “WCM”), and MIZUHO CORPORATE BANK, LTD., in its
capacity as a Liquidity Bank to WCM (together with its successors, “Mizuho” and,
together with WCM, the “WCM Group”),
(f)    ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(together with its successors, “Atlantic”), and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (f/k/a CALYON NEW YORK BRANCH), in its capacity as a Liquidity
Bank to Atlantic (together with its successors, “CACIB” and, together with
Atlantic, the “Atlantic Group”),
(g)     LIBERTY STREET FUNDING LLC, a Delaware limited liability company
(together with its successors, “Liberty Street”) and THE BANK OF NOVA SCOTIA, in
its capacity as a Liquidity Bank to Liberty Street (together with its
successors, “Scotiabank” and, together with Liberty Street, the “Liberty Street
Group”),
(h)    CAFCO, LLC, a Delaware limited liability company (together with its
successors, “CAFCO” and, together with Gotham, Starbird, WCM, Liberty Street and
Atlantic, the “Conduits”), and CITIBANK, N.A., in its capacity as a Liquidity
Bank to CAFCO (together with its successors, “Citibank” and, together with
CAFCO, the “CAFCO Group”),
(i)    BANK OF AMERICA, N.A., a national association (together with its
successors, “BOA”) in its capacity as a Liquidity Bank (the “BOA Group”),

1
60993798_4.DOC    

--------------------------------------------------------------------------------



(j)    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in its capacity
as agent for the Gotham Group (together with its successors in such capacity,
the “Gotham Agent” or a “Co-Agent”), BNP PARIBAS, ACTING THROUGH ITS NEW YORK
BRANCH, in its capacity as agent for the Starbird Group (together with its
successors in such capacity, the “Starbird Agent” or a “Co-Agent”), MIZUHO
CORPORATE BANK, LTD., in its capacity as agent for the WCM Group (together with
its successors in such capacity, the “WCM Agent” or a “Co-Agent”), CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, in its capacity as agent for the
Atlantic Group (together with its successors in such capacity, the “Atlantic
Agent” or a “Co-Agent”), THE BANK OF NOVA SCOTIA, in its capacity as agent for
the Liberty Street Group (together with its successors in such capacity, the
“Liberty Street Agent” or a “Co-Agent”), BANK OF AMERICA, N.A., in its capacity
as agent for the BOA Group (together with its successors in such capacity, the
“BOA Agent” or a “Co-Agent”) and CITIBANK, N.A., in its capacity as agent for
the CAFCO Group (together with its successors in such capacity, the “CAFCO
Agent” or a “Co-Agent”), and
(j)    CITICORP NORTH AMERICA, INC., as administrative agent for the Gotham
Group, the Starbird Group, the WCM Group, the Atlantic Group, the Liberty Street
Group, the CAFCO Group, the BOA Group and the Co-Agents (in such capacity,
together with any successors thereto in such capacity, the “Administrative
Agent” and together with each of the Co-Agents, the “Agents”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
The Borrower, International Paper, International Paper Financial Services, Inc.
(“IPFS”), the certain lending groups named therein, the Co-Agents named therein
and Citicorp North America, Inc., in its capacity as the Administrative Agent
thereunder, were parties to that certain Amended and Restated Credit and
Security Agreement dated as of November 17, 2004, as amended from time to time
prior to March 13, 2008 (the “Existing Agreement”).
IPFS assigned all of its rights and responsibilities as Servicer under the
Existing Agreement to International Paper, and each of the Lenders and the
Agents party to this Agreement as of March 13, 2008 consented to such
assignment.
On the terms and subject to the conditions hereinafter set forth, the Pool
Funded Conduits in each Group (if any) may, in their absolute and sole
discretion, make Loans to Borrower from time to time, and BOA shall make Loans
to Borrower from time to time.
In the event that the Pool Funded Conduits in any Group decline to make any
Loan, the Liquidity Banks in such Pool Funded Conduit’s Group shall, at the
request of Borrower, make such Loan.

2
60993798_4.DOC    

--------------------------------------------------------------------------------



Citicorp North America, Inc. has been requested and is willing to act as
Administrative Agent on behalf of the Co-Agents and the Groups in accordance
with the terms hereof.
5.    
THE CREDIT
5.1.    The Facility.
(a)    On the terms and subject to the conditions set forth in this Agreement,
Borrower (or the Servicer on Borrower’s behalf) may from time to time during the
Revolving Period request Advances by delivering a Borrowing Request to the
Co-Agents in accordance with Section 2.1. Upon receipt of a copy of each
Borrowing Request from Borrower, each of the Co-Agents of Groups which include a
Conduit shall determine whether its Conduit will fund a Loan in an amount equal
to such Group’s Stated Percentage of the requested Advance specified in such
Borrowing Request, and each of the Co-Agents of Groups which do not include a
Conduit will deliver such Borrowing Request to the Liquidity Banks in such
Group, and, with respect to each Group:
(i)     each of the BOA Liquidity Banks severally agrees to make its Ratable
Share of such Loan to Borrower, on the terms and subject to the conditions
hereof, provided that at no time may the aggregate principal amount of BOA
Liquidity Banks’ Loans at any one time outstanding exceed the lesser of (i) the
BOA Group’s Group Limit, and (ii) the BOA Group’s Stated Percentage of the
Borrowing Base (such lesser amount, the “BOA Allocation Limit”);
(ii)    in the event that Gotham elects not to make any such Loan to Borrower,
the Gotham Agent shall promptly notify Borrower and, unless Borrower cancels its
Borrowing Request, each of the Gotham Liquidity Banks severally agrees to make
its Ratable Share of such Loan to Borrower, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate principal amount
of Gotham’s and the Gotham Liquidity Banks’ Loans at any one time outstanding
exceed the lesser of (A) the Gotham Group’s Group Limit, and (B) the Gotham’s
Group’s Stated Percentage of the Borrowing Base (such lesser amount, the “Gotham
Allocation Limit”);
(iii)    in the event that Starbird elects not to make any such Loan to
Borrower, the Starbird Agent shall promptly notify Borrower and, unless Borrower
cancels its Borrowing Request, each of the Starbird Liquidity Banks severally
agrees to make its Ratable Share of such Loan to Borrower, on the terms and
subject to the conditions hereof, provided that at no time may the aggregate
principal amount of Starbird’s and the Starbird Liquidity Banks’ Loans at any
one time outstanding exceed the lesser of (i) the Starbird Group’s Group Limit,
and (ii) the Starbird Group’s Stated Percentage of the Borrowing Base (such
lesser amount, the “Starbird Allocation Limit”);
(iv)    in the event that CAFCO elects not to make any such Loan to Borrower,
the CAFCO Agent shall promptly notify Borrower and, unless Borrower cancels its
Borrowing Request, each of the CAFCO Liquidity Banks severally agrees to make
its Ratable Share of such Loan to Borrower, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate principal amount
of CAFCO’s and the CAFCO Liquidity Banks’

3
60993798_4.DOC    

--------------------------------------------------------------------------------



Loans at any one time outstanding exceed the lesser of (i) the CAFCO Group’s
Group Limit, and (ii) the CAFCO Group’s Stated Percentage of the Borrowing Base
(such lesser amount, the “CAFCO Allocation Limit”);
(v)     in the event that Atlantic elects not to make any such Loan to Borrower,
the Atlantic Agent shall promptly notify Borrower and, unless Borrower cancels
its Borrowing Request, each of the Atlantic Liquidity Banks severally agrees to
make its Ratable Share of such Loan to Borrower, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate principal amount
of Atlantic’s and the Atlantic Liquidity Banks’ Loans at any one time
outstanding exceed the lesser of (i) the Atlantic Group’s Group Limit, and (ii)
the Atlantic Group’s Stated Percentage of the Borrowing Base (such lesser
amount, the “Atlantic Allocation Limit”);
(vi)    in the event that WCM elects not to make any such Loan to Borrower, the
WCM Agent shall promptly notify Borrower and, unless Borrower cancels its
Borrowing Request, each of the WCM Liquidity Banks severally agrees to make its
Ratable Share of such Loan to Borrower, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate principal amount
of WCM’s and the WCM Liquidity Banks’ Loans at any one time outstanding exceed
the lesser of (i) the WCM Group’s Group Limit, and (ii) the WCM Group’s Stated
Percentage of the Borrowing Base (such lesser amount, the “WCM Allocation
Limit”); and
(vii)    in the event that Liberty Street elects not to make any such Loan to
Borrower, the Liberty Street Agent shall promptly notify Borrower and, unless
Borrower cancels its Borrowing Request, each of the Liberty Street Liquidity
Banks severally agrees to make its Ratable Share of such Loan to Borrower, on
the terms and subject to the conditions hereof, provided that at no time may the
aggregate principal amount of Liberty Street’s and the Liberty Street Liquidity
Banks’ Loans at any one time outstanding exceed the lesser of (i) the Liberty
Street Group’s Group Limit, and (ii) the Liberty Street Group’s Stated
Percentage of the Borrowing Base (such lesser amount, the “Liberty Street
Allocation Limit”).
5.2.    Funding Mechanics; Liquidity Fundings.
(a)    Each Advance hereunder shall consist of Loans made by Lenders within each
Group (which may be made by a Conduit, one or more Liquidity Banks, or a
combination thereof) and which (except for any Advance which does not increase
the aggregate principal amount of the Loans outstanding) shall be made in such
proportions by each Group based on such Group’s Stated Percentage. Any Advance
which does not increase the aggregate principal amount outstanding may be funded
solely by one or more of the Lenders in a single Group.
(b)    Each Lender funding any portion of an Advance shall wire transfer the
principal amount of its Loan to its applicable Co-Agent in immediately available
funds not later than 1:00 p.m. (New York City time) on the applicable Borrowing
Date and, subject to its receipt of such Loan proceeds,

4
60993798_4.DOC    

--------------------------------------------------------------------------------



such Co-Agent shall wire transfer such funds to the account specified by
Borrower in its Borrowing Request not later than 2:00 p.m. (New York City time)
on such Borrowing Date.
(c)    While it is the intent of each of the Conduits to fund its respective
Loans through the issuance of Promissory Notes, the parties acknowledge that if
any of the Conduits is unable, or reasonably determines that it is undesirable
for any reason to issue Promissory Notes to fund or maintain all or any portion
of its Loans at a CP Rate, or is unable to repay such Promissory Notes upon the
maturity thereof, such Conduit will avail itself of a Liquidity Funding under
its Liquidity Agreement. It is the intent of each Liquidity Bank to fund any
Loans funded by such Liquidity Bank as Liquidity Fundings. The Liquidity
Fundings may be Alternate Base Rate Loans or LIBOR Loans, or a combination
thereof, selected by Borrower in accordance with Article II; provided, however,
that each Liquidity Funding shall be an Alternate Base Rate Loan at least for
the first two (2) Business Days after it is funded. In addition, the parties
acknowledge that most Promissory Notes are issued at a discount and at varying
discount rates; accordingly, it may not be possible for all CP Rate Loans to be
made in amounts precisely equal to the amounts specified in a Borrowing Request.
To the extent that a Liquidity Funding is made from a Liquidity Bank to its
Conduit, regardless of whether a Liquidity Funding constitutes an assignment of
a Loan or the sale of one or more participations therein or any other obtaining
of funding for all or any portion of any Loan, each Liquidity Bank participating
in a Liquidity Funding shall have the same rights as its Conduit has hereunder
with the same force and effect as if such Liquidity Bank had directly made a
Loan to Borrower in the amount of its Liquidity Funding. To the extent that a
Liquidity Funding is made from a Liquidity Bank in lieu of a Loan from a
Conduit, regardless of whether such Liquidity Funding was made because the
Conduit in such Liquidity Bank’s Group elected to not fund such Loan or because
there exists no Conduit in such Liquidity Bank’s Group, each such Liquidity Bank
shall have the same rights as a Conduit would have had hereunder had a Conduit
made such Loan.
(d)    Nothing herein shall be deemed to commit any Lender to make CP Rate
Loans.
5.3.    Interest Rates.
(a)    Each CP Rate Loan shall bear interest on the outstanding principal amount
thereof from and including the first day of the CP Tranche Period applicable
thereto selected in accordance with Article II of this Agreement to (but not
including) the last day of such CP Tranche Period at the applicable CP Rate. On
the 5th Business Day immediately preceding each Monthly Settlement Date, each
Pool Funded Conduit shall calculate the amount of its CP Costs for the
applicable Calculation Period and shall notify Borrower of such amount which
shall be payable on such Settlement Date.
(b)    Each LIBOR Loan shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto selected in accordance with Article II of this Agreement to (but not
including) the last day of such Interest Period at a rate per annum equal to the
applicable LIBOR for such Interest Period.
(c)    Each Alternate Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such Loan is
made to but excluding the date it is paid at a rate per annum equal to the
Alternate Base Rate for such day. Changes in the rate of interest on Alternate
Base Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate.
(d)    Notwithstanding anything to the contrary contained in Sections 1.3(a),
(b) or (c), upon the occurrence of an Amortization Event, and during the
continuance thereof, all Obligations shall bear interest, payable upon demand,
at the Default Rate.

5
60993798_4.DOC    

--------------------------------------------------------------------------------



(e)    Interest shall be payable for the day a Loan is made but not for the day
of any payment on the amount paid if payment is received by each Co-Agent prior
to 1:00 p.m. (New York City time) at the place of payment. If any payment of
principal of or interest on a Loan shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
5.4.    Payment Dates; Absence of Notes to Evidence Loans.
(a)    Borrower promises to pay the principal of each CP Rate Loan on the last
day of its CP Tranche Period.
(b)    Borrower promises to pay the principal of each LIBOR Loan on the last day
of its Interest Period.
(c)    Borrower promises to pay the principal of each Alternate Base Rate Loan
on or before the earlier to occur of (i) the Commitment Termination Date, and
(ii) the refinancing of such Loan with a CP Rate Loan or a LIBOR Loan.
(d)    Each Lender shall maintain (or cause its respective Co-Agent to maintain)
in accordance with its usual practice an account or accounts evidencing the
indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. Upon request of
Borrower, such Lender’s Co-Agent or the Administrative Agent, such Lender will
confirm the outstanding principal balances of its Loans and the amount of any
accrued and unpaid interest thereon. The entries maintained in the accounts
maintained pursuant to this Section shall absent manifest error be correct
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of any Lender (or Co-Agent) to maintain such
accounts or any error therein shall not in any manner affect the obligation of
Borrower to repay the Obligations in accordance with their terms.
5.5.    Prepayments. Subject, in the case of CP Rate Loans and LIBOR Loans, to
the funding indemnification provisions of Section 4.3:
(a)    Borrower may from time to time voluntarily prepay, without penalty or
premium, all outstanding Advances, or, in a minimum aggregate amount of
$1,000,000 per Group (or a larger integral multiple of $1,000,000 per Group),
any portion of the outstanding Advances by giving prior written notice to the
Co-Agents (each, a “Prepayment Notice”)    within the Required Notice Period
with respect to each Pool Funded Conduit’s Loans so prepaid; provided that each
such prepayment of principal complying with the provisions of this section or
otherwise is accompanied by a payment of all accrued and unpaid interest on the
amount prepaid, together with all amounts (if any) due under Section 4.3 and any
Broken Funding Costs (if any) due because of such prepayment, and is made
between the Groups in such proportions so that after giving effect thereto, the
aggregate outstanding principal balance of the Loans outstanding from each Group
shall be in proportion to such Group’s Percentage of the aggregate outstanding
principal balance of all Advances then outstanding hereunder. The Co-Agents
agree to use their best efforts to accommodate any request by Borrower to prepay
any portion of the outstanding Advances in any manner other than as required
herein to minimize any Broken Funding Costs associated with such prepayment.

6
60993798_4.DOC    

--------------------------------------------------------------------------------



(b)    If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the BOA Group exceeds the BOA Allocation Limit, or the aggregate
principal amount of the Loans outstanding from BOA exceeds the BOA Liquidity
Banks’ aggregate Liquidity Commitments, Borrower shall prepay such Loans by wire
transfer to the BOA Agent received not later than 1:00 p.m. (New York City time)
on the first Business Day thereafter in an amount sufficient to eliminate such
excess, together with accrued and unpaid interest on the amount prepaid.
(c)    If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the Gotham Group exceeds the Gotham Allocation Limit, or the
aggregate principal amount of the Loans outstanding from Gotham exceeds the
Gotham Liquidity Banks’ aggregate Liquidity Commitments pursuant to the Gotham
Liquidity Agreement divided by 102%, Borrower shall prepay such Loans by wire
transfer to the Gotham Agent received not later than 1:00 p.m. (New York City
time) on the first Business Day thereafter of an amount sufficient to eliminate
such excess, together with accrued and unpaid interest on the amount prepaid.
(d)    If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the Starbird Group exceeds the Starbird Allocation Limit, or the
aggregate principal amount of the Loans outstanding from Starbird exceeds the
Starbird Liquidity Banks’ aggregate Liquidity Commitments pursuant to the
Starbird Liquidity Agreement divided by 102%, Borrower shall prepay such Loans
by wire transfer to the Starbird Agent received not later than 1:00 p.m. (New
York City time) on the first Business Day thereafter of an amount sufficient to
eliminate such excess, together with accrued and unpaid interest on the amount
prepaid.
(e)    If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the CAFCO Group exceeds the CAFCO Allocation Limit, or the
aggregate principal amount of the Loans outstanding from CAFCO exceeds the CAFCO
Liquidity Banks’ aggregate Liquidity Commitments pursuant to the CAFCO Liquidity
Agreement divided by 102%, Borrower shall prepay such Loans by wire transfer to
the CAFCO Agent received not later than 1:00 p.m. (New York City time) on the
first Business Day thereafter of an amount sufficient to eliminate such excess,
together with accrued and unpaid interest on the amount prepaid.
(f)    If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the Atlantic Group exceeds the Atlantic Allocation Limit, or the
aggregate principal amount of the Loans outstanding from Atlantic exceeds the
Atlantic Liquidity Banks’ aggregate Liquidity Commitments pursuant to the
Atlantic Liquidity Agreement divided by 102%, Borrower shall prepay such Loans
by wire transfer to the Atlantic Agent received not later than 1:00 p.m. (New
York City time) on the first Business Day thereafter of an amount sufficient to
eliminate such excess, together with accrued and unpaid interest on the amount
prepaid.
(g)    If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the WCM Group exceeds the WCM Allocation Limit, or the aggregate
principal amount of the Loans outstanding from WCM exceeds the WCM Liquidity
Banks’ aggregate Liquidity Commitments pursuant to the WCM Liquidity Agreement
divided by 102%, Borrower shall prepay such Loans by wire transfer to the WCM
Agent received not later than 1:00 p.m. (New York City time) on the first
Business Day thereafter of an amount sufficient to eliminate such excess,
together with accrued and unpaid interest on the amount prepaid.
(h)    If, on any Business Day, the aggregate outstanding principal amount of
the Loans from the Liberty Street Group exceeds the Liberty Street Allocation
Limit, or the aggregate principal

7
60993798_4.DOC    

--------------------------------------------------------------------------------



amount of the Loans outstanding from Liberty Street exceeds the Liberty Street
Liquidity Banks’ aggregate Liquidity Commitments pursuant to the Liberty Street
Liquidity Agreement divided by 102%, Borrower shall prepay such Loans by wire
transfer to the Liberty Street Agent received not later than 1:00 p.m. (New York
City time) on the first Business Day thereafter of an amount sufficient to
eliminate such excess, together with accrued and unpaid interest on the amount
prepaid.
(i)    Upon receipt of any wire transfer pursuant to Section 1.5(a), (b), (c),
(d), (e), (f), (g) or (h), the applicable Co-Agent shall wire transfer to each
of its Constituent Lenders their respective shares thereof not later than 1:30
p.m. (New York City time) on the date when received. Any prepayment required
pursuant to Section 1.5(b), (c), (d), (e), (f), (g) or (h) shall be applied
first, to the ratable reduction of the applicable Group’s Alternate Base Rate
Loans outstanding, second, to the ratable reduction of the applicable Group’s
LIBOR Loans outstanding, and lastly, to the reduction of the applicable Group’s
CP Rate Loans selected by Borrower (or the Servicer, on Borrower’s behalf).


5.6.    Reductions in Aggregate Commitment. Borrower may permanently reduce the
Aggregate Commitment in whole, or ratably among the Groups in part, in a minimum
amount of $5,000,000 per Group (or a larger integral multiple of $1,000,000 per
Group), upon at least fifteen (15) Business Days’ written notice to the
Co-Agents (each, a “Commitment Reduction Notice”), which notice shall specify
the aggregate amount of any such reduction and each Group’s respective
Percentage thereof, provided, however, that (a) the amount of the Aggregate
Commitment may not be reduced below the aggregate principal amount of the
outstanding Advances, and (b) the amount of the Aggregate Commitment may not be
reduced below $250,000,000 unless the Aggregate Commitment is terminated in
full. All accrued and unpaid fees, including Broken Funding Costs, if any, shall
be payable on the effective date of any termination of the Aggregate Commitment.
Each Commitment Reduction Notice shall be irrevocable once delivered to the
Co-Agents.
5.7.    Distribution of Certain Notices; Notification of Interest Rates.
Promptly after receipt thereof, each Co-Agent will notify its Constituents of
the contents of each Monthly Report, Borrowing Request, Commitment Reduction
Notice, Prepayment Notice, or notice of default received by it from Borrower or
the Servicer hereunder. In addition, each of the Co-Agents shall promptly notify
its Constituent Lenders and Borrower of each determination of and change in
Interest Rates and of any decision by the Liquidity Banks in its Group not to
extend their Liquidity Termination Date.
    


6.    
BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS
6.1.    Method of Borrowing. Borrower (or the Servicer, on Borrower’s behalf)
shall give the Co-Agents irrevocable notice in the form of Exhibit II hereto
(each, a “Borrowing Request”) not later than 12:00 p.m. (New York

8
60993798_4.DOC    

--------------------------------------------------------------------------------



City time) at least one (1) Business Day before the Borrowing Date of each
Advance. On each Borrowing Date, each applicable Lender shall make available its
Loan or Loans in immediately available funds to its Co-Agent by wire transfer of
such amount received not later than 1:00 p.m. (New York City time). Subject to
its receipt of such wire transfers, each Co-Agent will wire transfer the funds
so received from its Constituent Lenders to Borrower at the account specified in
its Borrowing Request not later than 2:00 p.m. (New York City time) on the
applicable Borrowing Date. Unless each of the Co-Agents in its sole discretion
shall otherwise agree, not more than one (1) Borrowing Date shall occur in any
calendar week.
6.2.    Selection of CP Tranche Periods and Interest Periods.
(f)    Except upon the occurrence and during the continuance of an Amortization
Event and subject to Section 2.2(b) and 2.2(c), Borrower (or the Servicer, on
Borrower’s behalf) in its Borrowing Request may request Interest Periods from
time to time to apply to the LIBOR Loans; provided, however, that (x) at any
time while any Liquidity Bank or Conduit has LIBOR Loans outstanding, at least
one Interest Period of such Liquidity Bank or Conduit shall mature on each
Monthly Settlement Date and (y) no Interest Period of any Liquidity Bank or
Conduit in a Group which began prior to the Liquidity Termination Date
applicable to such Group, shall extend beyond such Liquidity Termination Date,
unless such Group elects to extend such Liquidity Termination Date.
(g)     While each of the Co-Agents will use reasonable efforts to accommodate
Borrower’s or the Servicer’s requests for Interest Periods for LIBOR Loans
except during the continuance of an Amortization Event, each of the Co-Agents
shall have the right to subdivide any requested LIBOR Loan into one or more
LIBOR Loans with different Interest Periods, or, if the requested period is not
feasible, to suggest an alternative Interest Period. Notwithstanding the
foregoing, not less than $1,000,000 of principal may be allocated to any CP
Tranche Period of the Conduits or Interest Period of any Liquidity Funding, and
no Alternate Base Rate Loan may have a principal amount of less than $1,000,000.
(h)    Borrower (or the Servicer, on Borrower’s behalf) may not request an
Interest Period for a LIBOR Loan unless it shall have given each of the
applicable Co-Agent(s) written notice of its desire therefor not later than 1:00
p.m. (New York City time) at least three (3) Business Days prior to the first
day of the desired Interest Period, and, solely in the case of the Atlantic
Group, received the Atlantic Agent’s consent to the making of a LIBOR Loan.
Accordingly, all Liquidity Fundings shall initially be Alternate Base Rate
Loans.
(i)    Unless each of the Co-Agents shall have received written notice by 12:00
p.m. (New York City time) on the Business Day prior to the last day of a CP
Tranche Period that Borrower intends to reduce the aggregate principal amount of
the CP Rate Loans outstanding, each of the Co-Agents and the Conduits shall be
entitled to assume that Borrower desires to refinance the principal and interest
of each maturing CP Rate Loan on the last day of its CP Tranche Period with new
CP Rate Loans having substantially similar CP Tranche Periods; provided,
however, that Borrower shall remain liable to pay in cash any portion of the
principal or interest on the maturing CP Rate Loan when due to the extent that
the applicable Conduit cannot issue Promissory Notes or avail itself of a
Liquidity Funding, in either case, in the precise amount necessary to refinance
the maturing CP Rate Loan and the accrued and unpaid interest thereon.

9
60993798_4.DOC    

--------------------------------------------------------------------------------



(j)    Unless each of the Co-Agents shall have received written notice by 1:00
p.m. (New York City time) on the third (3rd) Business Day prior to the last day
of an Interest Period with respect to a LIBOR Loan that Borrower intends to
reduce the aggregate principal amount of LIBOR Loans outstanding from the
Liquidity Banks, each of the Atlantic Liquidity Banks and the CAFCO Liquidity
Banks shall be entitled to assume that Borrower desires to refinance its
maturing LIBOR Loans on the last day of such Interest Period with Alternate Base
Rate Loans, and each of the Gotham Liquidity Banks, the WCM Liquidity Banks, the
Liberty Street Liquidity Banks, the BOA Liquidity Banks and the Starbird
Liquidity Banks shall be entitled to assume that Borrower desires to refinance
its maturing LIBOR Loans on the last day of such Interest Period with LIBOR
Loans for the same Interest Period then ending to the extent of the applicable
Liquidity Banks’ ability to provide the funding without the customary three (3)
Business Days notice or, otherwise, with Alternate Base Rate Loans.


6.3.    Computation of Concentration Limits and Outstanding Balance. The Obligor
Concentration Limits and the aggregate Outstanding Balance of Receivables of
each Obligor and its Affiliated Obligors (if any) shall be calculated as if each
such Obligor and its Affiliated Obligors were one Obligor.
6.4.    Maximum Interest Rate. No provision of this Agreement shall require the
payment or permit the collection of interest in excess of the maximum permitted
by applicable law (the “Maximum Rate”). If at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the Maximum Rate which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
6.5.    Payments and Computations, Etc.
(a)    Payments. All amounts to be paid or deposited by Borrower or the Servicer
(on Borrower’s behalf) to any of the Agents or Lenders (other than amounts
payable under Section 4.2) shall be paid by wire transfer of immediately
available funds received not later than 1:00 p.m. (New York City time) on the
day when due in lawful money of the United States of America to the applicable
Co-Agent at its address specified in Schedule 14.2, and, to the extent such
payment is for the account of any Lender, the applicable Co-Agent shall promptly
disburse such funds to the appropriate Lender(s) in its Group.
(b)    Late Payments. To the extent permitted by law, upon demand, Borrower or
the Servicer (on Borrower’s behalf), as applicable, shall pay to the applicable
Co-Agent for the account of each Person in its Group to whom payment of any
Obligation is due, interest on all amounts not paid or

10
60993798_4.DOC    

--------------------------------------------------------------------------------



deposited by 1:00 p.m. (New York City time) on the date when due (without taking
into account any applicable grace period) at the Default Rate.
(c)    Method of Computation. All computations of interest at the Alternate Base
Rate or the Default Rate shall be made on the basis of a year of 365 (or, when
appropriate, 366) days for the actual number of days (including the first day
but excluding the last day) elapsed. All other computations of interest, and all
computations of Servicer’s Fee, any per annum fees payable under Section 4.1 and
any other per annum fees payable by Borrower to the Lenders, the Servicer or any
of the Agents under the Loan Documents shall be made on the basis of a year of
360 days for the actual number of days (including the first day but excluding
the last day) elapsed.
(d)    Avoidance or Rescission of Payments. To the maximum extent permitted by
applicable law, no payment of any Obligation shall be considered to have been
paid if at any time such payment is rescinded or must be returned for any
reason.
6.6.    Non-Receipt of Funds by the Co-Agents. Unless a Lender notifies its
Co-Agent prior to the date and time on which it is scheduled to fund a Loan that
it does not intend to fund such Loan, such Co-Agent may assume that such funding
will be made and may, but shall not be obligated to, make the amount of such
Loan available to the intended recipient in reliance upon such assumption. If
such Lender has not in fact funded its Loan proceeds to the applicable Co-Agent,
the recipient of such payment shall, on demand by such Co-Agent, repay to such
Co-Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by such Co-Agent until the date such Co-Agent recovers such amount at
a rate per annum equal to the Federal Funds Effective Rate for such day.
7.    
SETTLEMENTS
7.1.    Collateral Reporting. The Servicer shall deliver the Monthly Reports,
Weekly Reports and Daily Reports when and as required by Section 8.5. At or
before 1:00 p.m. (New York City time) on the Business Day before each Settlement
Date, each of the Co-Agents shall notify Borrower and the Servicer of (i) the
aggregate principal balance of all Loans that are then outstanding from its
Constituents, and (ii) the aggregate amount of all principal, interest and fees
that will be due and payable by Borrower to such Co-Agent for the account of
such Co-Agent or its Constituents on such Settlement Date.
7.2.    Turnover of Collections. Without limiting any Agent’s or Lender’s
recourse to Borrower for payment of any and all Obligations:
(e)    If any Collateral Report reveals that a mandatory prepayment is required
under Section 1.5(b), (c), (d), (e), (f), (g) or (h), not later than the 1:00
p.m. (New York City time) on the next

11
60993798_4.DOC    

--------------------------------------------------------------------------------



succeeding Settlement Date, the Servicer shall turn over to each applicable
Co-Agent, for distribution to its Constituents, a portion of the Collections
equal to the amount of such required mandatory prepayment.
(f)    If, on any Settlement Date, any Loans are to be voluntarily prepaid in
accordance with Section 1.5(a), or if the aggregate principal amount of the
Advances outstanding is to be reduced, the Servicer shall turn over to each of
the Co-Agents, for distribution to its Constituents, a portion of the
Collections equal to the Groups’ respective Percentages of the aggregate amount
of such voluntary prepayment or reduction and any other amounts required to be
paid in connection with such voluntary prepayment or reduction.
(g)    In addition to, but without duplication of, the foregoing, on (i) each
Settlement Date, (ii) on each Business Day from and after the occurrence of an
Amortization Event and during the continuation thereof, and (iii) each other
date on which any principal of or interest on any of the Loans becomes due
(whether by acceleration or otherwise) and, in the case of principal, has not
been reborrowed pursuant to Section 1.1, the Servicer shall turn over to each of
the Co-Agents, for distribution to their respective Constituents, the Groups’
respective Percentages of a portion of the Collections equal to the aggregate
amount of all other Obligations that are due and owing on such date; provided,
however, that prior to the occurrence of an Amortization Event, the Servicer
shall not be obligated to turn over Collections to pay Obligations other than
principal on Settlement Dates that are not Monthly Settlement Dates. If the
Collections and proceeds of new Loans are insufficient to make all payments
required under clauses (a), (b) and (c) and to pay the Servicing Fee and, if
applicable, all expenses due and owing to any replacement Servicer under Section
8.1(d) (all of the foregoing, collectively, the “Required Amounts”) and Borrower
has made any Demand Advances, Borrower shall make demand upon International
Paper for payment of the Demand Advances in an amount equal to the lesser of the
insufficiency in Required Amounts or the aggregate outstanding principal balance
of such Demand Advances (plus any accrued and unpaid interest thereon) and, upon
receipt of any such amounts, Borrower shall pay them to each of the Co-Agents,
ratably in accordance with their respective Groups’ Percentages, for
distribution in accordance with this Section 3.2.
(h)    If the aggregate amount of Collections and payments on Demand Advances
received by the Co-Agents on any Settlement Date are insufficient to pay all
Required Amounts, the aggregate amount received shall be applied to the items
specified in the subclauses below, in the order of priority of such subclauses:
(i)    to any accrued and unpaid CP Costs and Interest on the Loans that is then
due and owing, including any previously accrued CP Costs and Interest which was
not paid on its applicable due date;
(ii)    if the Servicer is not Borrower or an Affiliate thereof, to any accrued
and unpaid Servicer’s Fee that is then due and owing to such Servicer, together
with any invoiced expenses of the Servicer due and owing pursuant to Section
8.1(d);
(iii)    to the Facility Fee and the Usage Fee accrued during such Settlement
Period, plus any previously accrued Facility Fee and Usage Fee not paid on a
prior Monthly Settlement Date;
(iv)    to the payment of the principal of any Loans that are then due and
owing;
(v)    to other Obligations that are then due and owing; and

12
60993798_4.DOC    

--------------------------------------------------------------------------------



(vi)    if the Servicer is Borrower, International Paper or one of their
respective Affiliates, to the accrued and unpaid Servicer’s Fee and Supplemental
Servicer’s Fee that are then due and owing to such Servicer.
7.3.    Non-Distribution of Servicer’s Fee. Each of the Agents and the other
Secured Parties hereby consents to the retention by the Servicer of a portion of
the Collections equal to the Servicer’s Fee so long as the Collections received
by the Servicer are sufficient to pay all amounts pursuant to Section 3.2(d) of
a higher priority as specified in such Section.
7.4.    Deemed Collections. If as of the last day of any Settlement Period:
(e)    the outstanding aggregate balance of the Net Pool Balance as reflected in
the preceding Collateral Report (net of any positive adjustments) has been
reduced for any of the following reasons:
(i)    as a result of any rejected services, any cash discount or any other
adjustment by the Originator or any Affiliate thereof (regardless of whether the
same is treated by the Originator or such Affiliate as a write-off), or as a
result of any surcharge or other governmental or regulatory action, or
(ii)    as a result of any setoff or breach of the underlying agreement in
respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related or an unrelated transaction), or
(iii)    on account of the obligation of the Originator or any Affiliate thereof
to pay to the related Obligor any rebate or refund, or
(iv)    the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Collateral
Report (for any reason other than such Receivable becoming a Defaulted
Receivable), or
(f)    any of the representations or warranties of Borrower set forth in Section
6.1(i), (j), (l), (q)(ii), (r), (s) or (t) was not true when made with respect
to any Receivable, or any of the representations or warranties of Borrower set
forth in Section 6.1(i) or (j) is no longer true with respect to any Receivable,
then, in such event, Borrower shall be deemed to have received a Collection in
an amount equal to (A) the amount of such reduction, cancellation or
overstatement, in the case of the preceding clauses (a)(i), (a)(ii), (a)(iii)
and (a)(iv), and (B) in the full amount of the Outstanding Balance of such
Receivable in the case of the preceding clause (b).
8.    
FEES AND YIELD PROTECTION
8.1.    Fees. International Paper or Borrower, as applicable, shall pay to each
of the Agents and the Lenders certain fees from time to time in amounts and
payable on such dates as are set forth in the Fee Letters.

13
60993798_4.DOC    

--------------------------------------------------------------------------------



8.2.    Yield Protection.
(j)    If any Regulatory Change occurring after the date hereof:
(i)    shall subject an Affected Party to any Tax (other than Excluded Taxes),
duty or other charge with respect to its Obligations or, as applicable, its
Commitment or its Liquidity Commitment, or shall change the basis of taxation of
payments to the Affected Party of any Obligations, owed to or funded in whole or
in part by it or any other amounts due under this Agreement in respect of its
Obligations or, as applicable, its Commitment or its Liquidity Commitment; or
(ii)    shall impose, modify or deem applicable any reserve that was not
included in the computation of the applicable Interest Rate, or any special
deposit or similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any affiliate (or entity deemed by the Federal Reserve Board to be an
affiliate) of any Affected Party, or credit extended by any Affected Party; or
(iii)    shall affect the amount of capital required or expected to be
maintained by any Affected Party; or
(iv)    shall impose any other condition affecting any Obligation owned or
funded in whole or in part by any Affected Party, or its rights or obligations,
if any, to make Loans or Liquidity Fundings; or
(v)    shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) assesses deposit insurance
premiums or similar charges;
and the result of any of the foregoing is or would be:
(x)    to increase the cost to or to impose a cost on (I) an Affected Party
funding or making or maintaining (or providing or agreeing to provide funding
for) any Loan, any Liquidity Funding, or any commitment of such Affected Party
with respect to any of the foregoing, or (II) any of the Agents for continuing
its or Borrower’s relationship with any Affected Party, in each case, in an
amount deemed to be material by such Affected Party,
(y)    to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement or under the Liquidity Agreement, or
(z)    to reduce the rate of return on such Affected Party’s capital as a
consequence of its Commitment, its Liquidity Commitment or the Loans made by it
to a level below that which such Affected Party could have achieved but for the
occurrence of such circumstances,
then, within thirty days after demand by such Affected Party (which demand shall
be made not more than 45 days after the date on which the Affected Party becomes
aware of such Regulatory

14
60993798_4.DOC    

--------------------------------------------------------------------------------



Change and shall be accompanied by a certificate setting forth, in reasonable
detail, the basis of such demand and the methodology for calculating, and the
calculation of the amounts claimed by the Affected Party), Borrower shall pay
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such actual additional cost, actual increased
cost or actual reduction.
(k)    Each Affected Party will promptly notify Borrower, the Administrative
Agent and the applicable Co-Agent of any event of which it has knowledge
(including any future event that, in the judgment of such Affected Party, is
reasonably certain to occur) which will entitle such Affected Party to
compensation pursuant to this Section 4.2; provided, however, no failure to give
or delay in giving such notification shall adversely affect the rights of any
Affected Party to such compensation unless such notification is given more than
45 days after the Affected Party becomes aware of such Regulatory Change.
(l)    In determining any amount provided for or referred to in this Section
4.2, an Affected Party may use any reasonable averaging and attribution methods
(consistent with its ordinary business practices) that it (in its reasonable
discretion) shall deem applicable. Any Affected Party when making a claim under
this Section 4.2 shall submit to Borrower the above-referenced certificate as to
such actual increased cost or actual reduced return (including calculation
thereof in reasonable detail), which shall, in the absence of manifest error, be
conclusive and binding upon Borrower.
(m)    Each of the Lenders agrees, and to require each Affected Party to agree
that, with reasonable promptness after an officer of such Lender or such
Affected Party responsible for administering the Transaction Documents becomes
aware that it has become an Affected Party under this Section 4.2, is entitled
to receive payments under this Section 4.2, or is or has become subject to U.S.
withholding Taxes payable by any Loan Party in respect of its investment
hereunder, it will, to the extent not inconsistent with any internal policy of
such Person or any applicable legal, rating agency or regulatory restriction or
directive: (i) use all reasonable efforts to make, fund or maintain its
commitment or investment hereunder through another branch or office of such
Affected Party, or (ii) take such other reasonable measures, if, as a result
thereof, the circumstances which would cause such Person to be an Affected Party
under this Section 4.2 would cease to exist, or the additional amounts which
would otherwise be required to be paid to such Person pursuant to this Section
4.2 would be reduced, or such withholding Taxes would be reduced, and if the
making, funding or maintaining of such commitment or investment through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such commitment or investment or the
interests of such Person; provided that such Person will not be obligated to
utilize such other lending office pursuant to this Section 4.2 unless Borrower
agrees to pay all incremental expenses incurred by such Person as a result of
utilizing such other office as described in clause (i) above.
(n)    If any Liquidity Bank (other than a Co-Agent) makes a claim for
compensation under this Section 4.2, Borrower may propose an Eligible Assignee
to the applicable Co-Agent who is willing to accept an assignment of such
Liquidity Bank’s Commitment, Liquidity Commitment and outstanding Loans,
together with each of its other rights and obligations under the Transaction
Documents; provided that any expenses or other amounts which would be owing to
such Liquidity Bank pursuant to any indemnification provision hereof (including,
if applicable, Section 4.3) shall be payable by Borrower as if Borrower had
prepaid the Loans of the assigning Lenders rather than such assigning Lenders
having assigned their respective interests hereunder. If such proposed Eligible
Assignee is acceptable to the applicable Co-Agent (who shall not unreasonably
withhold or delay its approval and shall be deemed to be acting per se
reasonably when following the instructions of any rating agency then rating its
respective

15
60993798_4.DOC    

--------------------------------------------------------------------------------



Conduit’s commercial paper or, as applicable, medium term note program), the
claiming Liquidity Bank will be obligated to assign all of its rights and
obligations to such proposed Eligible Assignee within ten (10) Business Days
after such Co-Agent gives its consent to such proposed Eligible Assignee.
8.3.    Funding Losses. In the event that any Lender shall actually incur any
actual loss or expense (including, without limitation, any actual loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired to make any Loan or Liquidity Funding) as a result of (a)
Borrower’s failure to borrow any LIBOR Loan on the date specified in any
Borrowing Request or repayment of any LIBOR Loan on a date other than the last
day of the applicable interest period, or (b) any event or condition specified
in the definition of “Broken Funding Costs,” then, upon written notice from the
applicable Co-Agent to the Administrative Agent, Borrower and the Servicer,
Borrower shall pay to the Servicer, and the Servicer shall pay to the applicable
Co-Agent for the account of such Lender or Funding Source upon demand, the
amount of such actual loss or expense (which shall include without limitation
all Broken Funding Costs). Such written notice (which shall include the
methodology for calculating, and the calculation of, the amount of such actual
loss or expense, in reasonable detail) shall, in the absence of manifest error,
be conclusive and binding upon Borrower and the Servicer.
9.    
CONDITIONS OF ADVANCES
9.1.    Conditions Precedent to Effectiveness. Effectiveness of this Agreement
is subject to the conditions precedent that (a) the Administrative Agent shall
have received on or before the date of such Advance those documents listed on
Schedule A to the Receivables Sale and Contribution Agreement and those
documents listed on Schedule B to this Agreement, (b) the Rating Agency
Condition, if required by any Conduit’s program documents, shall have been
satisfied as to each applicable Conduit, (c) the Agents shall have received all
fees and expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letters, (d) Borrower shall have converted from a Delaware
corporation to a Delaware limited liability company, and (e) all demand advances
outstanding under the Existing Agreement to IPFS shall have been repaid in cash.
9.2.    Conditions Precedent to All Advances. Each Advance and each rollover or
continuation of any Advance shall be subject to the further conditions precedent
that (a) the Servicer shall have delivered to the Agents on or prior to the date
thereof, in form and substance satisfactory to the Agents, all Collateral
Reports as and when due under Section 8.5; (b) the Commitment Termination Date
shall not have occurred; (c) the Agents shall have received such other
approvals, opinions or documents as any Agent may reasonably request; and (d) on
the date thereof, the following statements shall be true (and

16
60993798_4.DOC    

--------------------------------------------------------------------------------



acceptance of the proceeds of such Advance shall be deemed a representation and
warranty by Borrower that such statements are then true):
(vii)    the representations and warranties set forth in Section 6.1 are true
and correct on and as of the date of such Advance (or such Settlement Date, as
the case may be) as though made on and as of such date;
(viii)    no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof), that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof), that would constitute an Unmatured
Amortization Event; and
(ix)    after giving effect to such Advance (or the continuation thereof), the
Aggregate Principal will not exceed the Aggregate Commitment.
10.    
REPRESENTATIONS AND WARRANTIES
10.1.    Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants to the Agents and the Lenders, as to itself, as
of the date hereof, as of the date of each Advance and as of each Settlement
Date that:
(g)    Existence and Power. Such Loan Party’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement. Such Loan Party is duly
organized under the laws of that jurisdiction and no other state or
jurisdiction. Borrower is validly existing and in good standing under the laws
of its state of organization. International Paper is validly existing under the
laws of its state of organization. Such Loan Party is duly qualified to do
business as a foreign entity, and has and holds all organizational power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
(h)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Borrower, Borrower’s
use of the proceeds of Advances made hereunder, are within such Loan Party’s
limited liability company or corporate powers and authority and have been duly
authorized by all necessary limited liability company or corporate action on its
part. This Agreement and each other Transaction Document to which such Loan
Party is a party has been duly executed and delivered by such Loan Party.
(i)    No Conflict. The execution and delivery by such Loan Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder (i) do not contravene or
violate (A) its certificate of formation and operating agreement, or articles of
incorporation and by-laws, as applicable, (B) any law, rule or regulation
applicable to it, (C) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (D) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and (ii) do not result in the creation or
imposition of any Adverse Claim on assets of such Loan Party or its Material
Subsidiaries (except as created hereunder) except, in the case of clauses
(i)(B), (i)(C) and (i)(D) above, where such contravention or violation could not
reasonably be expected to

17
60993798_4.DOC    

--------------------------------------------------------------------------------



have a Material Adverse Effect. No transaction contemplated hereby requires
compliance with any bulk sales act or similar law.
(j)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Loan Party of this
Agreement or any other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder, other than (i) the
filing of the financing statements required hereunder and (ii) those consents
which have duly been obtained and are in full force and effect as of such date.
(k)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Loan Party’s knowledge, threatened, against or affecting such
Loan Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Loan Party is not in default with respect to any order of any court,
arbitrator or governmental body that could reasonably be expected to have a
Material Adverse Effect.
(l)    Binding Effect. This Agreement and each other Transaction Document to
which such Loan Party is a party constitute the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(m)    Accuracy of Information.
(i) Collateral Reports and Borrowing Base Recomputations. Each Collateral Report
delivered pursuant to Sections 3.1 and 8.5, and each recomputation (if any) of
the Borrowing Base delivered pursuant to Section 3.1, was true and accurate in
every material respect on the date specified in such report or recomputation.
(ii) Pre-Closing Collateral Information. All information regarding the
Collateral or any Loan Party furnished by any Loan Party or any of its
Affiliates to any of the Agents or Lenders prior to the date of this Agreement
was true and accurate in every material respect on the date such information was
so furnished except as otherwise disclosed to the Agents and the Lenders prior
to the date hereof and, when taken as a whole together with such subsequent
disclosures, did not contain any material misstatement of fact or omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading.
(iii) Ongoing Collateral Information. All other information regarding the
Collateral not covered by clauses (i) and (ii) above which is hereafter
furnished by any Loan Party to any of the Agents or Lenders will be true and
accurate in every material respect on the date such information is so furnished
and, when taken as a whole, will not contain any material misstatement of fact
or omit to state a material fact or any fact necessary to make the statements
contained therein not misleading as of the date when so furnished.
(iv) Other Information. All other information regarding any Loan Party, its
business, operations, financial condition or prospects furnished by any Loan
Party to any of the Agents or Lenders in connection with the Transaction
Documents after the date of this

18
60993798_4.DOC    

--------------------------------------------------------------------------------



Agreement that is not covered by clauses (i), (ii) or (iii) above, will be true
and accurate in every material respect on the date such information is so
furnished and, when taken as a whole together with any subsequent updates to
such information, will not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading as of the date when furnished or updated.
(n)    Use of Proceeds. No proceeds of any Advance hereunder will be used by
Borrower (x) to purchase or carry any margin stock as defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System or to
advance or provide funds to others for such purpose or (y)(i) for a purpose that
violates: (A) Section 7.2(e) of this Agreement or (B) Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
(o)    Good Title. Borrower is the legal and beneficial owner of the Receivables
and Related Security with respect thereto (or, to the extent the transactions
contemplated by the Receivables Sale and Contribution Agreement are
characterized, against the parties’ express intentions, as other than true
sales, possesses a valid and perfected security interest therein), in each case,
together with the filing of the financing statements contemplated hereunder,
free and clear of any Adverse Claim, except as created by the Transaction
Documents. There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Borrower’s ownership interest in each
Receivable, its Collections and the Related Security.
(p)    Perfection. This Agreement, together with the filings of the financing
statements contemplated hereunder, is effective to create a valid and perfected
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties in the Collateral to secure payment of the Obligations, free and
clear of any Adverse Claim except as created by the Transactions Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (on behalf of the Secured
Parties) security interest in the Collateral.
(q)    Places of Business and Locations of Records. The principal places of
business and chief executive office of such Loan Party and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III or
such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Borrower’s Federal Employer
Identification Number is correctly set forth on Exhibit III.
(r)    Collections. The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed. The names,
addresses and jurisdictions of organization of all Collection Banks, together
with the account numbers of the Collection Accounts of Borrower at each
Collection Bank and the post office box number of each Lock Box, are listed on
Exhibit IV, which Exhibit may be updated from time to time by the Borrower by
written notice to the Agents to reflect the closure of certain (but not all)
Lockboxes and Collection Accounts and the addition of new Lockboxes and
Collections Accounts which are subject to Collection Account Agreements.
Borrower has not granted any Person, other than the Administrative Agent as
contemplated by this Agreement, dominion and control of any Lock Box or
Collection Account, or the right to take dominion and control of any such Lock
Box or Collection Account at a future time or upon the occurrence of a future
event.

19
60993798_4.DOC    

--------------------------------------------------------------------------------



Neither Borrower nor initial Servicer has authorized the deposit into any
Collection Account of any cash, check or other item except proceeds of the
Collateral.
(s)    Material Adverse Effect. (i) The Servicer represents and warrants that
since December 31, 2011 and, for any date this representation and warranty is
made or deemed made after delivery of annual audited financial statements
pursuant to Section 7.1 hereof, the date of the most recently delivered annual
audited financial statements thereunder, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries, when taken as a whole, or the ability of the
initial Servicer to perform its obligations under this Agreement, and (ii)
Borrower represents and warrants that since the date of this Agreement, no event
has occurred that would have a material adverse effect on (A) the financial
condition or operations of Borrower, (B) the ability of Borrower to perform its
obligations under the Transaction Documents, or (C) the collectibility of the
Receivables generally or any material portion of the Receivables.
(t)    Names. The name in which Borrower has executed this Agreement is
identical to the name of Borrower as indicated on the public record of its state
of organization which shows Borrower to have been organized. Since its creation,
Borrower has not used any legal names, trade names or assumed names other than
the name in which it has executed this Agreement and other than Red Bird
Receivables, Inc.
(u)    Ownership of Borrower. International Paper owns, directly or indirectly,
100% of the issued and outstanding membership interests of Borrower, free and
clear of any Adverse Claim. Such membership interests are validly issued, fully
paid and nonassessable, and there are no options, warrants or other rights to
acquire securities of Borrower.
(v)    Not an Investment Company. Such Loan Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(w)    Compliance with Law. (i) Such Loan Party has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it is subject, except where the failure
to so comply could not reasonably be expected to have a Material Adverse Effect.
(ii) Each Receivable, together with any Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), except where such contravention could not
reasonably be expected to have a Material Adverse Effect.
(x)    Compliance with Credit and Collection Policy. Such Loan Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy, except such material
change as to which the Administrative Agent has been notified in accordance with
Section 7.1(a)(vi).
(y)    Payments to International Paper. With respect to each Receivable
transferred to Borrower under the Receivables Sale and Contribution Agreement,
Borrower has given reasonably equivalent value to International Paper in
consideration therefor and such transfer was not made for or on account of an
antecedent debt. No transfer by International Paper of any Receivable is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended. In addition to the foregoing, each of International
Paper and the Borrower represents and warrants as to itself that each remittance
of Collections by International Paper to the Borrower under the

20
60993798_4.DOC    

--------------------------------------------------------------------------------



Receivables Sale and Contribution Agreement will have been (i) in payment of a
debt incurred by International Paper in the ordinary course of business or
financial affairs of International Paper and the Borrower and (ii) made in the
ordinary course of business or financial affairs of International Paper and the
Borrower. Furthermore, the Borrower, the Administrative Agent and each Lender
represents and warrants, as to itself, that each remittance of Collections to
the Administrative Agent or the Lenders hereunder will have been (x) in payment
of a debt incurred by the Borrower in the ordinary course of the business or
financial affairs of the Borrower and the recipient thereof and (y) made in the
ordinary course of the business or financial affairs of the Borrower and the
recipient thereof.
(z)    Eligible Receivables. Each Receivable included in the Net Pool Balance as
an Eligible Receivable on the date of any Collateral Report was an Eligible
Receivable on such date.
(aa)    Aggregate Commitment. Immediately after giving effect to each Advance
and each settlement on any Settlement Date hereunder, the Aggregate Principal is
less than or equal to the Aggregate Commitment.
(bb)    Accounting. The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale and
Contribution Agreement does not jeopardize the true sale analysis.
10.2.    Liquidity Bank Representations and Warranties. Each Liquidity Bank
hereby represents and warrants to the Agents, the Conduits and the Loan Parties
that:
(a)    Existence and Power. Such Liquidity Bank is a banking association duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational power to perform its
obligations hereunder and under the Liquidity Agreement.
(b)    No Conflict. The execution and delivery by such Liquidity Bank of this
Agreement and the Liquidity Agreement and the performance of its obligations
hereunder and thereunder are within its corporate powers, have been duly
authorized by all necessary corporate action, do not contravene or violate (i)
its certificate or articles of incorporation or association or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or any of its property
is bound, or (iv) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, and do not result in the creation or
imposition of any Adverse Claim on its assets. This Agreement and the Liquidity
Agreement have been duly authorized, executed and delivered by such Liquidity
Bank.
(c)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Liquidity Bank of
this Agreement or the Liquidity Agreement and the performance of its obligations
hereunder or thereunder.
(d)    Binding Effect. Each of this Agreement and the Liquidity Agreement
constitutes the legal, valid and binding obligation of such Liquidity Bank
enforceable against such Liquidity Bank in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law).

21
60993798_4.DOC    

--------------------------------------------------------------------------------



11.    
COVENANTS
11.1.    Affirmative Covenants of the Loan Parties. Until the Final Payout Date,
each Loan Party hereby covenants, as to itself, as set forth below:
(e)    Financial Reporting. Such Loan Party will maintain, for itself and each
of its domestic Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Co-Agents or, in the case of clauses (i) and (ii) below, make publicly
available at no cost to Co-Agents on EDGAR:
(x)    Annual Reporting. Within 100 days after the close of each of its
respective fiscal years, audited, unqualified financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for International Paper and Borrower for such fiscal
year certified in a manner reasonably acceptable to the Administrative Agent by
independent public accountants of recognized national standing. Information
required to be delivered pursuant to this Section 7.1(a)(i) shall be deemed to
have been delivered on the date on which the Servicer notifies the
Administrative Agent that such information has been posted on the Servicer’s
website located at http://www.internationalpaper.com, at www.sec.gov or at
another website identified by the Servicer in a notice to the Administrative
Agent and accessible by the Co-Agents and the Lenders without charge.
(xi)    Quarterly Reporting. Within 55 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, balance sheets of
each of International Paper and Borrower as at the close of each such period and
statements of income and retained earnings and a statement of cash flows for
each such Person for the period from the beginning of such fiscal year to the
end of such quarter, all certified by a senior financial officer of such Person.
Information required to be delivered pursuant to this Section 7.1(a)(ii) shall
be deemed to have been delivered on the date on which the Servicer notifies the
Administrative Agent that such information has been posted on the Servicer’s
website located at http://www.internationalpaper.com, at www.sec.gov or at
another website identified by the Servicer in a notice to the Administrative
Agent and accessible by the Co-Agents and the Lenders without charge.
(xii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by Borrower’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(xiii)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements (other than registration statements filed on Form S-8
and pricing supplements) and reports on form 8-K or successor forms which
International Paper or any of its Affiliates files with the Securities and
Exchange Commission. Information required to be delivered pursuant to this
Section 7.1(a)(iv) shall be deemed to have been delivered on the date on which
the Servicer notifies the Administrative Agent that such information has been
posted on the Servicer’s website located at http://www.internationalpaper.com,
at www.sec.gov or at another website identified by the Servicer in a notice to
the Administrative Agent and accessible by the Co-Agents and the Lenders without
charge.

22
60993798_4.DOC    

--------------------------------------------------------------------------------



(xiv)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other material
communication under or in connection with any Transaction Document from any
Person other than one of the Agents or Lenders, copies of the same.
(xv)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Administrative Agent’s consent thereto.
(xvi)    Other Information. Promptly, from time to time, (A) such other
information, documents, records or data relating to the Receivables or (B) such
other information, documents, records or data relating to the condition or
operations, financial or otherwise, of such Loan Party each as the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Agents and the Lenders under or as contemplated by
this Agreement.
(f)    Notices. Such Loan Party will notify the Administrative Agent in writing
of any of the following promptly upon learning of the occurrence thereof with
respect to such Loan Party, describing the same and, if applicable, the steps
being taken with respect thereto:
(i)    Amortization Events or Unmatured Amortization Events. The occurrence of
each Amortization Event and each Unmatured Amortization Event, by a statement of
an Authorized Officer of such Loan Party.
(ii)    Judgments and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against the Servicer and its Subsidiaries
exceeds $200,000,000 after deducting (a) the amount with respect to which the
Servicer or any such Subsidiary, as the case may be, is insured and the insurer
has not denied coverage, and (b) the amount for which the Servicer or any such
Subsidiary is otherwise indemnified if the terms of such indemnification are
satisfactory to the Administrative Agent, and (2) the institution of any
litigation, arbitration proceeding or governmental proceeding against the
Servicer which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and (B) the entry of any judgment or decree
or the institution of any litigation, arbitration proceeding or governmental
proceeding against Borrower.
(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
(iv)    Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale and Contribution Agreement.
(v)    Defaults Under Other Agreements. The occurrence of a default or an
amortization event under any other financing arrangements pursuant to which
International Paper is a debtor or an obligor and such financing arrangement is
in excess of $200,000,000.

23
60993798_4.DOC    

--------------------------------------------------------------------------------



(vi)    Downgrade of International Paper. Any downgrade in the rating of any
Indebtedness of International Paper by S&P or Moody’s, setting forth the
Indebtedness affected and the nature of such change.
(g)    Compliance with Laws and Preservation of Legal Existence. Such Loan Party
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it is subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Loan Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation or limited liability company, as the case may be, in each
jurisdiction where its business is conducted, except where the failure to so
preserve and maintain or qualify could not reasonably be expected to have a
Material Adverse Effect.
(h)    Audits. Such Loan Party will from time to time during regular business
hours as requested by the Administrative Agent upon reasonable notice (except as
provided below) and at the sole cost of such Loan Party, permit the
Administrative Agent, or its agents or representatives, and use its best efforts
to obtain permission from Cap Gemini-Poland for the Co-Agents or their agents or
representatives: (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person or Cap
Gemini-Poland relating to the Collateral, including, without limitation, the
related Contracts other than those Contracts that are subject to confidentiality
agreements for which the Loan Parties have been unable, after diligent efforts,
to obtain consent to disclosure, and (ii) to visit the offices and properties of
such Person and Cap Gemini-Poland, for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to such Person’s
financial condition or the Collateral or any Person’s performance under any of
the Transaction Documents or any Person’s performance under the Contracts or Cap
Gemini-Poland’s performance under the Cap Gemini-Poland Contract and, in each
case, with any of the officers or employees of any Loan Party or Cap
Gemini-Poland, as the case may be, having knowledge of such matters (each of the
foregoing examinations and visits, a “Review”); provided, however, that, so long
as no Amortization Event or Cap Gemini-Poland Trigger Event has occurred and is
continuing, (A) the Loan Parties shall only be responsible for the costs and
expenses of one (1) Review in any one calendar year, and (B) the Administrative
Agent will not request more than two (2) Reviews in any one calendar year.
(i)    Keeping and Marking of Records and Books.
(i)    The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will give the
Administrative Agent notice of any material change in the administrative and
operating procedures referred to in the previous sentence.
(ii)    Each of the Loan Parties will: (A) on or prior to the date hereof, mark
its master data processing records and other books and records relating to the
Loans with a legend, acceptable to the Administrative Agent, describing the
Administrative Agent’s security interest in the Collateral and (B) upon the
request of the Administrative Agent following the occurrence and continuation of
an Amortization Event: (x) mark each Contract constituting an instrument,
chattel paper or a certificated security (each, as defined in the UCC) with a
legend describing the Administrative

24
60993798_4.DOC    

--------------------------------------------------------------------------------



Agent’s security interest and (y) deliver to the Administrative Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract constituting an instrument, a certificated security or chattel paper)
relating to the Receivables.
(j)    Compliance with Contracts and Credit and Collection Policy. Each of the
Loan Parties will timely and fully (i) perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) comply in all material respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.
(k)    Performance and Enforcement of the Receivables Sale and Contribution
Agreement. Borrower will, and will require International Paper to, perform its
respective obligations and undertakings under and pursuant to the Receivables
Sale and Contribution Agreement. Borrower will purchase Receivables thereunder
in strict compliance with the terms thereof and will vigorously enforce the
rights and remedies accorded to Borrower under the Receivables Sale and
Contribution Agreement. Borrower will take all actions necessary to perfect and
enforce its rights and interests (and the rights and interests of the
Administrative Agent and the Lenders as assignees of Borrower) under the
Receivables Sale and Contribution Agreement as the Administrative Agent may from
time to time reasonably request, including, without limitation, making claims to
which it may be entitled under any indemnity, reimbursement or similar provision
contained in the Receivables Sale and Contribution Agreement.
(l)    Ownership. Borrower will (or will require International Paper to) take
all necessary action to (i) vest legal and equitable title to the Collateral
irrevocably in Borrower, free and clear of any Adverse Claims (other than
Adverse Claims in favor of the Administrative Agent, for the benefit of the
Secured Parties) including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Borrower’s
interest in such Collateral and such other necessary action to perfect, protect
or more fully evidence the interest of Borrower therein as the Administrative
Agent may reasonably request, and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority security interest in all Collateral, free and clear of
any Adverse Claims, including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Secured Parties) security
interest in the Collateral and such other action to perfect, protect or more
fully evidence the interest of the Administrative Agent for the benefit of the
Secured Parties as the Administrative Agent may reasonably request.
(m)    Reliance. Borrower acknowledges that the Agents and the Lenders are
entering into the transactions contemplated by this Agreement in reliance upon
Borrower’s identity as a legal entity that is separate from International Paper
and its other Affiliates. Therefore, from and after the date of execution and
delivery of this Agreement, Borrower shall take all necessary and reasonable
steps, including, without limitation, all steps that any Agent may from time to
time reasonably request, to maintain Borrower’s identity as a separate legal
entity and to make it manifest to third parties that Borrower is an entity with
assets and liabilities distinct from those of International Paper and any
Affiliates thereof (other than Borrower) and not just a division of
International Paper or any such other Affiliate. Without limiting the generality
of the foregoing and in addition to the other covenants set forth herein,
Borrower will:

25
60993798_4.DOC    

--------------------------------------------------------------------------------



(i)    conduct its own business in its own name and require that all full-time
employees of Borrower, if any, identify themselves as such and not as employees
of International Paper or any of its other Affiliates (including, without
limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as Borrower’s employees);
(ii)    compensate all consultants, independent contractors and agents directly,
from Borrower’s own funds, for services provided to Borrower by such
consultants, independent contractors and agents and, to the extent any employee,
consultant or agent of Borrower is also an employee, consultant or agent of
International Paper or any of its other Affiliates, allocate the compensation of
such employee, consultant or agent between Borrower and International Paper or
such other Affiliate, as applicable, on a basis that reflects the services
rendered to Borrower and International Paper or such other Affiliate, as
applicable;
(iii)    clearly identify its offices (by signage or otherwise) as its offices
and, to the extent that Borrower and any of its affiliates occupy any premises
in the same location, allocate fairly, appropriately and nonarbitrarily any rent
and overhead expenses among and between such entities with the result that each
entity bears its fair share of all such rent and expenses;
(iv)    (A) have a separate telephone number, which will be answered only in its
name and (B) separate stationery in its own name;
(v)    conduct all transactions with International Paper and its other
Affiliates (including, without limitation, acceptance of any delegation of
International Paper’s obligations hereunder as Servicer) strictly on an
arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between
Borrower and International Paper and such other Affiliates on the basis of
actual use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;
(vi)    at all times have a board of managers consisting of three members, at
least one member of which is an Independent Manager;
(vii)    observe all limited liability company formalities as a distinct entity,
and ensure that all limited liability company actions relating to (A) the
selection, maintenance or replacement of the Independent Manager , (B) the
dissolution or liquidation of Borrower or (C) the initiation of, participation
in, acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding involving Borrower, are duly authorized by unanimous vote of
its Board of Managers (including the Independent Manager);
(viii)    maintain Borrower’s books and records separate from those of
International Paper and any other Affiliate thereof and otherwise readily
identifiable as its own assets rather than assets of International Paper or any
other Affiliate thereof;
(ix)    prepare its financial statements separately from those of International
Paper and insure that any consolidated financial statements of International
Paper or any other Affiliate thereof that include Borrower and that are filed
with the Securities and Exchange Commission or any other governmental agency
have notes clearly stating that Borrower is a separate legal entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of Borrower;

26
60993798_4.DOC    

--------------------------------------------------------------------------------



(x)    except as herein specifically otherwise provided, maintain the funds or
other assets of Borrower separate from, and not commingled with, those of
International Paper or any other Affiliate thereof and only maintain bank
accounts or other depository accounts to which Borrower alone is the account
party, into which Borrower alone makes deposits and from which Borrower alone
(or the Administrative Agent hereunder) has the power to make withdrawals;
(xi)    pay all of Borrower’s operating expenses from Borrower’s own assets
(except for certain payments by International Paper or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));
(xii)    operate its business and activities such that: it does not engage in
any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale and Contribution Agreement; and does not
create, incur, guarantee, assume or suffer to exist any indebtedness or other
liabilities, whether direct or contingent, other than (1) as a result of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (2) the incurrence of
obligations under this Agreement, (3) the incurrence of obligations, as
expressly contemplated in the Receivables Sale and Contribution Agreement, to
make payment to International Paper for the purchase of Receivables thereunder,
and (4) the incurrence of operating expenses in the ordinary course of business
of the type otherwise contemplated by this Agreement;
(xiii)    maintain its certificate of formation and operating agreement in
conformity with this Agreement, such that (A) it does not amend, restate,
supplement or otherwise modify its certificate of formation and operating
agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, this Section 7.l(i); and (B) at all times that this Agreement is in
effect, provides for not less than ten (10) Business Days’ prior written notice
to the Co-Agents of the proposed replacement or appointment of any manager that
is to serve as an Independent Manager for purposes of this Agreement and the
condition precedent to giving effect to such replacement or appointment that
each of the Co-Agents shall have determined in its reasonable judgment that the
designated Person satisfies the criteria set forth in the definition herein of
“Independent Manager” (it being understood that each of the Co-Agents shall use
commercially reasonable efforts to respond in writing to any such notice not
more than ten (10) Business Days after its actual receipt thereof and, in the
case of any negative response, to specify the reason(s) therefor; provided,
however, that in the event that any Co-Agent fails to respond in ten (10)
Business Days after its actual receipt of such notice, such Co-Agent shall be
given a second notice of the proposed new Independent Manager and an additional
five (5) Business Days to respond, and if such Co-Agent fails to respond in such
additional five (5) Business Days after its actual receipt of such second
notice, such Co-Agent shall be deemed to have confirmed that the designated
Person satisfies the criteria set forth in the definition herein of “Independent
Manager”);
(xiv)    maintain the effectiveness of the Receivables Sale and Contribution
Agreement, and continue to perform under the Receivables Sale and Contribution
Agreement, such that it does not amend, restate, supplement, cancel, terminate
or otherwise modify the Receivables Sale and Contribution Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale and

27
60993798_4.DOC    

--------------------------------------------------------------------------------



Contribution Agreement or otherwise grant any indulgence thereunder, without (in
each case) the prior written consent of the Administrative Agent;
(xv)    maintain its limited liability company separateness such that it does
not merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary.
(xvi)    maintain at all times the Required Capital Amount (as defined in the
Receivables Sale and Contribution Agreement) and refrain from making any
dividend, distribution, redemption of membership interests or payment of any
subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and
(xvii)    take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in (A) the opinion issued by Alston & Bird
LLP as counsel for Borrower, in connection with the closing or initial Advance
under this Agreement and (B) any subsequent opinion issued from time to time by
counsel for Borrower, in each case, relating to true sale and substantive
consolidation issues, and in the certificates accompanying each such opinion,
remain true and correct in all material respects at all times.
(n)    Collections. Each of the Loan Parties will cause (1) all proceeds from
all Lock Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to the Collateral are remitted directly to Borrower or any
Affiliate of Borrower, Borrower will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, Borrower will itself hold or, if applicable,
will cause such payments to be held in trust for the exclusive benefit of the
Administrative Agent and the Lenders. Borrower will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement) of each
Lock Box and Collection Account and shall not grant the right to take dominion
and control of any Lock Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Administrative Agent
as contemplated by this Agreement.
(o)    Taxes. The Borrower will file all tax returns and reports required by law
to be filed by it and International Paper will file all material tax returns and
reports required by law to be filed by it, and each of the Borrower and
International Paper will promptly pay all taxes and governmental charges at any
time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Borrower will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
any Agent or any Lender.
(p)    Payment to International Paper. With respect to any Receivable purchased
by Borrower from International Paper, such sale shall be effected under, and in
strict compliance with the terms of (including any grace periods contained
therein), the Receivables Sale and Contribution Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to International Paper in respect of the purchase price for such Receivable.

28
60993798_4.DOC    

--------------------------------------------------------------------------------



11.2.    Negative Covenants of the Loan Parties. Until the Final Payout Date,
each Loan Party hereby covenants, as to itself, that:
(a)    Name Change, Offices and Records. No Loan Party will change its name,
identity or structure (within the meaning of any applicable enactment of the
UCC), change its state of organization, or change any office where Records are
kept unless it shall have: (i) given the Administrative Agent at least ten (10)
Business Days’ prior written notice thereof and (ii) delivered to the
Administrative Agent all financing statements, instruments and other documents
reasonably and promptly requested by the Administrative Agent in connection with
such change or relocation.
(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Administrative Agent pursuant to Section 8.2(b), Borrower and the Servicer
will not add or terminate any bank as a Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Lock Box or
Collection Account, unless the Administrative Agent shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock Box, an executed
Collection Account Agreement with respect to the new Collection Account or Lock
Box; provided, however, that the Servicer may make changes in instructions to
Obligors without any prior notice regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.
(c)    Modifications to Contracts and Credit and Collection Policy. Such Loan
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as provided in Section 8.2(d),
the Servicer will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.
(d)    Sales, Liens. Except as otherwise contemplated by the Transaction
Documents, Borrower will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, or create or suffer
to exist any Adverse Claim upon (including, without limitation, the filing of
any financing statement) or with respect to, any of the Collateral, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of a security interest therein in favor of the Administrative Agent as
provided for herein), and Borrower will defend the right, title and interest of
the Secured Parties in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Borrower or International
Paper.
(e)    Use of Proceeds. Borrower will not use the proceeds of the Advances for
any purpose other than (i) paying for Receivables and Related Security under and
in accordance with the Receivables Sale and Contribution Agreement, including
without limitation, making payments on the Subordinated Note to the extent
permitted thereunder and under the Receivables Sale and Contribution Agreement,
(ii) making Demand Advances to International Paper at any time prior to the
Commitment Termination Date while it is acting as Servicer and no Amortization
Event or Unmatured Amortization Event exists and is continuing, (iii) paying its
ordinary and necessary operating expenses when and as due, and (iv) making
Restricted Junior Payments to the extent permitted under this Agreement.
(f)    Termination Date Determination. Borrower will not designate the
Termination Date (as defined in the Receivables Sale and Contribution
Agreement), or send any written notice to International Paper in respect
thereof, without the prior written consent of the Co-Agents, except with

29
60993798_4.DOC    

--------------------------------------------------------------------------------



respect to the occurrence of such Termination Date arising pursuant to Section
5.1(d) of the Receivables Sale and Contribution Agreement.
(g)    Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment if after giving effect thereto, Borrower’s Net Worth (as defined in the
Receivables Sale and Contribution Agreement) would be less than the Required
Capital Amount (as defined in the Receivables Sale and Contribution Agreement).
(h)    Borrower Indebtedness. Borrower will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Obligations,
(ii) the Subordinated Loans, and (iii) other current accounts payable arising in
the ordinary course of business and not overdue.
(i)    Prohibition on Additional Negative Pledges. No Loan Party will enter into
or assume any agreement (other than this Agreement and the other Transaction
Documents) prohibiting the creation or assumption of any Adverse Claim upon the
Collateral except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents, and no Loan Party will enter into or assume any agreement
creating any Adverse Claim upon the Subordinated Notes.
12.    
ADMINISTRATION AND COLLECTION
12.1.    Designation of Servicer.
(j)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. International Paper is hereby designated as,
and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms of this Agreement. The Administrative Agent shall upon the
direction of the Majority Co-Agents at any time following the occurrence and
continuation of an Amortization Event designate as Servicer any Person to
succeed International Paper or any successor Servicer provided that the Rating
Agency Condition is satisfied.
(k)    Without the prior written consent of the Agents, International Paper
shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) Borrower, (ii) with respect to certain
Defaulted Receivables, outside collection agencies in accordance with its
customary practices, and (iii) solely to the extent and on the conditions
provided in Section 8.1(d), Cap Gemini-Poland. Neither Cap Gemini-Poland nor
Borrower shall be permitted to further delegate to any other Person any of the
duties or responsibilities of the Servicer delegated to it by International
Paper. If at any time the Administrative Agent shall designate as Servicer any
Person other than International Paper, all duties and responsibilities
theretofore delegated by International Paper to Cap Gemini-Poland or Borrower
may, at the discretion of the Administrative Agent, be terminated forthwith on
notice given by the Administrative Agent to International Paper, Cap
Gemini-Poland and Borrower.
(l)    Notwithstanding the foregoing subsection (b): (i) International Paper
shall be and remain primarily liable to the Agents and the Lenders for the full
and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Agents and the Lenders shall be entitled to deal
exclusively with International Paper in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder. The Agents and the
Lenders shall not be required to give notice, demand or other communication to
any Person other than International Paper in order for communication to the
Servicer and its sub-servicer or other delegate with respect thereto to be
accomplished. International

30
60993798_4.DOC    

--------------------------------------------------------------------------------



Paper, at all times that it is the Servicer, shall be responsible for providing
any sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.
(d)    International Paper may delegate its cash application, collection and
posting responsibilities with respect to Collections which are listed under the
sub-heading “Basic Activities” in Section C to Schedule 1A of Change Order 9 and
Section A of Schedule 1B of Change Order 12 to the Cap Gemini-Poland Contract
(collectively, the “Services”) to Cap Gemini-Poland so long as:
(i)
International Paper notifies the Agents in writing of the date on which
International Paper ceases to perform in Memphis, Tennessee, the application and
posting Services and the collection Services (each such date, a “Go-Live Date”),

(ii)
within 45 days after each of the Go-Live Date for the application and posting
Services and the Go-Live Date for the collection Services, International Paper
tests (to the Agents’ satisfaction and in the presence of an independent
accounting firm of nationally recognized standing) International Paper’s ability
to completely re-assume the delegated responsibilities within 24 hours after the
occurrence of a Cap Gemini-Poland Trigger Event that is not waived (the
“Clawback Test”),

(iii)
all Lock Boxes and Collection Accounts remain in the United States of America,

(iv)
International Paper continues to maintain the database into which Cap
Gemini-Poland is posting cash Collections on computers in the United States
which are owned or leased by International Paper and under International Paper’s
(or one of its domestic Affiliates’) control,

(v)
Cap Gemini-Poland does not become a creditor of the Borrower,

(vi)
there is no increase in the overall cost of servicing the Receivables as a
result of such delegation, and

(vii)
copies of all change orders and other amendments or supplements to the Cap
Gemini-Poland Contract that relate in any manner to (A) the Receivables and
Collections, (B) the Services, and/or (C) any Person’s rights to terminate the
Services, are provided to the Agents prior to the effective date thereof and
without the Agents’ prior written consent, there is no Change Order or other
amendment or supplement to the Cap Gemini-Poland Contract now or hereafter
executed by any Affiliate of International Paper that seeks to alter the
Services


31
60993798_4.DOC    

--------------------------------------------------------------------------------



being performed with respect to the Receivables or the locations where the cash
application, collection and posting Services are performed as set forth on
Schedule 17 to the Cap Gemini-Poland Contract.
In addition, upon the occurrence of a Cap Gemini-Poland Trigger Event, within 15
Business Days after receipt of written instructions from one or more of the
Agents requiring termination of the delegation of all or any portion of the
Services, International Paper shall cease delegating the specified portion of
the Services and re-assume performance thereof in Memphis, Tennessee or such
other location to be determined by International Paper. In addition, following
the occurrence of a Cap Gemini-Poland Trigger Event that is not waived by the
Agents within 15 Business Days after the occurrence thereof, the Agents shall be
entitled to conduct a Review pursuant to Section 7.1(d) to determine whether the
Servicer has completely re-assumed all duties previously delegated to Cap
Gemini-Poland pursuant to this Section that are requested by the Agents to be
re-assumed.
12.2.    Duties of Servicer.
(a)    The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
(b)    The Servicer will instruct all Obligors to pay all Collections directly
to a Lock Box or Collection Account. The Servicer shall effect a Collection
Account Agreement in form reasonably acceptable to the Administrative Agent with
each bank party to a Collection Account at any time. In the case of any
remittances received in any Lock Box or Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer shall
promptly remit such items to the Person identified to it as being the owner of
such remittances. From and after the date the Administrative Agent delivers to
any Collection Bank a Collection Notice pursuant to Section 8.3, the
Administrative Agent may request that the Servicer, and the Servicer thereupon
promptly shall instruct all Obligors with respect to the Receivables, to remit
all payments thereon to a new depositary account specified by the Administrative
Agent and, at all times thereafter, Borrower and the Servicer shall not deposit
or otherwise credit, and shall not permit any other Person to deposit or
otherwise credit to such new depositary account any cash or payment item other
than Collections.
(c)    The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Borrower and the Lenders their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Administrative Agent, segregate, in a manner acceptable
to the Administrative Agent, all cash, checks and other instruments received by
it from time to time constituting Collections from the general funds of the
Servicer or Borrower prior to the remittance thereof in accordance with Article
II. If the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Lenders on the first Business

32
60993798_4.DOC    

--------------------------------------------------------------------------------



Day following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.
(d)    The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Administrative Agent or the Lenders under this
Agreement. Notwithstanding anything to the contrary contained herein, upon the
occurrence and during the continuance of an Amortization Event the
Administrative Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.
(e)    The Servicer shall hold in trust for Borrower and the Lenders all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable after the occurrence and during
the continuance of an Amortization Event and upon demand of the Administrative
Agent, deliver or make available to the Administrative Agent all such Records,
at a place selected by the Administrative Agent. The Servicer shall, as soon as
practicable following receipt thereof turn over to Borrower any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables. The Servicer shall, from time to time at the request of any Lender,
furnish to the Lenders (promptly after any such request) a calculation of the
amounts set aside for the Lenders pursuant to Article II.
(f)    Any payment by an Obligor in respect of any indebtedness owed by it to
International Paper or Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
12.3.    Collection Notices. The Administrative Agent is authorized at any time
after the occurrence and continuation of an Amortization Event to date and to
deliver to the Collection Banks the Collection Notices. Borrower hereby
transfers, to the fullest extent permitted by applicable law, to the
Administrative Agent for the benefit of the Lenders, effective when the
Administrative Agent delivers such notice, the exclusive ownership and control
of each Lock Box and the Collection Accounts. In case any authorized signatory
of Borrower whose signature appears on a Collection Account Agreement shall
cease to have such authority before the delivery of such notice, such Collection
Notice shall nevertheless be valid as if such authority had remained in force.
Borrower hereby irrevocably constitutes and appoints the Administrative Agent
with full power of substitution, as Borrower’s true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of Borrower and
in the name of Borrower or in its own name and without limiting the generality
of the foregoing, grants to Administrative Agent the power and right, on behalf
of Borrower, without notice or assent by Borrower to (i) at any time after
delivery of the Collection Notices, endorse

33
60993798_4.DOC    

--------------------------------------------------------------------------------



Borrower’s name on checks and other instruments representing Collections, (ii)
at any time after the occurrence and continuation of an Amortization Event,
enforce the Receivables, the related Contracts and the Related Security, and
(iii) at any time after the occurrence and continuation of an Amortization
Event, take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Administrative Agent rather than Borrower.
12.4.    Responsibilities of Borrower. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent and the Lenders of
their rights hereunder shall not release the Originator or Borrower from any of
their duties or obligations with respect to any Receivables or under the related
Contracts. The Lenders shall have no obligation or liability with respect to any
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of Borrower.
12.5.    Collateral Reports. The Servicer shall prepare and forward to the
Co-Agents (i) on each Monthly Reporting Date, a Monthly Report and an electronic
file of the data contained therein, (ii) on each Weekly Reporting Date while any
Loans are outstanding, a Weekly Report and an electronic file of the data
contained therein, (iii) on each Daily Reporting Date while any Loans are
outstanding, a Daily Report and an electronic file of the data contained
therein, and (iv) upon five (5) Business Day’s notice by Administrative Agent
and in no event not more than once every six (6) months, a listing by Obligor
(such Obligors to be limited to those with payables in excess of $250,000) of
all Receivables together with an aging of such Receivables; provided, however,
that if (a) an Amortization Event shall exist and be continuing or (b)
International Paper’s long term senior debt rating from either or both of S&P or
Moody’s shall cease to be investment grade, at such times as the Administrative
Agent shall request, the Servicer agrees to prepare and forward to the Co-Agents
a listing by Obligor of all Receivables together with an aging of such
Receivables.
12.6.    Servicing Fee. As compensation for the Servicer’s servicing activities
on their behalf, the Borrower hereby agrees to pay the Servicer the Servicing
Fee, which fee shall be paid in arrears on the 2nd Business Day after each
Monthly Reporting Date, and the parties hereby agree that such fee shall be paid
out of Collections in accordance with Section 3.2. The Servicer shall be solely
responsible for paying any and all fees and expenses of Cap Gemini-Poland when
and as due under the terms of the Cap Gemini-Poland Contract.
13.    
AMORTIZATION EVENTS
13.1.    Amortization Events. The occurrence of any one or more of the following
events shall constitute an “Amortization Event:”

34
60993798_4.DOC    

--------------------------------------------------------------------------------



(g)    Any Loan Party shall fail to make any payment or deposit: (i) of
principal when required to be made by it under the Transaction Documents;
provided, however, that in the event such payment or deposit of principal is
required because Aggregate Principal is discovered to exceed the Borrowing Base
after delivery of a recomputation of the Borrowing Base pursuant to Section 3.1,
such failure to pay or deposit principal when due shall not constitute an
Amortization Event unless and until such failure continues for one (1) Business
Day; or (ii) of any other Obligation or amount not covered by clause (i) when
required to be made by it under the Transaction Documents and such failure
continues for three (3) consecutive Business Days.
(h)    Any representation, warranty, certification or statement made by
International Paper or any Loan Party in any Transaction Document to which it is
a party or in any other document delivered pursuant thereto shall prove to have
been incorrect in any material respect when made or deemed made; provided that
the materiality threshold in the foregoing clause shall not be applicable with
respect to any representation or warranty which itself is subject to a
materiality threshold.
(i)    (i) Borrower shall appoint any Person to serve as an additional or
replacement Independent Manager without first having given the written notice
required under Section 7.l(i)(xiii) to the Co-Agents and obtained the Co-Agents’
written confirmation of such Person’s independence as required in such Section;
or (ii) any Loan Party shall fail to perform or observe any covenant contained
in Section 7.2 or 8.5 when due.
(j)    (i) Any Loan Party shall fail to perform or observe any covenant or
agreement contained in Section 7.1(a)(i), (ii), (iii) (iv), (v) or (vii)(B),
Section 7.1(b)(vi), Section 7.1(f)(i), Section 7.1(i)(ii), (iii), (iv)(A) or
(xvii) or Section 7.1(k), and such failure shall continue for thirty (30)
consecutive days, or (ii) the Servicer shall fail to completely re-assume any
and all duties delegated to Cap Gemini-Poland if required pursuant to clause
(vi) of Section 8.1(d) within 24 hours after termination under such clause (vi),
or (iii) except as provided in any other subsection or clause of this Section
9.1, any Loan Party shall fail to perform or observe any other covenant or
agreement contained in any of the Transaction Documents and such failure shall
continue for ten (10) consecutive Business Days.
(k)    Failure of Borrower to pay any Indebtedness (other than the Obligations)
when due or the default by Borrower in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of Borrower shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the date of maturity thereof.
(l)    Failure of International Paper or any of its Material Subsidiaries other
than Borrower to pay Indebtedness in excess of $200,000,000 in aggregate
principal amount (hereinafter, “Material Indebtedness”) when due; or the default
by International Paper or any of its Material Subsidiaries other than Borrower
in the performance of any term, provision or condition contained in any
agreement under which any Material Indebtedness was created or is governed, the
effect of which is to cause, or permit the holder or holders of such Material
Indebtedness or a trustee on its or their behalf (with or without the giving of
notice, the lapse of time or both) to cause, such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of
International Paper or any of its Material Subsidiaries other than Borrower
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.

35
60993798_4.DOC    

--------------------------------------------------------------------------------



(m)    An Event of Bankruptcy shall occur with respect to any Loan Party or any
Material Subsidiary of International Paper.
(n)    As at the end of any Calculation Period:
(i)    the three-month rolling average Past Due Ratio shall exceed 1.75%;
(ii)    the three-month rolling average Default Ratio shall exceed 1.50%, or
(iii)    the three-month rolling average Dilution Ratio shall exceed 8.25%.
(o)    A Change of Control shall occur.
(p)    (i) One or more final judgments for the payment of money in an aggregate
amount of $12,299 or more shall be entered against Borrower or (ii) one or more
final judgments for the payment of money in an amount in excess of $200,000,000,
individually or in the aggregate, shall be entered against International Paper
or any of its Material Subsidiaries (other than Borrower) on claims not covered
by insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty (30)
consecutive days without a stay of execution.
(q)    The “Termination Date” under and as defined in the Receivables Sale and
Contribution Agreement shall occur or International Paper shall for any reason
cease to transfer, or cease to have the legal capacity to transfer, or otherwise
be incapable of transferring Receivables under the Receivables Sale and
Contribution Agreement.
(r)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Borrower, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Lenders shall
cease to have a valid and perfected first priority security interest in the
Collateral.
(s)    On any Settlement Date, after giving effect to the turnover of
Collections by the Servicer on such date and the application thereof to the
Obligations in accordance with this Agreement, (i) the Aggregate Principal shall
exceed the Aggregate Commitment or (ii) the Net Pool Balance shall be less than
the sum of (A) the Aggregate Principal plus (B) the Required Reserve.
(t)    (i) International Paper’s ratio of Total Debt to Total Capital shall
exceed 0.60 to 1.00, or (ii) International Paper’s Consolidated Net Worth is
less than nine billion dollars ($9,000,000,000).
(u)    The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within ten (10) days, or the PBGC shall file notice
of a lien pursuant to Section 4068 of ERISA with regard to any of the Collateral
and such lien shall not have been released within ten (10) days.
(v)    Any Plan of any Loan Party or any of its ERISA Affiliates:
(i)    shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Tax Code
or Section 302 of ERISA for any plan year or a waiver of such standard is sought
or granted with respect to such

36
60993798_4.DOC    

--------------------------------------------------------------------------------



Plan under applicable law, the terms of such Plan or Section 412 of the Tax Code
or Section 303 of ERISA; or
(ii)    is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or
(iii)    shall require any Loan Party or any of its ERISA Affiliates to provide
security under applicable law, the terms of such Plan, Section 401 or 412 of the
Tax Code or Section 306 or 307 of ERISA; or
(iv)    results in a liability to any Loan Party or any of its ERISA Affiliates
under applicable law, the terms of such Plan, or Title IV ERISA,
and, in each case, there shall result from any such failure, waiver, termination
or other event a liability to the PBGC or a Plan that would have a Material
Adverse Effect that is not remedied within ten (10) days of the creation of such
liability.
(w)    Any downgrade of the long term senior unsecured debt rating of
International Paper to or below “B+” by S&P or “B1” by Moody’s.
13.2.    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, or upon the direction of the
Majority Co-Agents shall, take any of the following actions: (i) replace the
Person then acting as Servicer if the Administrative Agent has not already done
so, (ii) declare the Amortization Date to have occurred, whereupon the Aggregate
Commitment shall immediately terminate, and the Amortization Date shall
forthwith occur, all without demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Loan Party; provided, however, that
upon the occurrence of an Event of Bankruptcy with respect to any Loan Party,
the Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Loan Party,
(iii) deliver the Collection Notices to the Collection Banks, (iv) exercise all
rights and remedies of a secured party upon default under the UCC and other
applicable laws, and (v) notify Obligors of the Administrative Agent’s security
interest in the Receivables and other Collateral. The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Administrative Agent and the Lenders otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

37
60993798_4.DOC    

--------------------------------------------------------------------------------



14.    
INDEMNIFICATION
14.1.    Indemnities by Borrower and Servicer. Without limiting any other rights
that the any such Person may have hereunder or under applicable law and subject
to the last sentence of this Section 10.1:
(A) Borrower hereby agrees to indemnify (and pay upon demand to) each of the
Affected Parties, each of their respective Affiliates, and each of the
respective assigns, officers, directors, agents and employees of the foregoing
(each, an “Indemnified Party”) from and against any and all damages, losses,
claims, taxes, liabilities, penalties, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of any Agent or Lender) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them directly or indirectly arising out of or as a result of the
execution, delivery, performance, non-performance, enforcement, non-enforcement
of, or other condition or circumstance whatsoever with respect to, this
Agreement or any of the Transaction Documents (including without limitation (i)
any fees and expenses of attorneys and other advisers and (ii) any Taxes (other
than Excluded Taxes): (I) which may be asserted or imposed in respect of the
Loans or the receipt of Collections or other proceeds with respect to the Loans
or any Related Security, (II) which may arise by reason of the Loans or
ownership or the sale or other disposition thereof, or any other interest in the
Loans or in any Related Security, or (III) which may arise otherwise by reason
of the execution, delivery, performance, non-performance, enforcement or
non-enforcement of, or other condition or circumstance whatsoever with respect
to the Loans, the Related Security, this Agreement or any Transaction Document,
except that, notwithstanding the foregoing parenthetical exclusion relating to
Excluded Taxes, in the event that the Obligations of Borrower hereunder are for
any reason determined not to be treated as indebtedness of Borrower for income
or franchise tax purposes, Borrower shall indemnify each Indemnified Party in
respect of such additional amounts in respect of such Taxes as may be described
in clauses (I), (II) or (III), with such amounts being calculated on an
after-tax basis, as are imposed on or incurred by an Indemnified Party to the
extent that such Taxes would not have been imposed or incurred (or would not
have been imposed or incurred at the same time) had the Obligations of Borrower
hereunder or the acquisition, either directly or indirectly, by a Conduit of an
interest in the Receivables, been treated as indebtedness for such income or
franchise tax purposes, as applicable and
(B) the Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against or incurred by any of
them arising directly or indirectly out of the Servicer’s activities as Servicer
hereunder,
excluding, however, in all of the foregoing instances under the preceding
clauses (A) and (B), Indemnified Amounts to the extent such Indemnified Amounts
resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification.
Without limiting the generality of the foregoing indemnification, Borrower shall
indemnify the Indemnified Parties for Indemnified Amounts (including, without
limitation, losses in respect of

38
60993798_4.DOC    

--------------------------------------------------------------------------------



uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Borrower or the Servicer) relating to or resulting from:
(v)    any representation or warranty made by Borrower or International Paper
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;
(vi)    the failure by Borrower or International Paper to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
International Paper to keep or perform any of its obligations, express or
implied, with respect to any Contract;
(vii)    any failure of Borrower or International Paper to perform its duties,
covenants or other obligations in accordance with the provisions of any
Transaction Document to which it is a party;
(viii)    any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
(ix)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
(x)    the commingling of Collections of Receivables at any time with other
funds;
(xi)    any investigation, litigation or proceeding related to or arising from
any Transaction Document, the transactions contemplated hereby, the use of the
proceeds of any Advance, the Collateral or any other investigation, litigation
or proceeding relating to Borrower or International Paper in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(xii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(xiii)    the occurrence and continuation of any Amortization Event;
(xiv)    any failure of Borrower to acquire and maintain legal and equitable
title to, and ownership of any of the Collateral, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of Borrower to give
reasonably equivalent value in consideration of the transfer by International
Paper of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;

39
60993798_4.DOC    

--------------------------------------------------------------------------------



(xv)    any failure to vest and maintain vested in the Administrative Agent for
the benefit of the Secured Parties, or to transfer to the Administrative Agent
for the benefit of the Secured Parties, a valid first priority perfected
security interest in the Collateral, free and clear of any Adverse Claim (except
as created by the Transaction Documents);
(xvi)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral, and the
proceeds thereof, whether at the time of any Advance or at any subsequent time;
(xvii)    any action or omission by Borrower or International Paper which
reduces or impairs the rights of the Administrative Agent or the Lenders with
respect to any Collateral or the value of any Collateral;
(xviii)    any attempt by any Person to void any Advance or the Administrative
Agent’s security interest in the Collateral held on behalf of the Secured
Parties under statutory provisions or common law or equitable action;
(xix)    the failure of any Receivable included in the calculation of the Net
Pool Balance as an Eligible Receivable to be an Eligible Receivable at the time
so included; and
(xx)    any breach by the Originator of any confidentiality clause in any
Contract governing a Receivable except for a Receivable that, prior to the
assertion of such breach, had already become a Defaulted Receivable.
Notwithstanding the foregoing, (A) the foregoing indemnification contained in
this Section 10.1 is not intended to, and shall not, constitute a guarantee of
collectibility or payment of the Receivables; and (B) nothing in this Section
10.1 shall require Borrower to indemnify the Indemnified Parties for Receivables
which are not collected, not paid or otherwise uncollectible on account of the
insolvency, bankruptcy, credit-worthiness or financial inability to pay the
applicable Obligor.
14.2.    Increased Cost and Reduced Return.
(a)    If after the date hereof, any Funding Source shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy and including any rules or regulations issued under or
implementing any existing law) or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency,
including any request or directive relating to a Funding Source’s calculations
of regulatory capital requirements (a “Regulatory Change”): (i) that subjects
any Funding Source to any charge or withholding on or with respect to any
Funding Agreement or a Funding Source’s obligations under a Funding Agreement,
or on or with respect to the Receivables, or changes the basis of taxation of
payments to any Funding Source of any amounts payable under any Funding
Agreement (except for changes in the rate of tax on the overall net income of a
Funding Source or Excluded Taxes) or (ii) that imposes, modifies or deems
applicable any reserve, assessment, insurance charge, special deposit, increase
in capital or similar requirement against assets of, deposits with or for the
account of a Funding Source, or credit extended by a Funding Source pursuant to

40
60993798_4.DOC    

--------------------------------------------------------------------------------



a Funding Agreement or (iii) that imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it (each such Funding
Source that suffers any event described in any of the preceding clauses
(i)-(iii), an “Affected Entity”), then, upon written demand by the applicable
Co-Agent upon the Borrower (with a copy to the Administrative Agent and
Servicer), the Borrower shall pay to the Administrative Agent, for the benefit
of the relevant Affected Entity, such amounts charged to such Affected Entity or
such amounts to otherwise compensate such Affected Entity for such increased
cost or such reduction; provided, however, that in the case of a Regulatory
Change resulting in an increase in the regulatory capital required to be
maintained by any Affected Entity, the Borrower shall not be liable to
compensate such Affected Entity for such increase for any period prior to the
61st day following written notification thereof from the applicable Co-Agent to
the Borrower (with a copy to the Administrative Agent and the Servicer).
(b)    If Affected Entities from less than all of the Groups request
compensation under Section 10.2(a), the Borrower shall have the right to (i)
replace the claiming Group by requiring all of its Constituents to assign all or
any portion of their Commitment, Group Limit and outstanding Obligations, as
applicable, by entering into written assignments with one or more Eligible
Assignees identified by the Borrower, and (ii) without regard to any other
provision of this Agreement requiring payments to be made or Commitments to be
reduced ratably amongst the Groups, to pay in full of all remaining Obligations
(if any) owing to such Group and terminate the remaining portion (if any) of
such Group’s Commitment and Group Limit. Each assignment pursuant to clause (i)
above to an Eligible Assignee (which may include a Constituent of another
Co-Agent) shall become effective on the date specified therein subject to
receipt of payment in full on such date for all Obligations owing to the Group
being replaced, and the Group being replaced agrees to make the requested
assignments; provided that (A) any expenses or other amounts which would be
owing to such Group pursuant to any indemnification provision hereof (including,
without limitation, Section 4.3) shall be payable by the Borrower as if the
Borrower had prepaid the Loans of the assigning Group rather than the members of
such Group having assigned their respective interests hereunder, and (B) if the
Administrative Agent is an Affiliate of the members of any Group that is being
replaced, the Borrower shall appoint a successor Administrative Agent from the
Eligible Assignees or remaining Groups. To the extent that replacement of the
Administrative Agent or any partial reduction of the Aggregate Commitment
resulting from the foregoing assignments or prepayments requires amendments
(rather than assignments) of this Agreement or any of the Transaction Documents,
each of the parties hereto agrees to cooperate with the preparation and
execution of such amendments.
14.3.    Other Costs and Expenses.
(a) Initial Expenses Borrower shall pay to the Agents and the Conduits, on
demand, all Arrangement Fees outlined in the Fee Letters, travel expenses
actually incurred in connection with the Agents’ pre-closing due diligence
visit, the fees of Protiviti (or other agreed-upon auditor), and the legal fees
payable to Latham & Watkins, LLP pursuant to a separate agreement (whether such
fees are incurred before or after the closing).
(b) Subsequent Costs. Borrower shall also pay to the Administrative Agent, on
demand, all reasonable costs and expenses actually incurred by the
Administrative Agent in connection with matters contemplated hereby to occur
post-closing and any post-closing documents to be delivered hereunder, including
without limitation, the costs of the

41
60993798_4.DOC    

--------------------------------------------------------------------------------



Administrative Agent’s auditors auditing the books, records and procedures of
Borrower, the reasonable fees and out-of-pocket expenses of outside legal
counsel for the Administrative Agent actually incurred (but no payment shall be
due for such counsel who are employees of the Conduits, the Co-Agents or the
Administrative Agent) with respect to the Transaction Documents, any amendments
thereto and the transactions contemplated thereby, any fees of rating agencies
associated with reviewing the Transaction Documents and providing rating
confirmations, or other confirmation related to the rating, of each Conduit’s
commercial paper in connection herewith or therewith and with respect to
advising the Agents and the Lenders as to their respective rights and remedies
under the Transaction Documents. Furthermore, following the occurrence of an
Amortization Event, Borrower shall pay to the applicable Agent, on demand, any
and all reasonable costs and expenses of the Agents and the Lenders (including
reasonable counsel fees and expenses) actually incurred in connection with the
enforcement of the Transaction Documents and in connection with any
restructuring or workout of this Agreement or the administration of the
Transaction Documents.
15.    
THE AGENTS
15.1.    Appointment.
(c)    Each member of the WCM Group hereby irrevocably designates and appoints
Mizuho Corporate Bank, Ltd., as WCM Agent hereunder and under the other
Transaction Documents to which the WCM Agent is a party, and authorizes the WCM
Agent to take such action on its behalf under the provisions of the Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the WCM Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Each member of the
Liberty Street Group hereby irrevocably designates and appoints The Bank of Nova
Scotia as Liberty Street Agent hereunder and under the other Transaction
Documents to which the Liberty Street Agent is a party, and authorizes the
Liberty Street Agent to take such action on its behalf under the provisions of
the Transaction Documents and to exercise such powers and perform such duties as
are expressly delegated to the Liberty Street Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the BOA Group hereby irrevocably designates
and appoints Bank of America, N.A., as BOA Agent hereunder and under the other
Transaction Documents to which the BOA Agent is a party, and authorizes the BOA
Agent to take such action on its behalf under the provisions of the Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the BOA Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Each member of the
Gotham Group hereby irrevocably designates and appoints The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent hereunder and under
the other Transaction Documents to which the Gotham Agent is a party, and
authorizes the Gotham Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Gotham Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the Starbird Group hereby irrevocably
designates and appoints BNP Paribas, acting through its New York Branch, as
Starbird Agent hereunder and under the other Transaction Documents to which the
Starbird Agent is a party, and authorizes the Starbird Agent to take such action
on its behalf under the provisions of the Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the Starbird
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Each member of the Atlantic Group hereby

42
60993798_4.DOC    

--------------------------------------------------------------------------------



irrevocably designates and appoints Credit Agricole Corporate and Investment
Bank, as Atlantic Agent hereunder and under the other Transaction Documents to
which the Atlantic Agent is a party, and authorizes the Atlantic Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Atlantic Agent by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto. Each member of the CAFCO
Group hereby irrevocably designates and appoints Citibank, N.A., as CAFCO Agent
hereunder and under the other Transaction Documents to which the CAFCO Agent is
a party, and authorizes the CAFCO Agent to take such action on its behalf under
the provisions of the Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the CAFCO Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each of the Lenders and the Co-Agents hereby irrevocably
designates and appoints Citicorp North America, Inc. as Administrative Agent
hereunder and under the Transaction Documents to which the Administrative Agent
is a party, and authorizes the Administrative Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, none of the Agents shall have any duties
or responsibilities, except those expressly set forth in the Transaction
Documents to which it is a party, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Agent shall be read into any Transaction
Document or otherwise exist against such Agent.
(d)    The provisions of this Article XI are solely for the benefit of the
Agents and the Lenders, and neither of the Loan Parties shall have any rights as
a third-party beneficiary or otherwise under any of the provisions of this
Article XI, except that this Article XI shall not affect any obligations which
any of the Agents or Lenders may have to either of the Loan Parties under the
other provisions of this Agreement.
(e)    In performing its functions and duties hereunder, (i) each Co-Agent shall
act solely as the agent of its Constituents and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either of the Loan Parties or any of their respective successors and assigns
and (ii) the Administrative Agent shall act solely as the agent of the Secured
Parties and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for either of the Loan Parties or any
of their respective successors and assigns.
15.2.    Delegation of Duties. Each of the Agents may execute any of its duties
under the Transaction Documents to which it is a party by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. None of the Agents shall be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.
15.3.    Exculpatory Provisions. None of the Agents nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them or any Person described in Section 11.2
under or in connection with this Agreement (except for its, their or such
Person’s own bad faith, gross negligence or willful misconduct), or (ii)
responsible in any manner to any of the Lenders or other Agents for any

43
60993798_4.DOC    

--------------------------------------------------------------------------------



recitals, statements, representations or warranties made by Borrower contained
in this Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of either of the Loan Parties to perform its
respective obligations hereunder, or for the satisfaction of any condition
specified in Article V, except receipt of items required to be delivered to such
Agent. None of the Agents shall be under any obligation to any other Agent or
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements or covenants contained in, or conditions of, this Agreement,
or to inspect the properties, books or records of the Loan Parties. This Section
11.3 is intended solely to govern the relationship between the Agents, on the
one hand, and the Lenders and their respective Liquidity Banks, on the other.
15.4.    Reliance by Agents.
(a)    Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. Each of the Agents shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of such of its Lenders and Liquidity Banks, as it
shall determine to be appropriate under the relevant circumstances, or it shall
first be indemnified to its satisfaction by its Constituent Liquidity Banks
against any and all liability, cost and expense which may be incurred by it by
reason of taking or continuing to take any such action.
(b)    Any action taken by any of the Agents in accordance with Section 11.4(a)
shall be binding upon all of the Agents and the Lenders.
15.5.    Notice of Amortization Event. None of the Agents shall be deemed to
have knowledge or notice of the occurrence of any Amortization Event or
Unmatured Amortization Event unless such Agent has received notice from another
Agent, a Lender or a Loan Party referring to this Agreement, stating that an
Amortization Event or Unmatured Amortization Event has occurred hereunder and
describing such Amortization Event or Unmatured Amortization Event. In the event
that any of the Agents receives such a notice, it shall promptly give notice
thereof to the Lenders and the other Agents. The Administrative Agent shall take
such action with respect to such Amortization Event or Unmatured Amortization
Event as shall be directed by either of the Co-Agents provided that the
Administrative Agent is indemnified to its satisfaction by such Co-Agent and its
Constituent Liquidity Banks against any

44
60993798_4.DOC    

--------------------------------------------------------------------------------



and all liability, cost and expense which may be incurred by it by reason of
taking any such action.
15.6.    Non-Reliance on Other Agents and Lenders. Each of the Lenders expressly
acknowledges that none of the Agents, nor any of the Agents’ respective
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by any of the Agents
hereafter taken, including, without limitation, any review of the affairs of the
Loan Parties, shall be deemed to constitute any representation or warranty by
such Agent. Each of the Lenders also represents and warrants to the Agents and
the other Lenders that it has, independently and without reliance upon any such
Person (or any of their Affiliates) and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, prospects, financial and other conditions
and creditworthiness of the Loan Parties and made its own decision to enter into
this Agreement. Each of the Lenders also represents that it will, independently
and without reliance upon the Agents or any other Liquidity Bank or Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
prospects, financial and other condition and creditworthiness of the Loan
Parties. The Agents, the Lenders and their respective Affiliates, shall have no
duty or responsibility to provide any party to this Agreement with any credit or
other information concerning the business, operations, property, prospects,
financial and other condition or creditworthiness of the Loan Parties which may
come into the possession of such Person or any of its respective officers,
directors, employees, agents, attorneys-in-fact or affiliates, except that each
of the Agents shall promptly distribute to the other Agents and the Lenders,
copies of financial and other information expressly provided to it by either of
the Loan Parties pursuant to this Agreement.
15.7.    Indemnification of Agents. Each Liquidity Bank agrees to indemnify (a)
its applicable Co-Agent, (b) the Administrative Agent, and (c) the officers,
directors, employees, representatives and agents of each of the foregoing (to
the extent not reimbursed by the Loan Parties and without limiting the
obligation of the Loan Parties to do so), ratably in accordance with their
respective Loans, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for such Co-Agent, the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Co-Agent or the
Administrative Agent or such Person shall be designated

45
60993798_4.DOC    

--------------------------------------------------------------------------------



a party thereto) that may at any time be imposed on, incurred by or asserted
against such Co-Agent, the Administrative Agent or such Person as a result of,
or arising out of, or in any way related to or by reason of, any of the
transactions contemplated hereunder or the execution, delivery or performance of
this Agreement or any other document furnished in connection herewith (but
excluding any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the bad faith, gross negligence or willful misconduct of such Co-Agent, the
Administrative Agent or such Person as finally determined by a court of
competent jurisdiction).
15.8.    Agents in their Individual Capacities. Each of the Agents in its
individual capacity and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Loan Parties and their
Affiliates as though such Agent were not an Agent hereunder. With respect to its
Loans, if any, pursuant to this Agreement, each of the Agents shall have the
same rights and powers under this Agreement as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each of the Agents in their individual capacities.
15.9.    Conflict Waivers.
(a)    BTMU acts, or may in the future act: (i) as administrator of Gotham, (ii)
to provide credit or liquidity enhancement for the timely payment for Gotham’s
Commercial Paper and (iii) to provide other services from time to time for
Gotham (collectively, the “BTMU Roles”). Without limiting the generality of
Sections 11.1 and 11.8, each of the Agents and Gotham hereby acknowledges and
consents to any and all BTMU Roles and agrees that in connection with any BTMU
Role, BTMU may take, or refrain from taking, any action which it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrator of Gotham, the giving of notice to the Gotham Liquidity Banks of a
mandatory purchase pursuant to the Gotham Liquidity Agreement.
(b)    BNP Paribas acts, or may in the future act: (i) as administrator of
Starbird, (ii) to provide credit or liquidity enhancement for the timely payment
for Starbird’s Commercial Paper and (iii) to provide other services from time to
time for Starbird (collectively, the “BNP Paribas Roles”). Without limiting the
generality of Sections 11.1 and 11.8, each of the Agents and Starbird hereby
acknowledges and consents to any and all BNP Paribas Roles and agrees that in
connection with any BNP Paribas Role, BNP Paribas may take, or refrain from
taking, any action which it, in its discretion, deems appropriate, including,
without limitation, in its role as administrator of Starbird, the giving of
notice to the Starbird Liquidity Banks of a mandatory purchase pursuant to the
Starbird Liquidity Agreement.
(c)    Citibank or CNAI, as applicable, acts, or may in the future act: (i) as
administrator of CAFCO, (ii) to provide credit or liquidity enhancement for the
timely payment for CAFCO’s Promissory Notes and (iii) to provide other services
from time to time for CAFCO (collectively, the “Citigroup Roles”). Without
limiting the generality of Sections 11.1 and 11.8, each of the Agents and CAFCO
hereby acknowledges and consents to any and all Citigroup Roles and agrees that
in connection with any Citigroup Role, Citibank or CNAI, as applicable, may
take, or refrain from taking, any action which it, in its discretion, deems
appropriate, including, without limitation, in its role as administrator of
CAFCO, the

46
60993798_4.DOC    

--------------------------------------------------------------------------------



giving of notice to the CAFCO Liquidity Banks of a mandatory purchase pursuant
to the CAFCO Liquidity Agreement.
(d)    CACIB acts, or may in the future act: (i) as administrator of Atlantic,
(ii) to provide credit or liquidity enhancement for the timely payment for
Atlantic’s Commercial Paper and (iii) to provide other services from time to
time for Atlantic (collectively, the “CACIB Roles”). Without limiting the
generality of Sections 11.1 and 11.8, each of the Agents and Atlantic hereby
acknowledges and consents to any and all CACIB Roles and agrees that in
connection with any CACIB Role, CACIB may take, or refrain from taking, any
action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrator of Atlantic, the giving of notice to
the Atlantic Liquidity Banks of a mandatory purchase pursuant to the Atlantic
Liquidity Agreement.
(e)    Mizuho acts, or may in the future act: (i) as administrator of WCM, (ii)
to provide credit or liquidity enhancement for the timely payment for WCM’s
Commercial Paper and (iii) to provide other services from time to time for WCM
(collectively, the “Mizuho Roles”). Without limiting the generality of Sections
11.1 and 11.8, each of the Agents and WCM hereby acknowledges and consents to
any and all Mizuho Roles and agrees that in connection with any Mizuho Role,
Mizuho may take, or refrain from taking, any action which it, in its discretion,
deems appropriate, including, without limitation, in its role as administrator
of WCM, the giving of notice to the WCM Liquidity Banks of a mandatory purchase
pursuant to the WCM Liquidity Agreement.
(f)    Scotiabank acts, or may in the future act: (i) as administrator of
Liberty Street, (ii) to provide credit or liquidity enhancement for the timely
payment for Liberty Street’s Commercial Paper and (iii) to provide other
services from time to time for Liberty Street (collectively, the “Scotiabank
Roles”). Without limiting the generality of Sections 11.1 and 11.8, each of the
Agents and Liberty Street hereby acknowledges and consents to any and all
Scotiabank Roles and agrees that in connection with any Scotiabank Role,
Scotiabank may take, or refrain from taking, any action which it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrator of Liberty Street, the giving of notice to the Liberty Street
Liquidity Banks of a mandatory purchase pursuant to the Liberty Street Liquidity
Agreement.
15.10.    UCC Filings. Each of the Secured Parties hereby expressly recognizes
and agrees that the Administrative Agent may be listed as the assignee or
secured party of record on the various UCC filings required to be made under the
Transaction Documents in order to perfect their respective interests in the
Collateral, that such listing shall be for administrative convenience only in
creating a record or nominee holder to take certain actions hereunder on behalf
of the Secured Parties and that such listing will not affect in any way the
status of the Secured Parties as the true parties in interest with respect to
the Collateral. In addition, such listing shall impose no duties on the
Administrative Agent other than those expressly and specifically undertaken in
accordance with this Article XI.

47
60993798_4.DOC    

--------------------------------------------------------------------------------



16.    
ASSIGNMENTS; PARTICIPATIONS
16.1.    Restrictions on Assignments.
(a)    Except to the extent permitted by the Transaction Documents, no Loan
Party may assign its rights, or delegate its duties hereunder or any interest
herein without the prior written consent of each of the Agents and, if required
by any Conduit, satisfaction of the Rating Agency Condition.
(b)    Each of the Conduits may, at any time, assign all or any portion of any
of its Loans, or sell participations therein, to its Constituent Liquidity Banks
(or to its Co-Agent for the ratable benefit of its Constituent Liquidity Banks)
or to any other multi-seller commercial paper conduit administered by the same
Co-Agent or one of its Affiliates provided such conduit issues commercial paper
which is rated as least as high as the assigning Conduit’s.
(c)    In addition to, and not in limitation of, assignments and participations
described in Section 12.1(b):
(vi)    each of the Lenders may assign all or any portion of its Loans and, if
applicable, its Commitment and Liquidity Commitment, to any Eligible Assignee
with the prior written consent of (A) Borrower and (B) such Lender’s applicable
Co-Agent, which consents shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required if such Eligible
Assignee is already a Liquidity Bank party to this Agreement and the aggregate
Liquidity Commitments, after giving effect to such assignment, would not be
reduced solely because of such assignment; and
(vii)    each of the Lenders may, without the prior written consent of Borrower
or any of the Agents, sell participations in all or any portion of their
respective rights and obligations in, to and under the Transaction Documents and
the Obligations to any bank or other financial entity (each, a “Participant”) in
accordance with Sections 12.2 and 14.5.
(d)    Nothing herein shall limit the ability of any Conduit to grant a security
interest in its rights and interests (including, without limitation, rights to
payment of Loans) under this Agreement to the program collateral agent for such
Conduit’s Promissory Note program.
16.2.    Rights of Assignees and Participants.
(a)    Upon the assignment by a Lender in accordance with Section 1.2(c),
10.2(b) or 12.l(b) or (c), the Eligible Assignee(s) receiving such assignment
shall have all of the rights of such Lender with respect to the Transaction
Documents and the Obligations (or such portion thereof as has been assigned).
(b)    In no event will the sale of any participation interest in any Lender’s
or any Eligible Assignee’s rights under the Transaction Documents or in the
Obligations relieve the seller of such participation interest of its
obligations, if any, hereunder or, if applicable, under the Liquidity Agreement
to which it is a party and such seller shall remain solely responsible for the
performance of its obligations hereunder and thereunder. No Participant shall
have any right to restrict the approval of or to approve any amendment,
modification or waiver to the provisions hereof except to the extent any such
amendment, modification or waiver reduces the amount of Advances or the interest
rate or fees payable with respect to

48
60993798_4.DOC    

--------------------------------------------------------------------------------



such Advances; provided, however, that to the extent that any Liquidity Funding
is deemed to be the sale of a participation, the foregoing limitation on
Participants’ voting rights shall not apply to any Liquidity Bank participating
in such Liquidity Funding.
16.3.    Terms and Evidence of Assignment. Any assignment to any Eligible
Assignee(s) pursuant to Section 1.2(c), 4.2(e), 12.1(b) or 12.1(c) shall be upon
such terms and conditions as the assigning Lender and the applicable Co-Agent,
on the one hand, and the Eligible Assignee, on the other, may mutually agree,
and shall be evidenced by such instrument(s) or document(s) as may be
satisfactory to such Lender, the applicable Co-Agent and the Eligible
Assignee(s). Any assignment made in accordance with the terms of this Article
XII shall relieve the assigning Lender of its obligations, if any, under this
Agreement (and, if applicable, the Liquidity Agreement to which it is a party)
to the extent assigned.
16.4.    Borrower’s Right to Require Group Assignment. If:
(x)     the monthly average CP Rate for outstanding CP Rate Loans for a period
of two (2) consecutive months for any Conduit in any Group exceeds the average
(determined as a simple average and not as a weighted average) for each of the
other Conduits over the same period of two (2) consecutive months of each such
other Conduit’s monthly average CP Rate by at least 0.35%; or
(y)     any Conduit in any Group is unable or unwilling to fund or maintain all
or any portion of its Loans at the CP Rate during any period of three
consecutive Business Days and the Lenders in such Group calculate LIBOR pursuant
to clause (a) of the definition thereof and do not waive the payment of the
additional 150 basis points set forth in clause (ii) thereof if, at such time,
(A) no Amortization Event exists, (B) no Material Adverse Effect exists as to
any Loan Party, and (C) more than 50% of the outstanding principal amount of
Loans advanced by Lenders other than BOA hereunder are CP Rate Loans; or
(z)     any Conduit in any Group fails to promptly provide to Servicer upon
request the monthly average CP Rate for any month during which such Conduit has
any CP Rate Loans outstanding or, if no CP Rate Loans are outstanding, a
reasonable estimate of what such Conduit believes would have been the monthly
average CP Rate for such Conduit had CP Rate Loans been outstanding;
(any Group described in clause (x), (y) or (z), an “Applicable Group”), Borrower
may, within ten (10) Business Days of the receipt of the relevant CP Rate for
such second month, in the case of clause (x), or within ten (10) Business Days
of the occurrence of the relevant event, in the case of clause (y) or (z),
deliver written notification to the Co-Agent for such Applicable Group and to
the Administrative Agent stating that such condition has occurred (which notice,
in the case of clause (x), shall set forth the calculation of the relevant
rates) and proposing either (i) a new group made up of either (A) a commercial
paper conduit (which shall be an Eligible Assignee), a liquidity bank (which
shall be an Eligible Assignee) and a co-agent or (B) a liquidity bank

49
60993798_4.DOC    

--------------------------------------------------------------------------------



(which shall be an Eligible Assignee) and a co-agent, or (ii) an existing Group,
in each case, that is willing to accept an assignment of the Commitment,
Liquidity Commitment and outstanding Loans, together with all other rights and
obligations under the Transaction Documents, of the Conduit, Liquidity Bank and
Co-Agent in such Applicable Group (such notice, a “Notice of Intention to
Replace”). Within five (5) Business Days of receipt by the Administrative Agent
and such Applicable Group’s Co-Agent of a Notice of Intention to Replace with
respect to the Applicable Group, the Administrative Agent shall provide
notification to the Borrower setting forth whether or not it will consent to
such assignment (which consent shall not be unreasonably withheld or delayed);
provided, that no such consent shall be required if the proposed group is an
existing Group. If such proposed new group is acceptable to the Administrative
Agent (or is an existing Group), each member of the Applicable Group will be
obligated to assign all of its rights and obligations to such proposed group (or
existing Group) within ten (10) Business Days after the expiration of such
consent period set forth in the preceding sentence for a purchase price equal to
the outstanding principal amount of the Loans of the assigning Lenders; provided
that all accrued CP Costs, Interest and fees under the Fee Letters and any
expenses or other amounts which are or would be owing to any member of the
Applicable Group pursuant to any indemnification provision hereof (including, if
applicable, Section 4.3) shall be payable by Borrower as if Borrower had prepaid
the Loans of the assigning Lenders rather than such assigning Lenders having
assigned their respective interests hereunder. Any assignment by the members of
an Applicable Group to the proposed group (or existing Group) pursuant to this
Section 12.4 shall be upon such terms and conditions as the assigning members of
the Applicable Group and the assignee members of such proposed group (or
existing Group) may mutually agree, and shall be evidenced by such instrument(s)
or document(s) as may be satisfactory to each such assignor and assignee. Any
assignment made in accordance with the terms of this Section 12.4 shall relieve
the assigning members of the Applicable Group of their respective obligations,
if any, under this Agreement (and, if applicable, the Liquidity Agreement to
which such member of the Applicable Group is a party) to the extent assigned.
17.    
SECURITY INTEREST
17.1.    Grant of Security Interest. To secure the due and punctual payment of
the Obligations, whether now or hereafter existing, due or to become due, direct
or indirect, or absolute or contingent, including, without limitation, all
Indemnified Amounts, in each case pro rata according to the respective amounts
thereof, Borrower hereby grants to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in, all of Borrower’s right, title and
interest, whether now owned and existing or hereafter arising in and to all of
the Receivables, the Related Security, the Collections and all proceeds of the
foregoing (collectively, the “Collateral”).
17.2.    Termination after Final Payout Date. Each of the Secured Parties hereby
authorizes the Administrative Agent, and the Administrative Agent hereby agrees,
promptly after the Final Payout Date to execute and deliver to Borrower such UCC
termination statements as may be necessary to terminate

50
60993798_4.DOC    

--------------------------------------------------------------------------------



the Administrative Agent’s security interest in and Lien upon the Collateral,
all at Borrower’s expense. Upon the Final Payout Date, all right, title and
interest of the Administrative Agent and the other Secured Parties in and to the
Collateral shall terminate.
17.3.    Release of Certain Charged-Off Receivables. From time to time, the
Borrower may request that the Agents and the Lenders release their security
interest in specific Receivables that have been fully charged-off (and all
related Collections thereof and Records) in order to permit their sale to
International Paper on an arms’-length basis by delivering a written request to
the Agents accompanied by a list of the specific Receivables involved, including
related dollar amounts, sales prices and purchasers, not less than 5 Business
Days prior to the proposed third party sale. Provided that no Amortization Event
or Unmatured Amortization Event then exists or would result from such sale, each
of the Co-Agents and the Lenders hereby authorizes the Administrative Agent, and
the Administrative Agent hereby agrees, to execute a specific release in
substantially the form of the first document included in Exhibit VII hereto, and
the Borrower hereby agrees to execute a sale and assignment of such specific
Receivables in substantially the form of the second document included in Exhibit
VII hereto.
18.    
MISCELLANEOUS
18.1.    Waivers and Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by each of the
Loan Parties and the Agents, and any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that:
(c)    before any Co-Agent enters into such an amendment or grants such a waiver
or consent that is deemed to be material by S&P and/or Moody’s, if required by
its Conduit’s program documents, the Rating Agency Condition must be satisfied
with respect to such Conduit, and
(b) without the prior written consent of all of its Constituents, no Co-Agent
will amend, modify or waive any provision of this Agreement which would
(i) reduce the amount of any principal or interest that is payable on account of
Loans made by the Conduit or Liquidity Banks in its Group or delay any scheduled
date for payment thereof; (ii) decrease the Required Reserve, decrease the
spread included in any Interest Rate or change the Servicing Fee; (iii) modify
this Section 14.1; or (iv) modify any yield protection or indemnity provision
which expressly inures to the benefit of assignees or Participants of such
Co-Agent’s Conduit or Liquidity Banks.
18.2.    Notices. Except as provided in this Section 14.2, all communications
and notices provided for hereunder shall be in writing

51
60993798_4.DOC    

--------------------------------------------------------------------------------



(including bank wire, telecopy or electronic facsimile transmission or similar
writing) and shall be given to the other parties hereto at their respective
addresses or telecopy numbers set forth on the signature pages hereof or at such
other address or telecopy number as such Person may hereafter specify for the
purpose of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2. Borrower hereby authorizes each of the Co-Agents to effect
Advances and Interest Period and Interest Rate selections based on telephonic
notices made by any Person whom such Co-Agent in good faith believes to be
acting on behalf of Borrower. Borrower agrees to deliver promptly to the
Co-Agents a written confirmation of each telephonic notice signed by an
authorized officer of Borrower; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Co-Agents, the records of the
Co-Agents shall govern absent manifest error.
18.3.    Ratable Payments. Except as provided in the next sentence, if any
Lender, whether by setoff or otherwise, has payment made to it with respect to
any portion of the Obligations owing to such Lender (other than payments
received pursuant to Section 10.2 or 10.3) in a greater proportion than that
received by any other Lender entitled to receive a ratable share of such
Obligations, such Lender agrees, promptly upon demand, to purchase for cash
without recourse or warranty a portion of such Obligations held by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of such Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Lender, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest. Notwithstanding the foregoing, if the Liquidity Banks in one of the
Groups decline to extend their Liquidity Termination Date, their Co-Agent will
promptly notify the other Agents and Borrower of such decision, and Borrower
shall have the right, following notice to each of the Agents, to replace the
non-extending Group with a new Group without repaying any portion of each
extending Group’s Loans at the time of such replacement, reallocation or
repayment, and without triggering the purchase requirements under the preceding
sentence.
18.4.    Protection of Administrative Agent’s Security Interest.
(a)    Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, to perfect, protect or more fully evidence the
Administrative Agent’s security interest in the Collateral, or to enable the
Administrative Agent or the Lenders to exercise and enforce their rights and
remedies hereunder. At any time after the occurrence and continuation of an
Amortization Event, the Administrative Agent may,

52
60993798_4.DOC    

--------------------------------------------------------------------------------



or the Administrative Agent may direct Borrower or the Servicer to, notify the
Obligors of Receivables, at Borrower’s expense, of the ownership or security
interests of the Lenders under this Agreement and may also direct that payments
of all amounts due or that become due under any or all Receivables be made
directly to the Administrative Agent or its designee. Borrower or the Servicer
(as applicable) shall, at any Lender’s request, withhold the identity of such
Lender in any such notification.
(b)    If any Loan Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligations, and the Administrative Agent’s or
such Lender’s reasonable costs and expenses incurred in connection therewith
shall be payable by Borrower as provided in Section 10.3. Each Loan Party
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of such Loan
Party (i) to execute on behalf of Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Lenders in the Receivables (including, without limitation, financing statements
naming the Borrower as debtor that describe the collateral as “all assets
whether now existing or hereafter arising” or “all personal property now owned
or hereafter acquired” or words of similar effect) and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, for the benefit of the Secured
Parties. This appointment is coupled with an interest and is irrevocable. Each
of the Loan Parties (A) hereby authorizes the Administrative Agent to file
financing statements and other filing or recording documents with respect to the
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of such Loan Party, in such form and in such offices as the
Administrative Agent reasonably determines appropriate to perfect or maintain
the perfection of the security interest of the Administrative Agent hereunder,
(B) acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Administrative Agent, consenting to the form and
substance of such filing or recording document, and approves, authorizes and
ratifies any filings or recordings made by or on behalf of the Administrative
Agent in connection with the perfection of the security interests in favor of
Borrower or the Administrative Agent.
18.5.    Confidentiality.
(a)    Each Loan Party and each Lender shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement,
the Fee Letters and the other confidential or proprietary information that are
clearly marked as being confidential and/or proprietary with respect to any
Agent or any Conduit and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Loan Party and such Lender and its
officers and employees may disclose such information to such Loan Party’s and
such Lender’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

53
60993798_4.DOC    

--------------------------------------------------------------------------------



(b)    Anything herein to the contrary notwithstanding, each Loan Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to any Agent, the Liquidity Banks or any Conduit by each other, (ii) to any
prospective or actual assignee or Participant of any of them or any program
collateral agent for any Conduit’s Promissory Note program, (iii) to any rating
agency or to any Promissory Note dealer, (iv) to any provider of a surety,
guaranty or credit or liquidity enhancement to any Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which CACIB, Mizuho, BTMU, BNP Paribas, Scotiabank or Citibank or any
of their respective Affiliates acts as the administrative agent (each of the
foregoing, an “Enhancer”), and (v) to any officers, directors, employees,
outside accountants, advisors and attorneys of any of the foregoing, provided
that each such Person is informed of the confidential nature of such information
and (except in the case of a Person described in clause (iii) above) agrees to
maintain the confidential nature of such information. In addition, the Lenders,
the Agents and the Enhancers may disclose any such nonpublic information
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).
(c)    Notwithstanding any other provision in this Agreement, each of the Agents
and the Lenders hereby confirms that each of the Loan Parties, the Originators
and their respective representatives shall not be limited from disclosing the
U.S. tax treatment or U.S. tax structure of the transactions evidenced hereby.
18.6.    Bankruptcy Petition. To the fullest extent permitted by applicable law,
each of the Loan Parties, Agents and Lenders hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any of the Conduits, it will not institute
against, or join any other Person in instituting against, any of the Conduits
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
18.7.    Limitation of Liability. Except with respect to any claim arising out
of the willful misconduct or gross negligence of any Agent, any Lender or Global
Securitization Services, LLC, no claim may be made by any Loan Party or any
other Person against any such Person or any of its respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Loan Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
Notwithstanding anything in this Agreement to the contrary, no Conduit shall
have any obligation to pay any amount required to be paid by it hereunder in
excess of any amount

54
60993798_4.DOC    

--------------------------------------------------------------------------------



available to such Conduit after paying or making provision for the payment of
its Commercial Paper. All payment obligations of each of the Conduits hereunder
are contingent on the availability of funds in excess of the amounts necessary
to pay its respective Commercial Paper; and each of the other parties hereto
agrees that it will not have a claim under Section 101(5) of the Bankruptcy Code
if and to the extent that any such payment obligation owed to it by a Conduit
exceeds the amount available to such Conduit, after paying or making provision
for the payment of its Commercial Paper.
18.8.    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW (EXCEPT IN THE CASE OF THE OTHER TRANSACTION DOCUMENTS, TO THE
EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER OR THE SECURITY INTEREST OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY OF THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
18.9.    CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY
AGENT OR ANY LENDER OR ANY AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.

55
60993798_4.DOC    

--------------------------------------------------------------------------------



18.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN PARTY
PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
18.11.    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article VI, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5, 14.6, 14.7 and 14.14 shall be continuing and shall survive any
termination of this Agreement.

56
60993798_4.DOC    

--------------------------------------------------------------------------------



18.12.    Counterparts; Severability; Section References. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of a signature page to this Agreement. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.
18.13.    Federal Reserve. Notwithstanding any other provision of this Agreement
to the contrary, any Conduit or Liquidity Bank may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, rights to payment of principal and interest) under this Agreement to
secure obligations of such Conduit or Liquidity Bank to a Federal Reserve Bank
located in the United States of America, without notice to or consent of the
Borrower, the Administrative Agent or any Co-Agent; provided that no such pledge
or grant of a security interest shall release a Conduit or a Liquidity Bank from
any of its obligations hereunder or substitute any such pledgee or grantee for
such Conduit or Liquidity Bank as a party hereto.
Section 14.14.      Tax Gross-Up. All payments to be made by Borrower hereunder
shall be made without setoff, counterclaim or other defense and free and clear
of any deduction or withholding. If Borrower is required by law to make any
deduction or withholding from any payment on account of any Tax (other than an
Excluded Tax), the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, the intended recipient receives a net sum equal to the sum which it
would have received had no deduction or withholding been made.


<signature pages follow>





57
60993798_4.DOC    

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
RED BIRD RECEIVABLES, LLC


By:                     
Name: David E. Arick
Title: President


Address:     6400 Poplar Avenue
Memphis, Tennessee 38197
    Attn:     David E. Arick
President
Phone:    901/419-3977
                                Fax:    901/419-4539





60993798_4.DOC    

--------------------------------------------------------------------------------




INTERNATIONAL PAPER COMPANY, AS SERVICER


By:                    
Name: Errol A. Harris
Title: Vice President & Treasurer


Address:     6400 Poplar Avenue
    Memphis, Tennessee 38197
        Attn: Errol A. Harris
V.P. & Treasurer    
Phone: 901/419-4740
    Fax: 901/419-4539
    



60993798_4.DOC



--------------------------------------------------------------------------------




GOTHAM FUNDING CORPORATION


By:                    
Name:                     
Title:                     


Address:
1251 Avenue of the Americas
New York, New York 10020-1104 USA
Attn: Securitization Group
Telephone: (212) 782-6963/4908
Facsimile: (212) 782-6998




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Liquidity Bank


By:                    
Name:                     
Title:                     




By:                    
Name:                     
Title:                     


Address:
1251 Avenue of the Americas
New York, New York 10020-1104 USA
Attn: Securitization Group
Telephone: (212) 782-6963/4908
Facsimile: (212) 782-6998





60993798_4.DOC



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Gotham Agent


By:                    
Name:                     
Title:                     


By:                    
Name:                     
Title:                     


Address:
1251 Avenue of the Americas
New York, New York 10020-1104 USA
Attn: Securitization Group
Telephone: (212) 782-6963/4908
Facsimile: (212) 782-6998





60993798_4.DOC



--------------------------------------------------------------------------------




STARBIRD FUNDING CORPORATION


By:                    
Name:                     
Title:                     


Address:
Starbird Funding Corporation
c/o J. H. Management Corporation
One International Place, Room 3218
Boston, MA 02110




BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, as a Liquidity Bank and as
Starbird Agent


By:                    
Name:                     
Title:                     




By:                    
Name:                     
Title:                     


Address:
BNP Paribas
787 Seventh Avenue, 7th Floor
New York, New York 10019
Attention:     Michelle Veve
Phone:        (212) 841-2332
Fax:        (212) 841-2689





60993798_4.DOC



--------------------------------------------------------------------------------




CAFCO, LLC
BY:    CITIBANK, N.A., ITS ATTORNEY-IN-FACT




By:                    
Name:
Title:


Address:
CAFCO, LLC
c/o Citibank, N.A.
750 Washington Boulevard
Stamford, CT 06901
Attention:     Loretta Lachman
Tel No.:     (203) 975-6417
Fax No.:     (914) 274-9027








CITIBANK, N.A.,
as a Liquidity Bank


By:                    
Name:
Title:


Address:
Citibank, N.A.
750 Washington Boulevard
Stamford, CT 06901
Attention:     Loretta Lachman
Tel No.:     (203) 975-6417
Fax No.     (914) 274-9027



60993798_4.DOC



--------------------------------------------------------------------------------




ATLANTIC ASSET SECURITIZATION LLC
BY:    Credit Agricole Corporate and Investment Bank, as Attorney-in-fact




By:___________________________    
Name:
Title:

By:___________________________    
Name:
Title:
Address:
c/o Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention:      Amit Patel
Tel No.:     (212) 261-7845
Fax No.:     (917) 849-5584







CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Liquidity Bank and as
Atlantic Agent
By:___________________________    
Name:
Title:

By:___________________________    
Name:
Title:
Address :
1301 Avenue of the Americas
New York, NY 10019
Attention:      Amit Patel
Tel No.:     (212) 261-7845
Fax No.:     (917) 849-5584



60993798_4.DOC



--------------------------------------------------------------------------------




WORKING CAPITAL MANAGEMENT CO., L.P.


By:___________________________    
Name:
Title:


Address:     
c/o Mizuho Corporate Bank, Ltd.
Americas Financial Products Division
Securitization & Structured Finance
1251 Avenue of the Americas, 32nd Floor
New York, NY 10020
Attention:     David Krafchik
Tel No.:    (212) 282-4998
Fax No.:    (212) 282-4105






MIZUHO CORPORATE BANK, LTD.,
as a Liquidity Bank and as WCM Agent


By:___________________________    
Name:
Title:


Address:
Americas Financial Products Division
Securitization & Structured Finance
1251 Avenue of the Americas, 32nd Floor
New York, NY 10020
Attention:     David Krafchik
Tel No.:    (212) 282-4998
Fax No.:    (212) 282-4105



60993798_4.DOC



--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC




By:                    
Name:                     
Title:                     


Address:
c/o Global Securitization Services
114 West 47th Street, Suite 2310
c/o Global Securitization
Attention:    Jill Russo
Tel No:     (212) 295-2742
Fax No:    (212) 302-8767








THE BANK OF NOVA SCOTIA
as a Liquidity Bank and as Liberty Street Agent


By:                    
Name:                     
Title:                     




Address:
40 King Street West, 55th Floor
Toronto, Ontario, Canada  M5H 1H1
Attention:        Paula Czach
Tel No:     (416) 865-6311
Fax No:    (416) 350-1133


with a copy to:


One Liberty Plaza, 26th Floor
New York, NY 10006
Attention:     Darren Ward
Tel No:     (212) 225-5264
Fax No:    (212) 225-5174







60993798_4.DOC



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as BOA Agent and as a Liquidity Bank
By:___________________________    
Name:
Title:


Address:
214 North Tryon Street, 15th Floor
NC1-027-15-01
Charlotte, North Carolina 28255
Attention:     Securitization Finance Group / Nina Austin
Telephone:     (980) 386-7922
Facsimile:     (704) 388-9169







60993798_4.DOC



--------------------------------------------------------------------------------




CITICORP NORTH AMERICA, INC.,
as Administrative Agent


By:___________________________    
Name:
Title:


Address:
c/o Citibank, N.A.
750 Washington Boulevard
Stamford, CT 06901
Attention:     Loretta Lachman
Tel No.:     (203) 975-6417
Fax No.     (914) 274-9027



60993798_4.DOC



--------------------------------------------------------------------------------




EXHIBIT I

DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that is the subject of this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of
any Liquidity Bank in its Group or the Co-Agent of its Group or any of their
affiliates (any such Person, an “Affected Accounting Entity”) as the result of
the existence of, or occurrence of any change in, accounting standards or the
issuance of any pronouncement, interpretation or release, by any accounting body
or any other body charged with the promulgation or administration of accounting
standards, including, without limitation, the Financial Accounting Standards
Board, the International Accounting Standards Board, the American Institute of
Certified Public Accountants, the Federal Reserve Board of Governors and the
Securities and Exchange Commission, and shall occur as of the date that such
consolidation (i) shall have occurred with respect to the financial statements
of any Affected Accounting Entity or (ii) shall have been required to have
occurred, regardless of whether such financial statements were prepared as of
such date.
“Actual Setoff Reserve Amount” means, on any date of determination, the amount
of payables equal to the lesser of (a) the actual payables or (b) the amount of
the Obligor’s balance, owing from the Originator to Obligors during the one (1)
month ending on or prior to the date of computation.
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
“Administrative Agent’s Fee Letter” means that certain Administrative Agent’s
Fee Letter dated as of January 13, 2010 by and among the Administrative Agent,
International Paper and Borrower, as the same may be amended, restated or
otherwise modified from time to time.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

Exhibit I - 1
60993798_4.DOC

--------------------------------------------------------------------------------




“Affected Accounting Entity” has the meaning set forth in the definition of
“Accounting Based Consolidation Event.”
“Affected Entity” has the meaning set forth in Section 10.2(a).
“Affected Party” means each of the Conduits, the Agents and the Liquidity Banks.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of equity, by
contract or otherwise.
“Agents” means the Administrative Agent and Co-Agents.
“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Commitments to make Loans hereunder.
“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Advances outstanding on such date.
“Agreement” means this Second Amended and Restated Credit and Security
Agreement, as it may be amended or modified and in effect from time to time.
“Alternate Base Rate” means for any day, the rate per annum equal to the
greatest as of such day of (i) the sum of the Prime Rate plus 100 basis points
per annum, (ii) the sum of the Federal Funds Effective Rate plus 150 basis
points per annum, or (iii) LIBOR for a one-month Interest Period on such day.
For purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate, the Federal Funds Effective Rate or LIBOR shall be effective on the
date of each such change.
“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 5.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Event of Bankruptcy with
respect to any Loan Party, (iii) the Business Day specified in a written notice
from the Administrative Agent following the occurrence and during the
continuance of any other Amortization Event, and (iv) the date which is 15
Business Days after the Administrative Agent’s receipt of written notice from
Borrower that it wishes to terminate the facility evidenced by this Agreement.
“Amortization Event” has the meaning specified in Article IX.

Exhibit I - 2
60993798_4.DOC

--------------------------------------------------------------------------------




“Article” means an article of this Agreement unless another document is
specifically referenced.
“Atlantic” has the meaning set forth in the preamble to this Agreement.
“Atlantic Agent” has the meaning set forth in the preamble to this Agreement.
“Atlantic Allocation Limit” has the meaning set forth in Section 1.1(a)(v).
“Atlantic Group” has the meaning set forth in the preamble to this Agreement.
“Atlantic Liquidity Agreement” means, collectively, any liquidity agreement
pursuant to which any of the Atlantic Liquidity Banks provides liquidity to
Atlantic and any related asset purchase agreement, as each may be amended,
restated, supplemented, replaced or otherwise modified from time to time.
“Atlantic Liquidity Bank” means CACIB and any other Liquidity Bank that now or
hereafter enters into this Agreement and the Atlantic Liquidity Agreement.
“Authorized Officer” means, with respect to any Person, its president, company
controller, treasurer or chief financial officer.
“BOA” has the meaning set forth in the preamble to this Agreement.
“BOA Agent” has the meaning set forth in the preamble to this Agreement.
“BOA Allocation Limit” has the meaning set forth in Section 1.1(a)(i).
“BOA Group” has the meaning set forth in the preamble to this Agreement.
“BOA Liquidity Bank” means BOA and any other Liquidity Bank that now or
hereafter enters into this Agreement as part of the BOA Group.
“Borrower” has the meaning set forth in the preamble to this Agreement.
“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Collateral Report, minus
the Required Reserve as of the last day of the period covered by the most recent
Collateral Report, and minus Dilution that has occurred since the most recent
Cut-Off Date to the extent that such Dilution exceed the Dilution Reserve (it
being understood and agreed that each reference to “the most recent Collateral
Report” used in this definition shall mean (i) the most recent Daily Report, if
Daily Reports are then being delivered pursuant to Section 8.5, (ii) the most
recent Weekly Report, if Weekly Reports are then being delivered pursuant to
Section 8.5, or (iii) if neither (i) nor (ii) are applicable, the most recent
Monthly Report).
“Borrowing Date” means a Business Day on which an Advance is made hereunder.

Exhibit I - 3
60993798_4.DOC

--------------------------------------------------------------------------------




“Borrowing Request” has the meaning set forth in Section 2.1.
“Broken Funding Costs” means, for any CP Rate Loan which: (a) has its principal
reduced without compliance by Borrower with the notice requirements hereunder or
(b) is not prepaid in the amount specified in a Prepayment Notice on the date
specified therein or (c) is assigned or otherwise transferred by the applicable
Conduit to its respective Liquidity Banks under its respective Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end, an amount equal to the excess, if any, of (A) the CP Costs that would
have accrued during the remainder of the applicable commercial paper tranche
periods determined by the applicable Co-Agent, to relate to such Loan subsequent
to the date of such reduction, assignment or termination (or in respect of
clause (b) above, the date such prepayment was designated to occur pursuant to
the applicable Prepayment Notice) of the principal of such CP Rate Loan if such
reduction, assignment or termination had not occurred or such Prepayment Notice
had not been delivered, over (B) the sum of (x) to the extent all or a portion
of such principal is allocated to another CP Rate Loan, the amount of CP Costs
actually accrued during the remainder of such period on such principal for the
new Loan, and (y) to the extent such principal is not allocated to another CP
Rate Loan, the income, if any, actually received during the remainder of such
period by the holder of such Loan from investing the portion of such principal
not so allocated.
“BTMU” has the meaning set forth in the preamble to this Agreement.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to LIBOR, any day
on which dealings in dollar deposits are carried on in the London interbank
market.
“CACIB” has the meaning set forth in the preamble to this Agreement.
“CAFCO” has the meaning set forth in the preamble to this Agreement.
“CAFCO Agent” has the meaning provided in the preamble of this Agreement.
“CAFCO Allocation Limit” has the meaning set forth in Section 1.1(a)(iv).
“CAFCO Group” has the meaning set forth in the preamble to this Agreement.
“CAFCO Liquidity Agreement” means the Second Amended and Restated Secondary
Market Agreement dated as of November 17, 2004 among CAFCO, the CAFCO Agent, and
the Liquidity Banks from time to time party thereto, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.
“CAFCO Liquidity Bank” means any Liquidity Bank that enters into this Agreement
and the CAFCO Liquidity Agreement.
“Calculation Period” means a calendar month.

Exhibit I - 4
60993798_4.DOC

--------------------------------------------------------------------------------




“Cap Gemini-Poland” means Capgemini Polska Sp.z o.o.
“Cap Gemini-Poland Contract” means that certain Financial Accounting Business
Process Outsourcing Agreement dated 17 December, 1999 by and between Cap
Gemini-Poland and International Paper (Europe) S.A., as amended, supplemented
and otherwise modified from time to time, including, without limitation, by
Change Order No. 9 dated December 19, 2002.
“Cap Gemini-Poland Trigger Event” means:
(i)
either International Paper or Borrower suffers an Event of Bankruptcy after the
first Go-Live Date and the Administrative Agent notifies International Paper
Investment Corporation to cause International Paper (Europe) S.A to terminate
all or any portion of the Services (as defined in Section 8.1(d) hereof),

(ii)
the occurrence of any one or more of the following events after the first
calendar month after the Go-Live Date with respect to the application and
posting Services: (a) in any period of 12 consecutive calendar months, there is
any cash at the end of any three full months which has not been applied to
specific invoices; (b) Cap Gemini-Poland fails to apply at least 95% of all cash
Collections received in any full month to the correct invoices; or (c) payments
on account equal or exceed $18 million for any two consecutive months,

(iii)
the occurrence of any one or more of the following events after the first
calendar month after the Go-Live Date with respect to the collection Services:
(a) the three-month moving average of the “Past Due Ratio” as defined and
evaluated in Schedule 18A to Change Order 12 to the Cap Gemini-Poland Contract
as in effect on December 3, 2003 shall exceed 1.75% for any two consecutive
months or for any three months in any 12-month period, (b) the three-month
moving average of the “Dilution Ratio” as defined and evaluated in Schedule 18A
to Change Order 21 to the Cap Gemini-Poland Contract as in effect on November
20, 2006 shall exceed 6.25% for any two consecutive months or for any three
months in any 12-month period, or (c) the three-month moving average of the
“Default Ratio” as defined and evaluated in Schedule 18A to Change Order 12 to
the Cap Gemini-Poland Contract as in effect on December 3, 2003 shall exceed
1.25% for any two consecutive months or for any three months in any 12-month
period.

The effective date of trigger (ii)(c) above will commence two consecutive full
calendar months after the applicable Go-Live Date.

Exhibit I - 5
60993798_4.DOC

--------------------------------------------------------------------------------




“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standard No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement No.
13).
“Cash Discount” means a cash discount as described in Section 3.4(a)(i).
“Cash Discount Reserve” means, at any time, such balance of all reserve accounts
that any Loan Party establishes to reserve for Cash Discounts earned by all
Obligors.
“Change of Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of more than 50% of the outstanding shares of voting stock of
International Paper, (b) any “Change of Control Triggering Event” (as defined
that certain Supplemental Indenture dated as of June 4, 2008 between
International Paper and the Bank of New York, as trustee, as in effect on such
date), or (c) International Paper fails to own, directly or indirectly, 100% of
the outstanding membership interests of Borrower.
“CNAI” has the meaning set forth in the Preamble to this Agreement.
“Co-Agents’ Fee Letter” means that certain Amended and Restated Co-Agents’ Fee
Letter dated as of January 9, 2013 by and among the Co-Agents and Borrower, as
the same may be amended, restated or otherwise modified from time to time.
“Collateral” has the meaning set forth in Section 13.1.
“Collateral Report” means a Monthly Report, a Weekly Report or a Daily Report.
“Collection Account” means each concentration account, depositary account, lock
box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
“Collection Account Agreement” means an agreement in a form reasonably
acceptable to the Administrative Agent among International Paper, Borrower, the
Administrative Agent and a Collection Bank, perfecting the Administrative
Agent’s security interest therein.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form attached to a
Collection Account Agreement from the Administrative Agent to a Collection Bank
advising the Collection Bank to cease taking instructions with respect to the
subject Collection Account(s) from the Borrower or International Paper.

Exhibit I - 6
60993798_4.DOC

--------------------------------------------------------------------------------




“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Commercial Paper” means promissory notes of a Conduit with maturities of less
than 397 days issued by such Conduit in the commercial paper market.
“Commitment” means, as of any date of determination, for each Committed Lender,
its commitment to make Loans to Borrower hereunder in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Committed Lender’s name under the heading “Commitment” on Schedule A to
this Agreement.
“Commitment Reduction Notice” has the meaning specified in Section 1.6.
“Commitment Termination Date” means the earliest of (a) as to each Group, its
Liquidity Termination Date, (b) the Amortization Date, and (c) the date the
Aggregate Commitment reduces to zero.
“Committed Lender” means (a) each of the BOA Liquidity Banks, (b) each of the
Gotham Liquidity Banks, (c) each of the Starbird Liquidity Banks, (d) each of
the CAFCO Liquidity Banks, (e) each of the WCM Liquidity Banks, (f) each of the
Liberty Street Liquidity Banks, and (g) each of the Atlantic Liquidity Banks.
“Conduits” has the meaning set forth in the preamble to this Agreement.
“Consolidated Net Worth” means, as at any time, the sum of the following for
International Paper and its Consolidated Subsidiaries determined on a
consolidated basis (without duplication) in accordance with GAAP: (a) the amount
of capital stock; plus (b) the amount of surplus and retained earnings (or, in
the case of a surplus or retained earnings deficit, minus the amount of such
deficit); minus (c) the cost of treasury shares; provided, however, the
foregoing calculation shall not take into account any impairment of goodwill
arising under FASB 142.
“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.
“Constituent” means, as to any Group or any Co-Agent of a Group, any member of
such Group or such Co-Agent’s Group from time to time a party hereto, and when
used as an adjective, “Constituent” shall have a correlative meaning.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“CP Costs” means:

Exhibit I - 7
60993798_4.DOC

--------------------------------------------------------------------------------




for each of the Pool Funded Conduits other than CAFCO for each day, the sum of
(i) discount or interest accrued on Pooled Commercial Paper for such Conduit on
such day, plus (ii) any and all accrued commissions in respect of placement
agents and dealers, and issuing and paying agent fees incurred, in respect of
such Pooled Commercial Paper for such day, plus (iii) other costs associated
with funding small or odd-lot amounts with respect to all receivable purchase or
financing facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase or financing
facilities funded substantially with Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of Broken Funding Costs
(or similar costs) related to the prepayment of any investment of such Pool
Funded Conduit, as applicable, pursuant to the terms of any receivable purchase
or financing facilities funded substantially with Pooled Commercial Paper. In
addition to the foregoing costs, if Borrower shall request any Advance from any
of the Pool Funded Conduits other than CAFCO during any period of time
determined by the applicable Co-Agent to such Pool Funded Conduit in its sole
discretion to result in incrementally higher CP Costs applicable to such
Advance, the principal associated with any such Advance shall, during such
period, be deemed to be funded by such Conduit in a special pool (which may
include capital associated with other receivable purchase or financing
facilities) for purposes of determining such additional CP Costs applicable only
to such special pool and charged each day during such period against such
principal; and
(b)    for CAFCO for each day, interest at the Investor Rate on or otherwise (by
means of interest rate hedges or otherwise) in respect of those Promissory Notes
issued by CAFCO that are allocated, in whole or in part, by the CAFCO Agent (on
behalf of CAFCO) to fund or maintain any Loan on such day as reported to the
Borrower and the Servicer.
“CP Rate” means, with respect to each of the Pool Funded Conduits for any CP
Tranche Period, the per annum interest rate that, when applied to the
outstanding principal balance of such Pool Funded Conduits’ CP Rate Loans for
the actual number of days elapsed in such CP Tranche Period, would result in an
amount of accrued interest equivalent to such Pool Funded Conduits’ CP Costs for
such CP Tranche Period.
“CP Rate Loan” means a Loan made by any of the Conduits which bears interest at
a CP Rate.
“CP Tranche Period” means, with respect to the Pool Funded Conduits, a
Calculation Period; provided, however, that (x) in the case of any CP Tranche
Period for any Loan which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Interest
Period shall end on the Amortization Date and (y) in the case of any CP Tranche
Period for a Conduit in a Group which has declined to extend its Liquidity
Termination Date and which would otherwise end on a date occurring after such
Liquidity Termination Date, such CP Tranche Period shall end on such Liquidity
Termination Date.
“Credit and Collection Policy” means Borrower’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit V to the Receivables Sale and Contribution Agreement,
as modified from time to time in accordance with this Agreement.

Exhibit I - 8
60993798_4.DOC

--------------------------------------------------------------------------------




“Credit and Rebill” means any reduction to the Outstanding Balance of a
Receivable which is re-documented by a new invoice for the same product and the
same Obligor (unless such new invoice is issued on the same date as the original
invoice). For purposes of measuring Dilution, if the Servicer is able to net the
two invoices, a Credit and Rebill may be valued at the mount by which the
original invoice exceeds the new invoice; otherwise, it shall be valued at the
entire amount of the original invoice.
“Cut-Off Date” means the last day of a Calculation Period.
“Daily Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5 (it being understood and agreed that such Daily Report
shall, prior to the Temple-Inland Activation Date, not include references to the
Temple-Inland Receivables).
“Daily Reporting Date” means each Business Day during the Daily Reporting Period
(or if any such day is not a Business Day, the next succeeding Business Day
thereafter).
“Daily Reporting Period” means the period beginning on the first Business Day
after the current published rating by S&P or Moody’s of International Paper’s
long-term senior unsecured non-credit-enhanced debt is less than BB from S&P or
is less than Ba2 from Moody’s.
“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
Outstanding Balance of Receivables minus the aggregate amount of Suspense
Accounts, in each case, as of the most recent Cut-Off Date, by (ii) the
aggregate amount of Receivables created during the three (3) Calculation Periods
including and immediately preceding such Cut-Off Date.
“Deemed Collections” means Collections deemed received by Borrower under Section
3.4(a).
“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the sum of (a) the aggregate sales generated
by the Originator with respect to Receivables during the six (6) Calculation
Periods ending on such Cut-Off Date plus (b) if Days Sales Outstanding is
greater than or equal to 60 days, but less than 90 days, the aggregate sales
generated by the Originator with respect to Receivables during the 7th preceding
Calculation Period and if Days Sale Outstanding is greater than or equal to 90
days, the aggregate sales generated by the Originator with respect to
Receivables during the 7th and 8th preceding Calculation Periods, by (ii) the
Net Pool Balance as of such Cut-Off Date.
“Default Rate” means a rate per annum equal to the sum of (i) the Alternate Base
Rate plus (ii) 2.00%, changing when and as the Alternate Base Rate changes.
“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Pool Receivables which
became either (i) Defaulted Receivables or (ii) Suspense Accounts as to which
any payment or part thereof remains unpaid for 150 days or more from the
original due date for such payment, and in each of

Exhibit I - 9
60993798_4.DOC

--------------------------------------------------------------------------------




the foregoing clauses, during the Calculation Period that includes such Cut-Off
Date, by (y) the aggregate sales generated by the Originator with respect to
Pool Receivables during the Calculation Period occurring six (6) months prior to
the Calculation Period ending on such Cut-Off Date.
“Defaulted Receivable” means a Receivable (other than Suspense Accounts): (i) as
to which the Obligor thereof has suffered an Event of Bankruptcy; (ii) which,
consistent with the Credit and Collection Policy, would be written off
Borrower’s books as uncollectible; or (iii) as to which any payment, or part
thereof, remains unpaid for 150 days or more from the original due date for such
payment.
“Delinquent Receivable” means a Receivable (other than Suspense Accounts) as to
which any payment, or part thereof, remains unpaid for 120-149 days from the
original due date for such payment.
“Demand Advance” means an advance made by Borrower to International Paper at any
time while it is acting as the Servicer on any day prior to the Commitment
Termination Date on which no Amortization Event or Unmatured Amortization Event
exists and is continuing, which advance (a) is payable upon demand, (b) is not
evidenced by an instrument, chattel paper or a certificated security (unless
such instrument, chattel paper or certificated security is pledged and delivered
to the Administrative Agent, together with all necessary indorsement), (c) bears
interest at a market rate determined by Borrower and the Servicer from time to
time, (d) is not subordinated to any other Indebtedness or obligation of the
Servicer, and (e) may not be offset by International Paper against amounts due
and owing from Borrower to it under the Subordinated Note.
“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable (other than Suspense Accounts) as described in Section
3.4(a) and including Credit and Rebills, provided that Dilution does not include
Cash Discounts or Volume Rebates.
“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the sum of (a) the aggregate sales generated
by the Originator during the most recent Calculation Period and (b) 0.5 times
the aggregate sales generated by the Originator during the second most recent
Calculation Period, by (ii) the Net Pool Balance as of such Cut-Off Date.
“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances of Pool Receivables due to Dilutions during the Calculation
Period ending on such Cut-Off Date, by (ii) the aggregate sales generated by the
Originator with respect to Pool Receivables during the Calculation Period two
Calculation Periods prior to the Calculation Period ending on such Cut-Off Date.
“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:

Exhibit I - 10
60993798_4.DOC

--------------------------------------------------------------------------------




(a)     the sum of (i) 2.5 times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times
(b)     the Dilution Horizon Ratio as of the immediately preceding Cut-Off Date.
“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.
“Eligible Assignee” means:
(a) for any of the Conduits, (i) any bankruptcy-remote commercial paper conduit
whose Commercial Paper is rated at least “A-1” by S&P and “P-1” by Moody’s, or
(ii) any Liquidity Bank, or
(b) for all Lenders, any commercial bank having combined capital and surplus of
at least $250,000,000 with a rating of its (or its parent holding company’s)
short-term securities equal to or higher than (A) “A-1” by S&P and (B) “P-1” by
Moody’s.
“Eligible Institution” means as depository institution organized under the laws
of the United States of America or any state thereof or the District of Columbia
(or any domestic branch of a foreign bank authorized under any such laws), (a)
whose senior long-term unsecured debt obligations are rated at least A- or
better by S&P and A3 or better by Moody’s, and (b) which is subject to
regulation regarding fiduciary funds on deposit substantially similar to 12
C.F.R. Section 9.10(b), if applicable, and (c) which has combined capital and
surplus of at least $100,000,000.
“Eligible Receivable” means, at any time, a Receivable:
(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; and (c) is not a government or a governmental subdivision or
agency,
(ii) which is not a Defaulted Receivable,
(iii) which was not a Delinquent Receivable on the date on which it was acquired
by Borrower,
(iv) which (A) has been billed and by its terms is due and payable within
91 days of the original billing date therefor and has not had its payment terms
extended more than once, (B) has not been transferred, in whole or in part, to
notes receivable, and (C) is not owing from

Exhibit I - 11
60993798_4.DOC

--------------------------------------------------------------------------------




an Obligor that has had all or any portion of the Receivables owing from it
transferred to notes receivable,
(v) which is an “account” or “chattel paper” (other than “electronic chattel
paper”), each within the meaning of Article 9 of the UCC of all applicable
jurisdictions,
(vi) which is denominated and payable only in United States dollars in the
United States,
(vii) which arises under a Contract, which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law),
(viii) which arises under a Contract which does not require the Obligor under
such Contract to consent to the transfer, sale, pledge or assignment of the
rights and duties of the Originator or any of its assignees under such Contract,
(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the Originator,
(x) which is not a credit card receivable,
(xi) which was generated in the ordinary course of the Originator’s business,
(xii) which arises solely from the sale of goods or the provision of services to
the related Obligor by the Originator, and not by any other Person (in whole or
in part),
(xiii) which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the Originator or
any of its Affiliates or any other Adverse Claim, and the Obligor thereon holds
no right as against the Originator to cause the Originator to repurchase the
goods or merchandise the sale of which shall have given rise to such Receivable
(except with respect to sale discounts effected pursuant to the Contract, or
defective goods returned in accordance with the terms of the Contract);
provided, however, that if such dispute, offset, counterclaim or defense affects
only a portion of the Outstanding Balance of such Receivable, then such
Receivable may be deemed an Eligible Receivable to the extent of the portion of
such Outstanding Balance which is not so affected, and provided, further, that
Receivables of any Obligor which has any accounts payable by the Originator or
by a wholly-owned Subsidiary of the Originator (thus giving rise to a potential
offset against such Receivables) may be treated as Eligible Receivables to the
extent that the Obligor of such Receivables has agreed pursuant to a written
agreement in form and substance satisfactory to the Administrative Agent, that
such Receivables shall not be subject to such offset,

Exhibit I - 12
60993798_4.DOC

--------------------------------------------------------------------------------




(xiv) as to which the Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,
(xv) as to which each of the representations and warranties contained in
Sections 6.1(i), (j), (l), (q)(ii), (r) or (s) is true and correct,
(xvi) all right, title and interest to and in which has been validly transferred
to Borrower under and in accordance with the Receivables Sale and Contribution
Agreement,
(xvii) which is not a Suspense Account,
(xviii) the Obligor of which is not a Specified Obligor, and
(xix) prior to the Temple-Inland Activation Date, which is not a Temple-Inland
Receivable.
“Eligible Receivables Net Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables at such time reduced by (i) the Cash
Discount Reserve at such time, (ii) the Volume Rebate Reserve at such time, and
(iii) the Payable Setoff Reserve at such time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with International Paper within the meaning of Section
414(b) or (c) of the Tax Code (and Sections 414(m) and (o) of the Tax Code for
purposes of provisions relating to Section 412 of the Tax Code).
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a)    a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

Exhibit I - 13
60993798_4.DOC

--------------------------------------------------------------------------------




(b)    such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.
“Excluded Taxes” means, with respect to a Indemnified Party, Taxes which are (a)
both (i) imposed by the jurisdiction in which such Indemnified Party is
organized or by any other taxing authority of a United States jurisdiction as a
result of such Indemnified Party doing business or maintaining an office in such
jurisdiction (other than any such taxes that the Indemnified Party establishes
would not have been imposed but for (A) such Indemnified Party having executed,
or enforced, a Transaction Document or (B) any of the transactions contemplated
herein or in the other Transaction Documents) and also (ii) imposed on, based on
or measured by net pre-tax income, capital or net worth of such Indemnified
Party (other than Taxes that are, or are in the nature of, sales, use, rental,
property or value added or similar taxes) or (b) any Tax, assignment or other
governmental charge attributable to and which would not have been imposed but
for the failure of a Indemnified Party to deliver to Borrower the Prescribed
Forms properly completed and duly executed by such Indemnified Party
establishing such party’s exemption from, or eligibility for, a reduced rate of
any such tax or assessment.
“Existing Agreement” has the meaning set forth in the Preliminary Statements.
“Extrapolated Setoff Reserve Amount” means the sum of (i) the product of (a) the
IP Top 30 Payable Percentage times (b) the aggregate Outstanding Balance of all
Receivables (other than Suspense Accounts and Receivables generated by xpedx)
and (ii) the product of (a) the xpedx Top 30 Payable Percentage times (b) the
aggregate Outstanding Balance of all Receivables generated by xpedx (other than
Suspense Accounts).
“Facility Termination Date” means the earlier of (i) the occurrence of the
applicable Liquidity Termination Date for any of the Conduits, and (ii) the
Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
(New York

Exhibit I - 14
60993798_4.DOC

--------------------------------------------------------------------------------




time) for such day on such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
“Fee Letters” means, collectively, the Administrative Agent’s Fee Letter and the
Co-Agents’ Fee Letter.
“Final Payout Date” means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreements and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of any Conduit.
“Funding Source” means (i) any Liquidity Bank, (ii) any insurance company, bank
or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to any Conduit, including, without limitation,
such Conduit’s Participants, if any, or (iii) any holding company of any of the
foregoing.
“GAAP” means generally accepted accounting principles as currently in effect in
the United States of America.
“Gotham” has the meaning provided in the preamble of this Agreement.
“Gotham Agent” has the meaning provided in the preamble of this Agreement.
“Gotham Allocation Limit” has the meaning set forth in Section 1.1(a)(ii).
“Gotham Group” has the meaning provided in the preamble of this Agreement.
“Gotham Liquidity Agreement” means, collectively, any liquidity agreement
pursuant to which any of the Gotham Liquidity Banks provides liquidity to Gotham
and any related asset purchase agreement, as each may be amended, restated,
supplemented, replaced or otherwise modified from time to time.
“Gotham Liquidity Bank” means any Liquidity Bank that now or hereafter enters
into this Agreement and the Gotham Liquidity Agreement.
“Group” means the Gotham Group, the Atlantic Group, the Starbird Group, the WCM
Group, the Liberty Street Group, the CAFCO Group or the BOA Group, as the case
may be.
“Group Limit” means, as to each Group, the aggregate amount of the Commitments
of the Liquidity Banks in such Group.

Exhibit I - 15
60993798_4.DOC

--------------------------------------------------------------------------------




“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock of
any corporation, or an agreement to purchase, sell or lease (as lessee or
lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of his, her or its obligations or
an agreement to assure a creditor against loss, and including causing a bank to
open a letter of credit for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.
“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by an
Adverse Claim on the property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for the account of such Person; (e)
Capital Lease Obligations of such Person; and (f) Indebtedness of others
Guaranteed by such Person. Notwithstanding anything herein to the contrary, and
solely for purposes of calculating the ratio of Total Debt to Total Capital set
forth in Section 9.1(n)(i), “Indebtedness” shall exclude all Nonrecourse
Financial Liabilities of Special Purpose Entities as defined in International
Paper’s financial statements delivered pursuant to Section 7.1(a).
“Indemnified Amounts” has the meaning set forth in Section 10.1.
“Indemnified Party” has the meaning set forth in Section 10.1.
“Independent Manager” means a member of the board of managers of Borrower who
(a) is not at such time, and has not been at any time during the preceding five
(5) years: (i) a customer, advisor, supplier, director, officer, employee or
affiliate of International Paper or any of its Subsidiaries or Affiliates other
than Borrower (International Paper and such Subsidiaries and Affiliates other
than Borrower being hereinafter referred to as the “Corporate Group”), (ii) the
owner (whether direct, indirect or beneficial) at the time of such individual’s
appointment as an Independent Manager or at any time thereafter while serving as
an Independent Manager, of any of the outstanding membership interests of
Borrower or any of its Affiliates (provided that indirect ownership of Borrower
or of any Affiliate by any person through a mutual fund or similar diversified
investment pool shall not disqualify such person from being an Independent
Manager unless such person maintains direct or indirect control of the
investment decisions of such mutual fund or similar diversified investment
pool), (iii) a person related to any person referred to in clauses (i) and (ii);
or (iv) a trustee, conservator or receiver for any member of the

Exhibit I - 16
60993798_4.DOC

--------------------------------------------------------------------------------




Corporate Group; and (b) has (i) prior experience as an independent director or
independent manager for an entity whose charter documents required the unanimous
consent of all independent directors or independent managers thereof, as
applicable, before such entity could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective business, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.
“Interest” means, for each respective Interest Period relating to Loans of each
Liquidity Bank, (a) for all Liquidity Banks other than BOA, an amount equal to
the product of the applicable Interest Rate for each Loan multiplied by the
principal of such Loan for each day elapsed during such Interest Period,
annualized on a 360 day basis, and (b) for BOA, an amount equal to the product
of (x) the applicable Interest Rate for such Loan for each day elapsed during
such Interest Period multiplied by (y) the principal of such Loan for each such
day, annualized on a 360 day basis.
“Interest Period” means, with respect to any Loan held by a Liquidity Bank:
(a)    for all Liquidity Banks other than BOA, if Interest for such Loan is
calculated on the basis of LIBOR, a period of one, two, three or six months, or
such other period as may be mutually agreeable to the applicable Co-Agent and
Borrower, commencing on a Business Day selected by Borrower or the
Administrative Agent pursuant to this Agreement. Such Interest Period shall end
on the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such Interest Period, provided, however,
that if there is no such numerically corresponding day in such succeeding month,
such Interest Period shall end on the last Business Day of such succeeding
month;
(b)    for BOA, if Interest for such Loan is calculated on the basis of LIBOR, a
period corresponding to the calendar month; or
(c)    if Interest for such Loan is calculated on the basis of the Alternate
Base Rate, a period commencing on a Business Day selected by Borrower and agreed
to by the Administrative Agent, provided that no such period shall exceed one
month.
If any Interest Period referred to in clause (a) or (c) would end on a day which
is not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that in the case of any such Interest Period
referred to in clause (a), if such next succeeding Business Day falls in a new
month, such Interest Period shall end on the immediately preceding Business Day.
In the case of any Interest Period for any Loan which commences before the
Amortization Date and would otherwise end on a date occurring after the
Amortization Date, such Interest Period shall end on the Amortization Date. In
the case of any Interest Period for any Loan by any Constituent of a Group which
has declined to extend its Liquidity Termination Date and which would otherwise
end on a date occurring after such Liquidity Termination Date, such Interest
Period shall end on such Liquidity Termination Date. The duration of each
Interest

Exhibit I - 17
60993798_4.DOC

--------------------------------------------------------------------------------




Period which commences after the Amortization Date shall be of such duration as
selected by the Administrative Agent.
“Interest Rate” means, with respect to each Loan of the Liquidity Banks, LIBOR,
the Alternate Base Rate or the Default Rate, as applicable.
“Interest Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (i) 1.5, times (ii) LIBOR for a one-month Interest Period as of
the immediately preceding Cut-Off Date, times (iii) a fraction, the numerator of
which is the product of the highest Days Sales Outstanding for the most recent
12 Calculation Periods multiplied by 2, and the denominator of which is 360.
“International Paper” has the meaning set forth in the preamble to this
Agreement.
“Investor Rate” for any CP Tranche Period for any Loan of CAFCO means the per
annum rate equivalent to the weighted average of the per annum rates paid or
payable by CAFCO from time to time as interest on or otherwise (by means of
interest rate hedges or otherwise) in respect of those Promissory Notes issued
by CAFCO that are allocated, in whole or in part, by the CAFCO Agent (on behalf
of CAFCO) to fund or maintain such Loan during such CP Tranche Period as
determined by the CAFCO Agent (on behalf of CAFCO) and reported to the Borrower
and the Servicer which rates shall reflect and give effect to the commissions of
placement agents and dealers in respect of such Promissory Notes, to the extent
such commissions are allocated, in whole or in part, to such Promissory Notes by
the CAFCO Agent (on behalf of CAFCO); provided, however, that (a) if any
component of such rate is a discount rate, in calculating the “Investor Rate”
for such CP Tranche Period the CAFCO Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; (b) the Investor Rate with respect to Loans of CAFCO funded by
Participants shall be the same rate as in effect from time to time on Loans or
portions thereof that are not funded by a Participant; (c) if all of the Loans
maintained by CAFCO are funded by Participants, then the Investor Rate shall be
CAFCO’s pool funding rate in effect from time to time for its largest size pool
of transactions which settles monthly; and (d) the per annum rate determined
pursuant hereto shall be the Default Rate at any time when an Amortization Event
shall exist.
“IP Top 30 Payable Percentage” means the ratio (expressed as a percentage) of
(a) the aggregate amount of payables as to each individual Obligor, not to
exceed such Obligor’s Receivable Outstanding Balance owing to the Top 30
Obligors (other than Obligors of xpedx) during the one month ending on or prior
to the date of computation, to (b) the aggregate Outstanding Balance of all
Receivables (other than Suspense Accounts) owing from the Top 30 Obligors (other
than Obligors of xpedx) as of the last day of such month.
“IPCO Credit Event” means the long-term unsecured debt rating of International
Paper is downgraded below BBB- by S&P or below Baa3 by Moody’s or either such
rating is revoked.

Exhibit I - 18
60993798_4.DOC

--------------------------------------------------------------------------------




“Lenders” means, collectively, each Conduit and each Liquidity Bank and their
respective successors and permitted assigns.
“Liberty Street” has the meaning set forth in the preamble to this Agreement.
“Liberty Street Agent” has the meaning set forth in the preamble to this
Agreement.
“Liberty Street Allocation Limit” has the meaning set forth in Section
1.1(a)(vii).
“Liberty Street Group” has the meaning set forth in the preamble to this
Agreement.
“Liberty Street Liquidity Agreement” means, collectively, any liquidity
agreement pursuant to which any of the Liberty Street Liquidity Banks provides
liquidity to Liberty Street and any related asset purchase agreement, as each
may be amended, restated, supplemented, replaced or otherwise modified from time
to time.
“Liberty Street Liquidity Bank” means Scotiabank and any other Liquidity Bank
that now or hereafter enters into this Agreement and a Liberty Street Liquidity
Agreement.
“LIBOR” means
(a)    with respect to any Loan advanced by a Liquidity Bank other than BOA, for
any Interest Period, the rate per annum equal to the sum of (i) (a) the rate per
annum determined on the basis of the offered rate for deposits in U.S. dollars
of amounts equal or comparable to the principal amount of the related Loan
offered for a term comparable to such Interest Period, which rates appear on a
Bloomberg L.P. terminal, displayed under the address “US0001M <Index> Q <Go>”
effective as of 11:00 A.M., London time, two Business Days prior to the first
day of such Interest Period, provided that if no such offered rates appear on
such page, LIBOR for such Interest Period will be the arithmetic average
(rounded upwards, if necessary, to the next higher 1/100th of 1%) of rates
quoted by not less than two major banks in New York, New York, selected by the
Administrative Agent, at approximately 10:00 a.m. (New York time), two Business
Days prior to the first day of such Interest Period, for deposits in U.S.
dollars offered by leading European banks for a period comparable to such
Interest Period in an amount comparable to the principal amount of such Loan,
divided by (b) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed against
the Administrative Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Interest
Period, plus (ii) 150 basis points. LIBOR shall be rounded, if necessary, to the
next higher 1/16 of 1%; or
(b)    with respect to any Loan advanced by BOA, on any date of determination,
the rate (rounded upward, if necessary, to the next 1/16 of 1%) equal to the sum
of (i)

Exhibit I - 19
60993798_4.DOC

--------------------------------------------------------------------------------




(a) LMIR for such day multiplied by (b) the Statutory Reserve Rate, plus
(ii) if, at any time, more than 50% of the outstanding principal amount of Loans
advanced by Lenders other than BOA hereunder are not CP Rate Loans, 150 basis
points; where, for the purposes of this clause (b) of this definition:
(1) “LMIR” shall mean the one-month “Eurodollar Rate” for deposits in dollars as
reported on Reuters Screen LIBOR01 Page or on any successor or substitute page
of such service, or any successor or substitute for such service, for the
purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such date,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the BOA Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes; and
(2) “Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors of the Federal Reserve System). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Loans for which Interest is calculated based on LIBOR shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to BOA under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“LIBOR Loan” means a Loan which bears interest at LIBOR.
“Liquidity Agreements” means, collectively, the Gotham Liquidity Agreement, the
Starbird Liquidity Agreement, the Atlantic Liquidity Agreement, the WCM
Liquidity Agreement, the Liberty Street Liquidity Agreement and the CAFCO
Liquidity Agreement.
“Liquidity Bank” means:
(a)    with respect to the BOA Group, BOA or any Eligible Assignee of BOA’s
Commitment,
(b)    with respect to Gotham, BTMU or any Eligible Assignee of BTMU’s
Commitment and Liquidity Commitment,

Exhibit I - 20
60993798_4.DOC

--------------------------------------------------------------------------------




(c)    with respect to Starbird, BNP Paribas or any Eligible Assignee of BNP
Paribas’s Commitment and Liquidity Commitment,
(d)    with respect to CAFCO, Citibank or any Eligible Assignee of Citibank’s
Commitment and Liquidity Commitment,
(e)    with respect to WCM, Mizuho or any Eligible Assignee of Mizuho’s
Commitment and Liquidity Commitment,
(f)    with respect to Liberty Street, Scotiabank or any Eligible Assignee of
Scotiabank’s Commitment and Liquidity Commitment, and
(g)    with respect to Atlantic, CACIB or any Eligible Assignee of CACIB’s
Commitment and Liquidity Commitment,
in each of the foregoing cases, to which Borrower has consented if required
under Section 12.1. A Liquidity Bank will become a “Lender” hereunder at such
time as it makes any Liquidity Funding.
“Liquidity Commitment” means, as to each Liquidity Bank, its commitment under
its respective Liquidity Agreement.
“Liquidity Funding” means (a) a purchase made by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in
(or a loan made by any Liquidity Bank pursuant to its Liquidity Commitment in
the amount equal to) a Loan of its applicable Conduit, (b) any Loan made by the
applicable Liquidity Banks in lieu of a Conduit pursuant to Section 1.1, or (c)
with respect to any Group which does not include a Conduit, any Loan made by the
applicable Liquidity Banks in such Group pursuant to Section 1.1.
“Liquidity Termination Date” means:
(a)    as to the BOA Group, January 8, 2014 (unless such date is extended from
time to time in the sole discretion of the BOA Liquidity Banks);
(b)    as to the Gotham Group, January 8, 2014 (unless such date is extended
from time to time in the sole discretion of the Gotham Liquidity Banks);
(c)    as to the Starbird Group, January 8, 2014 (unless such date is extended
from time to time in the sole discretion of the Starbird Liquidity Banks);
(d)    as to the CAFCO Group, January 8, 2014 (unless such date is extended from
time to time in the sole discretion of the CAFCO Liquidity Banks);
(e)    as to the WCM Group, January 8, 2014 (unless such date is extended from
time to time in the sole discretion of the WCM Liquidity Banks); and

Exhibit I - 21
60993798_4.DOC

--------------------------------------------------------------------------------




(f)    as to the Liberty Street Group, January 8, 2014 (unless such date is
extended from time to time in the sole discretion of the Liberty Street
Liquidity Banks); and
(g)    as to the Atlantic Group, January 8, 2014 (unless such date is extended
from time to time in the sole discretion of the Atlantic Liquidity Banks).
“Loan” means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding). Each Loan shall either
be a CP Rate Loan or, in the case of any Loan funded through a Liquidity
Funding, an Alternate Base Rate Loan or a LIBOR Loan, selected in accordance
with the terms of this Agreement.
“Loan Parties” has the meaning set forth in the preamble to this Agreement.
“Lock Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.5, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.
“Majority Co-Agents” means, (a) at any time while Loans are outstanding, those
Co-Agents representing Groups whose combined Loans outstanding are in excess of
fifty percent (50%) of the aggregate principal amount of all Loans outstanding
and (b) at any time while no Loans are outstanding, those Co-Agents representing
Groups with Group Limits totaling in excess of fifty percent (50%) of the
Aggregate Commitment.
“Material Adverse Effect” means, with respect to any Loan Party, a material
adverse effect on (i) the financial condition or operations of any Loan Party
and its Material Subsidiaries taken as a whole, (ii) the ability of such Loan
Party to perform its obligations under this Agreement, (iii) the legality,
validity or enforceability of this Agreement or any other Transaction Document
to which it is a party, (iv) the Administrative Agent’s security interest, for
the benefit of the Secured Parties, in the Receivables generally or in any
material portion of the Receivables, the Related Security or the Collections
with respect thereto, or (v) the collectibility of the Receivables generally or
of any material portion of the Receivables.
“Material Subsidiary” means any Subsidiary of International Paper (i) which, as
of the most recent fiscal quarter of International Paper, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 7.1(a)(i) or (ii), contributed greater than ten
percent (10%) of consolidated revenues for such period or (ii) which contributed
greater than ten percent (10%) of Total Assets as of the end of any such fiscal
quarter; provided that, if the aggregate amount of consolidated revenues or
Total Assets attributable to all Subsidiaries that are not Material Subsidiaries
exceeds fifteen percent (15%) of consolidated revenues for any such period or
fifteen percent (15%) of Total Assets as of the end of any such fiscal quarter,
International Paper (or, in the event International Paper has failed to

Exhibit I - 22
60993798_4.DOC

--------------------------------------------------------------------------------




do so within ten days after delivery of the most recent financial statements
pursuant to Section 7.1(a)(i) or (ii), the Administrative Agent) shall designate
sufficient Subsidiaries as “Material Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries.
“Mizuho” has the meaning set forth in the preamble to this Agreement.
“Monthly Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5 (it being understood and agreed that such Monthly Report
shall, prior to the Temple-Inland Activation Date, not include references to the
Temple-Inland Receivables).
“Monthly Reporting Date” means the 15th day of each month after the date of this
Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter) or such other days of each month as the Administrative
Agent shall request in connection with Section 8.5 hereof.
“Monthly Settlement Date” means the second Business Day after each Monthly
Reporting Date.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Pool Balance” means, at any time, the Eligible Receivables Net Balance
minus (a) the aggregate amount, if any, by which the Outstanding Balance of all
Eligible Receivables of each Obligor and its Affiliates (reduced by the amount
of any outstanding Cash Discounts, outstanding Volume Rebates and outstanding
payables that the Servicer has determined at such time relate to or are owed to
such Obligor and its Affiliates) exceeds the Obligor Concentration Limit for
such Obligor and its Affiliates and minus (b) unapplied cash and other offsets
applicable to the Eligible Receivables.
“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, fees under the Fee Letters,
Broken Funding Costs and Indemnified Amounts.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Obligor Concentration Limit” means, at any time, in relation to any single
Obligor and its Affiliates (if any), an amount equal to (A) the Eligible
Receivables Net Balance at such time, multiplied by (B) the percentage set forth
in the table below under the heading “Allowable % of Eligible Receivables Net
Balance” for the applicable row for such Obligor and its Affiliates (if any),
where such applicable row is determined as follows for Obligors who have short
term unsecured debt ratings currently assigned to them by S&P and Moody’s (or in
the absence thereof, the equivalent long term unsecured senior debt ratings):

Exhibit I - 23
60993798_4.DOC

--------------------------------------------------------------------------------




Short-Term S&P Rating
Long-Term S&P Rating
Short-Term Moody’s Rating
Long-Term Moody’s Rating
Allowable % of Eligible Receivables Net Balance
A-1+
AAA
P-1
Aaa
10%
A-1
AA+, AA, AA- or A+
P-1
Aa1, Aa2, Aa3 or A1
8%
A-2
A, A- or BBB+
P-2
A2, A3 or Baa1
6%
A-3
BBB or BBB-
P-3
Baa2 or Baa3
5%
Below A-3 or Not Rated by either S&P or Moody’s
Below BBB- or Not Rated by either S&P or Moody’s
Below P-3 or Not Rated by either S&P or Moody’s
Below Baa3 or Not Rated by either S&P or Moody’s
3%



; provided, however, that (i) if any Obligor has a split rating, the applicable
row for such Obligor for the determination of the Obligor Concentration Limit
will be the row associated with the lower of the two ratings, (ii) if any
Obligor is not rated by either S&P or Moody’s, the applicable row for such
Obligor for the determination of the Obligor Concentration Limit shall be the
one set forth in the last line of the table above, and (iii) subject to
satisfaction of the Rating Agency Condition and/or an increase in the percentage
set forth in clause (a)(i) of the definition of “Required Reserve,” upon
Borrower’s request from time to time, the Co-Agents may agree to a higher
“Allowable % of Eligible Receivables Net Balance” for a particular Obligor and
its Affiliates (each such higher percentage, a “Special Concentration Limit”),
it being understood that any Special Concentration Limit may be cancelled by any
Agent upon not less than five (5) Business Days’ written notice to the Loan
Parties.
“Originator” means International Paper in its capacity as seller and contributor
under the Receivables Sale and Contribution Agreement.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning specified in Section 12.1(c)(iii).
“Past Due Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Pool Receivables (other than Suspense Accounts) that
remain unpaid for 90-119 days from the original due date for such payment at
such time divided by (ii) the aggregate Outstanding Balance of all Pool
Receivables (other than Suspense Accounts) at such time.
“Payable Setoff Reserve” means an amount equal to the sum of (a) 1.00% of the
aggregate Outstanding Balance of all Receivables (other than Suspense Accounts)
plus (b) at any time while (A) no IPCO Credit Event exists and is continuing,
the Borrower’s choice of either (i)

Exhibit I - 24
60993798_4.DOC

--------------------------------------------------------------------------------




the Extrapolated Setoff Reserve Amount or (ii) the Actual Setoff Reserve Amount,
or (B) an IPCO Credit Event exists and is continuing, the Borrower’s choice of
either (i) 1.25 times the Extrapolated Setoff Reserve Amount, or (ii) the Actual
Setoff Reserve Amount. For the avoidance of doubt, clause (a) is included in
lieu of including accruals in the determination of “payables” when calculating
the Actual Setoff Reserve Amount and the Extrapolated Setoff Reserve Amount.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which International Paper sponsors or maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a multiple employer plan (as described in Section 4064(a) of ERISA) has
made contributions at any time during the immediately preceding five plan years.
“Percentage” means, for each Group on any date of determination on which any
Loans are outstanding, the ratio of the aggregate amount of such Group’s Group
Exposure to the aggregate outstanding amount of the Group Exposure of all Groups
outstanding on such date.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which International Paper or any of its ERISA Affiliates sponsors or maintains
or to which International Paper or any of its ERISA Affiliates makes, is making,
or is obligated to make contributions and includes any Pension Plan, other than
a Plan maintained outside the United States primarily for the benefit of Persons
who are not U.S. residents.
“Pooled Commercial Paper” means for each of the Pool Funded Conduits the
Commercial Paper notes of such Pool Funded Conduit subject to any particular
pooling arrangement by such Conduit, but excluding Commercial Paper issued by
the Pool Funded Conduits for a tenor and in an amount specifically requested by
any Person in connection with any agreement effected by such Pool Funded
Conduit.
“Pool Funded Conduits” means Starbird, CAFCO, Gotham, WCM, Liberty Street and
Atlantic.
“Pool Receivable” means any Receivable other than (i) a Receivable owing from a
Specified Obligor, and (ii) prior to the Temple-Inland Activation Date, the
Temple-Inland Receivables.
“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of

Exhibit I - 25
60993798_4.DOC

--------------------------------------------------------------------------------




residence of the Indemnified Party providing the form(s) or statement(s), (b)
the Tax Code or (c) any applicable rule or regulation under the Tax Code,
required and permitted by law to be provided by the Indemnified Party, as
exhibits, to Borrower in order to permit Borrower to make payments hereunder for
the account of such Indemnified Party free of deduction or withholding for
income or similar taxes.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Citibank, N.A. (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
“Principal” of any Loan means the original amount advanced to the Borrower by a
Lender pursuant to this Agreement, in each case reduced from time to time by
Collections distributed on account of such Principal pursuant to Article III;
provided that if such Principal shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Principal shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made.
“Promissory Notes” means (a) with respect to any Conduit, Commercial Paper and
other promissory notes issued by such Conduit and (b) with respect to CAFCO,
participations sold by CAFCO pursuant to Section 12.1(b); provided that the term
“Promissory Notes” shall not include the interests sold by CAFCO to a CAFCO
Liquidity Bank or its designee under the CAFCO Liquidity Agreement.
“Ratable Share” means, for each Liquidity Bank in a Group, a percentage equal to
the Commitment of such Liquidity Bank, divided by such Group’s Group Limit.
“Rating Agency Condition” means that (i) if required, a Conduit has received
written notice from S&P and Moody’s that the closing of this transaction will
not result in a withdrawal or downgrade of the then current rating of its
Promissory Notes and (ii) if required, each of the Conduits has received written
notice from S&P and Moody’s that any material amendment, change or a waiver will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit’s Promissory Notes.
“Receivable” has the meaning set forth in the Receivables Sale and Contribution
Agreement.
“Receivables Sale and Contribution Agreement” means that certain Receivables
Sale and Contribution Agreement dated as of March 13, 2008 by and between the
Originator and the Borrower, as the same may be amended, restated or otherwise
modified from time to time in accordance with the terms thereof and hereof.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Regulatory Change” has the meaning set forth in Section 10.2.

Exhibit I - 26
60993798_4.DOC

--------------------------------------------------------------------------------




“Related Security” means, with respect to any Receivable:
(i)    all of Borrower’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale of which by the Originator
gave rise to such Receivable, and all insurance contracts with respect thereto,
(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv)    all service contracts and other contracts and agreements associated with
such Receivable,
(v)    all Records related to such Receivable,
(vi)    all of Borrower’s right, title and interest in, to and under the
Receivables Sale and Contribution Agreements in respect of such Receivable,
(vii)    all of Borrower’s right, title and interest in and to the Demand
Advances, and
(viii)    all proceeds of any of the foregoing.
“Required Notice Period” means, for any Pool Funded Conduit, the number of days
required notice set forth below opposite the applicable prepayment of the
outstanding principal balance of such Conduit’s Loans:
Amount of Principal Prepayment
Required Notice Period
less than 25% of such Pool Funded Conduit’s Group Limit


2 Business Days
greater than or equal to
25% but less than 50% of such Pool Funded Conduit’s Group Limit


5 Business Days
greater than or equal to 50% of
of such Pool Funded Conduit’s Group Limit
10 Business Days




Exhibit I - 27
60993798_4.DOC

--------------------------------------------------------------------------------




“Required Reserve” means, on any day during a Calculation Period, the product of
(a) the aggregate of (x) the greater of (i) the Reserve Floor or (ii) the sum of
(A) the Loss Reserve and (B) the greater of (1) 7.5% or (2) the Dilution
Reserve, (y) the Servicing Reserve and (z) the Interest Reserve, times (b) the
Net Pool Balance as of the Cut-Off Date immediately preceding such Calculation
Period.
“Reserve Floor” means, for any Calculation Period, the sum (expressed as a
percentage) of (a) 15.0%, plus (b) the product of the Adjusted Dilution Ratio
and the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any membership interest of Borrower now or hereafter
outstanding, except a dividend or distribution payable solely in membership
interests of Borrower of the same or a junior class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any membership interest of Borrower now or
hereafter outstanding, (iii) any payment or prepayment of principal of, premium,
if any, or interest, fees or other charges on or with respect to, and any
redemption, purchase, retirement, defeasance, sinking fund or similar payment
and any claim for rescission with respect to the Subordinated Loans (as defined
in the Receivables Sale and Contribution Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire membership interest of
any class of Borrower now or hereafter outstanding, and (v) any payment of
management fees by Borrower (except for reasonable management fees to
International Paper or its Affiliates in reimbursement of actual management
services performed).
“Revolving Period” means the period from and including the date hereof to but
excluding (a) in the case of the Conduits, the Facility Termination Date, and
(b) in the case of the Liquidity Banks, the Commitment Termination Date.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Scotiabank” has the meaning set forth in the preamble to this Agreement.
“Secured Parties” means each Indemnified Party.
“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.
“Servicing Fee” means, for each day in a Calculation Period:
(a)    an amount equal to (i) the Servicing Fee Rate (or, at any time while
International Paper or one of its Affiliates is the Servicer, such lesser
percentage as may be agreed between Borrower and the Servicer on an arms’ length
basis based on then prevailing market terms for similar services), times (ii)
the aggregate Outstanding Balance of all

Exhibit I - 28
60993798_4.DOC

--------------------------------------------------------------------------------




Receivables at the close of business on the Cut-Off Date immediately preceding
such Calculation Period, times (iii) 1/360; or
(b)    on and after the Servicer’s reasonable request made at any time when
International Paper or one of its Affiliates is no longer acting as Servicer
hereunder, an alternative amount specified by the successor Servicer not
exceeding (i) 110% of such Servicer’s reasonable costs and expenses of
performing its obligations under this Agreement during the preceding Calculation
Period, divided by (ii) the number of days in the current Calculation Period.
“Servicing Fee Rate” means 1.0% per annum or such higher percentage as may be
necessary to cover Cap Gemini-Poland’s actual costs of servicing the
Receivables.
“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate, times (b) a fraction, the numerator
of which is the highest Days Sales Outstanding for the most recent 12
Calculation Periods multiplied by 2, and the denominator of which is 360.
“Settlement Date” means (A) each Monthly Settlement Date, (B) the second
Business Day after each Weekly Reporting Date, (C) the second Business Day after
each Daily Reporting Date, and (D) the last day of the relevant Interest Period
in respect of each Loan funded through a Liquidity Funding.
“Settlement Period” means (A) in respect of each Loan of a Conduit, the
immediately preceding Calculation Period (or, during the Weekly Reporting
Period, the calendar week then most recently ended (or, during the Weekly
Reporting Period that is also a Daily Reporting Period, the immediately
preceding Business Day)) and (B) in respect of each Loan funded through a
Liquidity Funding, the entire Interest Period of such Loan (or, during the
Weekly Reporting Period, the calendar week then most recently ended) (or, during
the Weekly Reporting Period that is also a Daily Reporting Period, the
immediately preceding Business Day)).
“Specified Obligor” means any of (a) Office Depot Inc. (b) NE OPCO INC.
(formerly known as National Envelope), (c) Cenveo, Inc, (d) Corrugated Supplies
Company LLC and its Affiliates, Ruscorr, LLC and CSC-Indiana, LLC, and (e)
General Mills, Inc. and its consolidated subsidiaries.
“Starbird” has the meaning set forth in the preamble to this Agreement.
“Starbird Agent” has the meaning provided in the preamble of this Agreement.
“Starbird Allocation Limit” has the meaning set forth in Section 1.1(a)(iii).
“Starbird Group” has the meaning set forth in the preamble to this Agreement.
“Starbird Liquidity Agreement” means the Global Liquidity Asset Purchase
Agreement dated as of November 15, 2000 among Starbird, the Liquidity Banks from
time to

Exhibit I - 29
60993798_4.DOC

--------------------------------------------------------------------------------




time party thereto, the Starbird Agent, and BNP Paribas, as administrator, as
supplemented by Supplement No. 44 to the Global Liquidity Asset Purchase
Agreement dated as of November 17, 2004 among Starbird, the Liquidity Banks from
time to time party thereto, the Starbird Agent, and BNP Paribas, as
administrator, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.
“Starbird Liquidity Bank” means any Liquidity Bank that enters into this
Agreement and the Starbird Liquidity Agreement.
“Stated Percentage” means, for each Group on any date of determination, the
ratio of such Group’s Group Limit to the Aggregate Commitment (or, if the
Commitments have been terminated, the ratio of such Group’s Group Limit to the
Aggregate Commitment immediately prior to such termination).
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“Suspense Account” means any Receivable other than a Defaulted Receivable, (i)
as to which the Obligor thereof has suffered an Event of Bankruptcy, (ii) which,
consistent with the Credit and Collection Policy, would be written off
Borrower’s books as uncollectible, or (iii) which the Originator tracks
separately from other Receivables.
“Tax” or “Taxes” means all license and registration fees and all income, gross
receipts, rental, franchise, excise, occupational, capital, value added, sales,
use, ad valorem (real and personal), property (real and personal) and excise
taxes, fees, levies, imposts, charges or withholdings of any nature whatsoever,
together with any assessments, penalties, fines, additions to tax and interest
thereon, by any federal, state or local government or taxing authority in the
United States or by any foreign government, foreign governmental subdivision or
other foreign or international taxing authority.
“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.
“Temple-Inland Activation Date” means the date set forth in the Temple-Inland
Activation Notice as the “Temple-Inland Activation Date” following which date
the Temple-Inland Receivables will no longer be excluded from the covenants and
provisions of this Agreement which operate to exclude Temple-Inland Receivables
prior to such Temple-Inland Activation Date.
“Temple-Inland Activation Notice” means a written notice from the Servicer to
the Borrower and the Administrative Agent setting forth the Temple-Inland
Activation Date and certifying that (a) all Temple-Inland Receivables generated
after such date will be included in the

Exhibit I - 30
60993798_4.DOC

--------------------------------------------------------------------------------




SAP accounting system applicable to all other Receivables and (b) the Obligors
of the Temple-Inland Receivables have been instructed to make all payments
thereon directly to a Lock Box or a Collection Account.
“Temple-Inland Receivables” means those Receivables originated by International
Paper using the assets leased by, or transferred to, it pursuant to (i) the
Master Lease Agreement, dated as of December 31, 2012 and effective as of
January 1, 2013, between TIN Inc., a Delaware corporation, and International
Paper and (ii) the Assignment, Sale and Off-Set Agreement, dated as of December
31, 2012 and effective as of January 1, 2013, between TIN Inc., a Delaware
corporation, and International Paper.
“Termination Date” has the meaning set forth in the Receivables Sale and
Contribution Agreement.
“Top 30 Obligors” means, on any date of determination, the 30 Obligors with the
highest aggregate amount of Receivables (other than Suspense Accounts) generated
during the one (1) month ending on or prior to the date of computation.
“Total Assets” means, at any time, the total assets of International Paper and
its Consolidated Subsidiaries at such time determined on a consolidated basis
(without duplication) in accordance with GAAP.
“Total Capital” means, at any date, Consolidated Net Worth plus Total Debt each
determined as of such date.
“Total Debt” means, at any time, the aggregate outstanding principal amount of
all Indebtedness of International Paper and its Consolidated Subsidiaries at
such time determined on a consolidated basis (without duplication) in accordance
with GAAP.
“Transaction Documents” means, collectively, this Agreement, each Borrowing
Request, the Receivables Sale and Contribution Agreement, each Collection
Account Agreement, the Fee Letters, the Subordinated Note (as defined in the
Receivables Sale and Contribution Agreement), the Liquidity Agreements and all
other instruments, documents and agreements executed and delivered in connection
herewith.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Volume Rebate” means a rebate or refund as described in Section 3.4(a)(iii).
“Volume Rebate Reserve” means, at any time, such balance of all reserve accounts
that any Loan Party establishes for Volume Rebates earned by all Obligors.
“WCM” has the meaning set forth in the preamble to this Agreement.

Exhibit I - 31
60993798_4.DOC

--------------------------------------------------------------------------------




“WCM Agent” has the meaning set forth in the preamble to this Agreement.
“WCM Allocation Limit” has the meaning set forth in Section 1.1(a)(vi).
“WCM Group” has the meaning set forth in the preamble to this Agreement.
“WCM Liquidity Agreement” means, collectively, any liquidity agreement pursuant
to which any of the WCM Liquidity Banks provides liquidity to WCM and any
related asset purchase agreement, as each may be amended, restated,
supplemented, replaced or otherwise modified from time to time.
“WCM Liquidity Bank” means Mizuho and any other Liquidity Bank that now or
hereafter enters into this Agreement and a WCM Liquidity Agreement.
“Weekly Report” means a report, in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5 (it being understood and agreed that such Weekly Report
shall, prior to the Temple-Inland Activation Date, not include references to the
Temple-Inland Receivables).
“Weekly Reporting Date” means Wednesday of each week during the Weekly Reporting
Period (or if any such day is not a Business Day, the next succeeding Business
Day thereafter).
“Weekly Reporting Period” means the period beginning on the first week after the
current published rating by S&P or Moody’s of International Paper’s long-term
senior unsecured non-credit-enhanced debt is less than BBB- from S&P or is less
than Baa3 from Moody’s.
“xpedx” means the distribution business of International Paper.
“xpedx Top 30 Payable Percentage” means the ratio (expressed as a percentage) of
(a) the aggregate amount of payables as to each individual Obligor, not to
exceed such Obligor’s Receivable Outstanding Balance owing to the Top 30
Obligors of xpedx during the one month ending on or prior to the date of
computation, to (b) the aggregate Outstanding Balance of all Receivables (other
than Suspense Accounts) owing from the Top 30 Obligors of xpedx as of the last
day of such month.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
For the avoidance of doubt, “during the continuance of an Amortization Event”
means that an Amortization Event has occurred and has not been waived.



Exhibit I - 32
60993798_4.DOC

--------------------------------------------------------------------------------




EXHIBIT II
FORM OF BORROWING REQUEST
---
RED BIRD RECEIVABLES, LLC
BORROWING REQUEST
For Borrowing on __________________
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent
1251 Avenue of the Americas
New York, New York 10020-1104
Attn: Securitization Group, Fax No. (212) 782-6448


BNP Paribas, acting through its New York Branch, as Starbird Agent
787 Seventh Avenue, 8th Floor
New York, New York 10019
Attention: Linda Ruivivar, Fax No. (212) 841-2992


Credit Agricole Corporate and Investment Bank, as Atlantic Agent
c/o Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention:  Amit Patel, Fax No.: (917) 849-5584


Mizuho Corporate Bank, Ltd., as WCM Agent
Americas Financial Products Division
Securitization & Structured Finance
1251 Avenue of the Americas, 32nd Floor
New York, NY 10020
Attention: David Krafchik, Fax No. (212) 282-4105


The Bank of Nova Scotia, as Liberty Street Agent
1 Liberty Plaza, 24th Floor
New York, NY 10006
Attention: Vilma Pindling, Fax No. (212) 225-6465


Citibank, N.A., as CAFCO Agent
750 Washington Boulevard
Stamford, CT 06901
Attention: Loretta Lachman, Fax No. (914) 274-9027


and


Bank of America, N.A., as BOA Agent
214 North Tryon Street, 15th Floor
NC1-027-15-01




60993798_4.DOC    

--------------------------------------------------------------------------------




Charlotte, North Carolina 28255
Attention: Securitization Finance Group / Nina Austin, Fax No. (704) 388-9169




Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of March 13, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Red Bird Receivables,
LLC (the “Borrower”), International Paper Company, as Servicer, the Conduits,
Liquidity Banks and Co-Agents, from time to time party thereto, and Citicorp
North America, Inc., as Administrative Agent. Capitalized terms defined in the
Credit Agreement are used herein with the same meanings.
1.    The Borrower hereby certifies, represents and warrants to the Agents and
the Lenders that on and as of the Borrowing Date (as hereinafter defined):
(a)    all applicable conditions precedent set forth in Article V of the Credit
Agreement have been satisfied;
(b)    each of its representations and warranties contained in Section 6.1 of
the Credit Agreement will be true and correct, in all material respects, as if
made on and as of the Borrowing Date;
(c)    no event will have occurred and is continuing, or would result from the
requested Advance, that constitutes an Amortization Event or Unmatured
Amortization Event;
(d)    the Termination Date has not occurred; and
(e)    after giving effect to the Loans comprising the Advance requested below,
the aggregate principal amount of the Gotham Group’s Loans at any one time
outstanding will not exceed the Gotham Allocation Limit, the aggregate principal
amount of the Starbird Group’s Loans at any one time outstanding will not exceed
the Starbird Allocation Limit, the aggregate principal amount of the Atlantic
Group’s Loans at any one time outstanding will not exceed the Atlantic
Allocation Limit, the aggregate principal amount of the WCM Group’s Loans at any
one time outstanding will not exceed the WCM Allocation Limit, the aggregate
principal amount of the Liberty Street Group’s Loans at any one time outstanding
will not exceed the Liberty Street Allocation Limit, the aggregate principal
amount of the CAFCO Group’s Loans at any one time outstanding will not exceed
the CAFCO Allocation Limit, and the aggregate principal amount of the BOA
Group’s Loans at any one time outstanding will not exceed the BOA Allocation
Limit.
2.    The Borrower hereby requests that the Conduits in each Group (or their
respective Liquidity Banks) or, if such Group does not include a Conduit, the
Liquidity Banks for such Group, make an Advance on ___________, _____ (the
“Borrowing Date”) as follows:
(a)    Aggregate Amount of Advance: $_____________ calculated as:
Rollover Amount:     _________________
Reduction Amount:     _________________
New Loan Amount:    _________________
Total Advance:     _________________


1.    Gotham Group’s Share of Advance:         $___________



60993798_4.DOC

--------------------------------------------------------------------------------






2.    Starbird Group’s Share of Advance:         $___________


3.    CAFCO Group’s Share of Advance:     $___________


4.    Atlantic Group’s Share of Advance:         $___________


5.    WCM Group’s Share of Advance:         $___________


6.    Liberty Street Group’s Share of Advance:     $___________


7.    BOA Group’s Share of Advance:         $___________


(b)    Interest Rate Requested: CP Rate for all Groups other than the BOA Group;
LIBOR for the BOA Group.
3.    Please disburse the proceeds of the Loans as follows:
(i)    Gotham Group: [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference: ________];


(ii)    Starbird Group: [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference: ________];


(iii)    CAFCO Group: [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference: ________];


(iv)    Atlantic Group: [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference: ________];


(v)    WCM Group: [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference: ________];


(vi)    Liberty Street Group: [Wire transfer $________ to account no. ________
at ___________ Bank, in [city, state], ABA No. __________, Reference: ________];
and




(vii)    BOA Group: [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference: ________].







60993798_4.DOC

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered as of this ____ day of ___________, _____.
RED BIRD RECEIVABLES, LLC,
AS BORROWER




By:    __________________________
Name:
Title:







60993798_4.DOC

--------------------------------------------------------------------------------




EXHIBIT III
CHIEF EXECUTIVE OFFICES OF THE LOAN PARTIES; LOCATIONS OF RECORDS; FEDERAL
EMPLOYER IDENTIFICATION NUMBERS;
ORGANIZATIONAL IDENTIFICATION NUMBERS
International Paper Company


Principal Places of Business:     6400 Poplar Avenue, Memphis, TN 38197


Locations of Records:         6400 Poplar Avenue, Memphis, TN 38197






Red Bird Receivables, LLC


Principal Places of Business:     6400 Poplar Avenue, Memphis, TN 38197


Locations of Records:         6400 Poplar Avenue, Memphis, TN 38197


Federal Employer
Identification Number
of Red Bird Receivables, LLC:    26-2180174


Legal, Trade and Assumed Names
of Red Bird Receivables, LLC:     Red Bird Receivables, LLC
(f/k/a Red Bird Receivables, Inc.)











60993798_4.DOC    

--------------------------------------------------------------------------------




EXHIBIT IV
NAMES OF COLLECTION BANKS; LOCK BOXES & COLLECTION ACCOUNTS
Lock boxes; Collection Accounts; Collection Banks
DOMESTIC




Collection Bank
Account
Lockbox
Notes
Lockbox Site
 
 
 
 
 
JPMorgan
1 Chase Manhattan Plaza
New York, NY 10081
361046451
N/A
Domestic EFT Receivables
 
 
 
 
 
 
 
PNC Bank
2 Tower Center Boulevard
East Brunswick, NJ 08816
1014314152
1019837518


676565
644095
910780
771689
532629
773568
644520
677319
911382
Domestic Receivables






Domestic Receivables


Dallas
Pittsburgh
LA
Chicago
Atlanta
Chicago
Pittsburgh
Dallas
Pasadena






60993798_4.DOC    

--------------------------------------------------------------------------------






EXHIBIT V


FORM OF COMPLIANCE CERTIFICATE
To:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent
BNP Paribas, acting through its New York branch, as Starbird Agent
Credit Agricole Corporate and Investment Bank, as Atlantic Agent
Mizuho Corporate Bank, Ltd., as WCM Agent
The Bank of Nova Scotia, as Liberty Street Agent
Citibank, N.A., as CAFCO Agent
Bank of America, N.A., as BOA Agent
Citicorp North America, Inc., as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit and Security Agreement dated as of March 13, 2008 among Red
Bird Receivables, LLC (the “Borrower”), International Paper Company, as
Servicer, the Conduits, Liquidity Banks and Co-Agents from time to time party
thereto, and Citicorp North America, Inc., as Administrative Agent (as amended,
restated or otherwise modified from time to time, the “Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected _________________ of Borrower.
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of Borrower and its Subsidiaries during the accounting period covered
by the attached financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 4 below].
[4.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event: ____________________]
The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of ______________,
20__.
By:    ___________________________
Name:
Title:



60993798_4.DOC    

--------------------------------------------------------------------------------




EXHIBIT VI
FORM OF MONTHLY REPORT


[attached]







60993798_4.DOC    

--------------------------------------------------------------------------------




EXHIBIT VII

FORM OF PARTIAL RELEASE AND SALE DOCUMENTS
---
ADMINISTRATIVE AGENT’S RELEASE OF CERTAIN RECEIVABLE ASSETS


FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the Administrative Agent (hereinafter defined) under that
certain Second Amended and Restated Credit and Security Agreement, dated as of
March 13, 2008, as amended (the “CSA”), by and among (a) RED BIRD RECEIVABLES,
LLC, a Delaware limited liability company (“Borrower”), (b) INTERNATIONAL PAPER
COMPANY, a New York corporation (“International Paper”), as Servicer, (c) THE
CONDUITS, LIQUIDITY BANKS AND CO-AGENTS FROM TIME TO TIME PARTY THERETO and (d)
CITICORP NORTH AMERICA, INC., as Administrative Agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent” does
hereby irrevocably release all right, title and interest in and to, and liens
and security interests upon, the following personal property:
All existing and future Receivables as to which ___________ (or one of its
Affiliates) is the Obligor, the Related Security associated directly with such
Receivables (except to the extent such Related Security includes Records related
to other Receivables), and all Collections on and other proceeds of the
foregoing (collectively, the “Specified Receivables”).


Capitalized terms used herein are used with the meanings attributed thereto in
the CSA.
Further, notwithstanding any provision of the CSA to the contrary, the
Administrative Agent, on behalf of the Agents and the Lenders, hereby consents
to (a) the sale by the Borrower of any Specified Receivables owned by the
Borrower to International Paper for an aggregate sum of $__________, and (b) the
sale by International Paper to __________________ (“Purchaser”), for an
aggregate sum of $________.
This release is executed by the Administrative Agent on behalf of the Agents and
the Lenders party to the CSA, without representation or warranty of any kind,
express or implied, except that the Administrative Agent has not granted any
right, title or interest in, or lien upon, the Specified Receivables to any
other Person.
IN WITNESS WHEREOF, the undersigned has executed this instrument as of
_____________, 200_.
CITICORP NORTH AMERICA, INC., AS ADMINISTRATIVE AGENT





60993798_4.DOC    

--------------------------------------------------------------------------------




By: _______________________________________
                    Title:
Attachment: Exhibit A



60993798_4.DOC    

--------------------------------------------------------------------------------




SALE OF CERTAIN RECEIVABLE ASSETS




IN CONSIDERATION OF THE PAYMENT OF $_________, the receipt and sufficiency of
which are hereby acknowledged, RED BIRD RECEIVABLES, LLC, a Delaware limited
liability company (“Red Bird”), hereby sells, assigns, transfers and conveys, to
INTERNATIONAL PAPER COMPANY, a New York corporation (“International Paper”), all
right, title and interest in and to the trade accounts receivable as to which
_______________ (or one of its Affiliates) is the account debtor that is listed
on Exhibit A attached hereto and made a part hereof, together with all records
related thereto and all proceeds of the foregoing (collectively, the “Specified
Receivables”), without representation or warranty of any kind, express or
implied.
It is Red Bird’s intention that the conveyance of the Specified Receivables made
hereunder shall constitute a true sale, which sale is absolute and irrevocable
and provides International Paper with the full benefits of ownership of the
Specified Receivables.
IN WITNESS WHEREOF, Red Bird has caused this instrument to be duly executed and
delivered on _____________, 20__.
RED BIRD RECEIVABLES, LLC




By:                    
Name:
Title:


Agreed to and accepted:
INTERNATIONAL PAPER COMPANY




By:                    
Name:
Title:


Attachment: Exhibit A





60993798_4.DOC    

--------------------------------------------------------------------------------




EXHIBIT VIII
FORM OF WEEKLY REPORT
SEE ATTACHED.

















































































60993798_4.DOC    

--------------------------------------------------------------------------------








EXHIBIT IX
FORM OF DAILY REPORT


SEE ATTACHED.









































































60993798_4.DOC    

--------------------------------------------------------------------------------

















60993798_4.DOC    

--------------------------------------------------------------------------------




SCHEDULE A
COMMITMENTS


COMMITTED LENDER
COMMITMENT
Gotham Liquidity Banks
130,000,000
Starbird Liquidity Banks
140,000,000
CAFCO Liquidity Banks
160,000,000
Atlantic Liquidity Banks
140,000,000
WCM Liquidity Banks
180,000,000
Liberty Street Liquidity Banks
130,000,000
BOA Liquidity Banks
120,000,000
TOTAL
1,000,000,000






60993798_4.DOC    

--------------------------------------------------------------------------------




SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO THE DATE OF THIS AGREEMENT
1.
Amendment No. 4 to Amended and Restated Credit and Security Agreement dated as
of March 13, 2008, duly executed by each of the parties thereto.

2.
Receivables Sale and Contribution Agreement dated as of March 13, 2008 (the
“Receivables Sale and Contribution Agreement”) by and between International
Paper Company (“IPCO”) and Red Bird Receivables, LLC (“SPV” and, together with
IPCO, the “Loan Parties”), duly executed by the parties thereto.

3.
Copy of the Credit and Collection Policy.

4.
Subordinated Note, executed by SPV in favor of IPCO.

5.
Second Amended and Restated Credit and Security Agreement, duly executed by each
of the parties thereto.

6.
Executed [New/Amendments to/Amendments and Restatements of] Collection Account
Agreements for each [new] Lock Box and Collection Account.

7.
Amended and Restated CAFCO Fee Letter.

8.
Certified Articles of Incorporation for IPCO from the State of New York.

9.
Certificate of Conversion and Certificate of Formation for SPV from the State of
Delaware.

10.
Good standing certificates (a) for IPCO, from the States of New York and
Tennessee, and (b) post-closing, for SPV from the State of Delaware.

11.
A certificate of each Loan Party’s [Assistant] Secretary certifying:

(a)    A copy of the Resolutions of the Board of Directors (or comparable body)
of such Loan Party, authorizing its execution, delivery and performance of the
Transaction Documents to which it is a party;
(b)    A copy of the Organizational Documents of such Loan Party (also
certified, to the extent that such documents are filed with any governmental
authority, by the Secretary of State of the jurisdiction of organization of such
Loan Party on or within thirty (30) days prior to closing);
(c)    Good Standing Certificates for such Loan Party issued by the Secretaries
of State of its state of organization and, if required, the jurisdiction where
it maintains its chief executive office; and

60859613.DOC

--------------------------------------------------------------------------------




(d)    The names and signatures of the officers authorized on its behalf to
execute the Transaction Documents to which it is a party.
12.
A Certificate of IPCO’s financial officer certifying that, as of the closing
date, no Termination Event or Unmatured Termination Event exists and is
continuing under the Receivables Sale and Contribution Agreement.

13.
A Compliance Certificate in the form of Exhibit V to the Second Amended and
Restated Credit and Security Agreement, duly executed by the SPV.

14.
A Monthly Report as at January 31, 2008.

15.
Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against IPCO from the State of New York and state and federal tax and judgment
lien searches against IPCO in the relevant filing offices in the State of
Tennessee. Pre-filing state and federal tax lien, judgment lien and UCC lien
searches against SPV from the State of Delaware.

16.
UCC-1 naming IPCO as debtor/seller, the Administrative Agent as total assignee
of secured party/buyer, and SPV, as assignor/original secured party/buyer,
reasonably describing the Receivables and Related Security being conveyed under
the Receivables Sale and Contribution Agreement, in form suitable for filing in
New York.

17.
“All assets” UCC-1 naming SPV as debtor, and the Administrative Agent as secured
party, in form suitable for filing in Delaware.

18.
UCC termination statements, if any, necessary to release all security interests
and other rights of any Person in the Receivables, Contracts or Related Security
previously granted by IPCO or SPV in favor of anyone other than the
Administrative Agent.

19.
A “true sale” opinion and a “substantive consolidation” opinion of counsel for
IPCO with respect to the transactions contemplated by the Receivables
Contribution and Sale Agreement.

20.
A favorable opinion of legal counsel for the Loan Parties licensed to give
opinions under New York law reasonably acceptable to the Administrative Agent as
to the following:

(a)    IPCO is a corporation validly existing, and in good standing under the
laws of the state of New York. SPV is a limited liability company validly
existing, and in good standing under the laws of the state of Delaware.
(b)    Each of the Loan Parties has all requisite authority to conduct its
business in each jurisdiction where failure to be so qualified would have a
material adverse effect on such Loan Party’s business.
(c)    The execution and delivery by such Loan Party of the Transaction Document
to which it is a party and its performance of its obligations thereunder

60859613.DOC

--------------------------------------------------------------------------------




have been duly authorized by all necessary organizational action and proceedings
on the part of such Loan Party and will not:
(i)    require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);
(ii)    contravene, or constitute a default under, any provision of applicable
law or regulation or of its Organizational Documents or of any material
agreement, judgment, injunction, order, decree or other instrument binding upon
such Loan Party; or
(iii)    result in the creation or imposition of any Adverse Claim on assets of
such Loan Party or any of its Subsidiaries (except as contemplated by the
Transaction Documents).
(d)    Each of the Transaction Documents to which such Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes the legally
valid, and binding obligation of such Loan Party enforceable in accordance with
its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.
(e)    In the event that the Receivables Sale and Contribution Agreement is held
to create a transfer for security purposes rather than a true sale or other
outright assignment, the provisions of the Receivables Sale and Contribution
Agreement are effective to create valid security interests in favor of SPV in
all of IPCO’s right, title and interest in and to the Receivables and Related
Security described therein which constitute “accounts,” “chattel paper” or
“general intangibles” (each as defined in the UCC) (collectively, the “Opinion
Collateral”), as security for the payment of a loan deemed to have been made by
SPV to IPCO in an amount equal to the Purchase Price (as defined therein) of the
Receivables (as defined therein), together with all other obligations of SPV
thereunder. The provisions of the Second Amended and Restated Credit and
Security Agreement are effective to create valid security interests in favor of
the Administrative Agent in all of SPV’s right, title and interest in and to the
Opinion Collateral to secure payment of the Obligations.
(f)    Each of the UCC-1 Financing Statement naming either of the Loan Parties
as debtor, and the Administrative Agent, as secured party or total assignee of
secured party/buyer is in appropriate form for filing in the filing office noted
on the face thereof. Upon filing of such UCC-1 Financing Statements in such
filing offices and payment of the required filing fees, the security interests
of or assigned to the Administrative Agent in the Opinion Collateral will be
perfected.

60859613.DOC

--------------------------------------------------------------------------------




(g)    Based solely on our review of the [describe UCC Search Reports], and
assuming (i) the filing of the Financing Statements and payment of the required
filing fees in accordance with paragraph (f) and (ii) the absence of any
intervening filings between the date and time of the Search Reports and the date
and time of the filing of the Financing Statements, the security interests of
the Administrative Agent in the Opinion Collateral are prior to any security
interest granted in the Opinion Collateral (x) by IPCO, the priority of which is
determined solely by the filing of a financing statement in the office of the
Secretary of State of the State of New York, and (y) by SPV, the priority of
which is determined solely by the filing of a financing statement in the office
of the Secretary of State of the State of Delaware.
(h)    Such Loan Party is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
21.
Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Transaction Documents, if any.

22.
Amended and Restated Letter Agreement by and between the Agents and Cap Gemini
Ernst & Young Polska Sp. Z.o.o.


60859613.DOC